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`N8E6NBX877 2W VO7 TA2QX8BE8 2W X6M2N X6Q 6AB K6NFOUOK6FO2A OA FV8 ENO8P6AU8 KN2U8BDN8a?3$A WOABOAE FV8 PO2X6FO2A QOFV N87K8UF F2 FV8 !8U8LM8N 0@ 4GG/ OAUO]B8AF@ I8LM8N %UV6DLM8N A2F87 FV6F FV8 .87K2AB8AF B287 A2F U2AF87F FV6F FV8 U2XX8UFOP8]M6NE6OAOAE 6EN88L8AF N8bDON87 OF F2 KN2POB8 A2FOU8 2W UV6NE87 KNO2N F2 6A OAP87FOE6F2NZ OAF8NPO8Q3_8 B2 A2F K677 2A FV8 6XX8E6FO2A FV6F@ 2A %8KF8LM8N 1@ 4GG/ FV8 .8]7K2AB8AF B8AO8B DAO2A N8KN878AF6FO2A F2 6A 8LKX2Z88 BDNOAE 6A OAP87FO]E6F2NZ OAF8NPO8Q3  +77DLOAE 6NED8AB2 FV6F FV8 6XX8E6FO2A Q67 L8NOF2NO]2LL8AB8B &NB8N 67 L2BOWO8B 6AB 78F W2NFV OA WDXX M8]X2Q3/_8 6WWONL FV8 [DBE8^7 MN26B OA[DAUFOP8 X6AED6E8@ 8A][2OAOAE FV8 .87K2AB8AF WN2L `OA 6AZ 2FV8N L6AA8Na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bD87F PO2X6FO2A7 2UUDNNOAE 6F FV8 .87K2AB8AF^7 +XMDbD8NbD8 W6UOXOFO873  =ABCD ?8 H!+!@ #678 '2@ G4]<19C =DAKDM3 U2A78AF [DBEL8AF 8AF8N8B R6A3 9@ 4GG/?3?  +XFV2DEV FV6F 2NB8N Q67 OA U2A[DAUFO2A QOFV 6 78FFX8L8AF 6EN88L8AF@ FV6F W6UF B287 A2F BOLOAO7V FV8 OLK6UF 2W FV8 2NB8N3  + U2DNF B8]UN88 O7 MOABOAE@ QV8FV8N OF M8 FV8 KN2BDUF 2W XOFOE6FO2A 2N U2A78AF3  $F B287 A2F X278 8WW8UFOP8A877 2N 7OEAOWOU6AU8 7OLKXZ M8U6D78 OF Q67 8AF8N8B DK2A U2A78AF3  %OLOX6NXZ@ 8P8A OW FV8 U2ABDUF OAP2XP8B OA FV8 )8AFV #ONUDOF U678 Q67 A2F `78P8N8@a FV8 W6UF O7 FV6F FV8 .87K2AB8AF 6EN88B F2 6 MN26B 2NB8N 6AB FV8 U2DNF 8AF8N8B OF3_8 6X72 A2F8 FV6F FV8 .87K2AB8AF V8N8 DAX6QWDXXZ FVN86F8A8B@ BO7UOKXOA8B@ 6AB BO7UV6NE8B 6 DAO2A 7F8Q6NB OA N8F6XO6FO2A W2N VO7 DAO2A 6UFOPOFZ@ OAUXDBOAE VO7 WOXOAE 2W OAW2NL6FO2A N8bD87F73  )V8 X6FF8N U2ABDUF O7 FV8 P8NZ U2A]BDUF QVOUV FV8 KN8PO2D7 2NB8N 72DEVF F2 N8L8BZ3  _8 BO76EN88 QOFV FV8 BO778AF^7 OLKXOUOF U2AF8AFO2A FV6F FV8 .87K2AB8AF^7 DAX6QWDX 6UFO2A7 Q8N8 72L8V2Q LOFOE6F8B MZ FV8 W6UF FV6F FV8 8LKX2Z88 6E6OA7F QV2L FV8 .87K2A]B8AF BO7UNOLOA6F8B Q67 6 DAO2A 7F8Q6NB QV2 KDN7D8B VO7 BDFO87 c86X2D7XZ3  )V8N8 O7 A2 8POB8AU8 V8N8 FV6F FV8 7F8Q6NB^7 6UFO2A7 UN2778B FV8 XOA8 OAF2 DAKN2F8UF8B 6UFOP]OFZ3   2D7@ Q8 M8XO8P8 FV6F K6N3 ;=M? 2W 2DN &NB8N N8L8BO87 7DUV 6 PO2X6FO2A3  )V6F O7@ FV8 2NB8N 6E6OA7F FV8 B8AO6X 2W FV8 NOEVF7 2W DAO2A N8KN878AF6FO2A Q2DXB OAUXDB8 6AZ WDFDN8 F2F6X B8AO6X7 2W N8KN878AF6FO2A3/$A2NB8N F2 WDXXZ N8L8BZ FV8 PO2X6FO2A7 W2DAB@ Q8 L2BOWZ FV8 [DBE8^7 N8U2LL8AB8B &NB8N MZ N8PO7OAE K6N73 ;=M? 6AB =O? 6AB MZ 6BB]OAE 6 A8Q K6N3 4=B?3)V8 [DBE8^7 N8U2LL8AB8B &NB8N N8bDON87 K27FOAE 6F 6XX .87K2AB8AF W6UOXOFO87 OA +XMDbD8NbD83  *2Q8P8N@ FV8 .87K2AB8AF^7 DAW6ON X6M2N KN6UFOU87 N8E6NBOAE &NX2P7TZ 2UUDNN8B 6F FV8 d8VOUX8 I6OAF8A6AU8 (6UOXOFZ =dI(?3  )V8 .87K2AB8AF^7 DAW6ON X6M2N KN6UFOU87 K8NF6OAOAE F2 OAW2NL6FO2A N8bD87F7 6N278 6F FV8 +DYOXO6NZ %8NPOU8 (6UOXOFZ =+%(? 6AB FV8 L6OA KX6AF3  +UU2NBOAEXZ@ K27FOAE FV8 A2FOU8 6F FV8 dI(@ FV8 +%(@ 6AB FV8 L6OA KX6AF QOXX OA7DN8 FV6F 6XX 8LKX2Z887 QV2 Q8N8 6WW8UF8B MZ FV8 .87K2AB8AF^7 DAW6ON X6M2N KN6UFOU87 QOXX V6P8 6A 2KK2NFDAOFZ F2 N86B FV8 A2FOU83 >&%)+, %".d$#"04C_8 6X72 BO76EN88 QOFV FV8 BO778AF^7 6778NFO2A FV6F FV8 .87K2AB8AF^7 DAX6QWDX 6UFO2A7 Q8N8 BON8UF8B `6XL27F 8YUXD7OP8XZ F2Q6NB7 6 7OAEX8 8LKX2Z88ea 6WF8N FV8 .8]7K2AB8AF DAX6QWDXXZ BO7UOKXOA8B 6AB BO7UV6NE8B FV8 7F8Q6NB@ FV8 .87K2AB8AF DAX6QWDXXZ Q6NA8B FV8 6778L]MX8B 8LKX2Z887 FV6F 6 7OLOX6N W6F8 6Q6OF8B FV278 QV2 8AU2DN6E8B c86X2D7 DAO2A 6UFO2A3  -Z FV878 6UFO2A7@ FV8 .87K2AB8AF B8L2A7FN6F8B 6 KN2UXOPOFZ F2 N87K2AB DAX6Q]WDXXZ F2 FV8 8LKX2Z887^ L86AOAEWDX 8Y8NUO78 2W FV8ON 7F6FDF2NZ NOEVF73  -678B 2A FV878 UONUDL7F6AU87@ Q8 WOAB FV6F 6 MN26B 2NB8N O7 Q6NN6AF8B OA FVO7 U67830&.!".)V8 '6FO2A6X ,6M2N .8X6FO2A7 -26NB 2NB8N7 FV6F FV8 .87K2AB8AF@ JAOF8B %F6F87 >27F6X %8NPOU8@ +XMDbD8NbD8@ '8QI8YOU2@ OF7 2WWOU8N7@ 6E8AF7@ 7DUU8772N7@ 6AB 677OEA7@ 7V6XX;3  #8678 6AB B87O7F WN2L=6? )VN86F8AOAE 8LKX2Z887 QOFV DA7K8UOWO8B N8KNO76X7 M8U6D78 FV8Z 8AE6E8B OA DAO2A 2N KN2F8UF8B 6UFOPOFZ3=M? !8AZOAE 6A 8LKX2Z88 FV8 NOEVF7 2W DAO2A N8KN878A]F6FO2A BDNOAE 6A OAP87FOE6F2NZ OAF8NPO8Q FV6F FV8 8L]KX2Z88 N8672A6MXZ M8XO8P87 L6Z N87DXF OA BO7UOKXOA6NZ 6UFO2A3=U? .8WD7OAE F2 K8NLOF 6A 8LKX2Z88 F2 7K86T QOFV FV8 8LKX2Z88^7 DAO2A N8KN878AF6FOP8 KNO2N F2 6A OAP87FOE6F2NZ   0I8LM8N %UV6DLM8N BO778AF7 WN2L FV8 O77D6AU8 2W 6 MN26B U8678]6AB]B87O7F 2NB8N3  +7 WDXXZ 78F W2NFV OA VO7 BO778AFOAE 2KOAO2A OA +,/"#* !:&?2.:@ /01 ',.- '23 41 =4GG1?@ O77D8B FVO7 76L8 B6Z@ FV8 %DKN8L8 #2DNF V67 L6B8 UX86N FV6F MN26B 2NB8N7 LD7F M8 N878NP8B W2N 8EN8EO2D7 U6787 OA QVOUV FV8 PO2X6FO2A7 6N8 72 78P8N82N 72 ADL8N2D7 6AB P6NO8B 67 F2 FNDXZ L6AOW87F 6 E8A8N6X BO7N8E6NB W2N 8LKX2Z887^ WDAB6L8AF6X 8LKX2Z88 NOEVF73  ABCD ?8 EF>&:// +-G*2/<2$6 9,8@ /;4 J3%3 045 =;<0;?e 12.3@,"" ;,,%/0 7$.8@ 404 ',.- ;/1C =;<C<?3  )VO7 O7 A2F 7DUV 6 U6783  )V8 PO2X6FO2A7 V8N8OAP2XP8 U2ABDUF BON8UF8B 6XL27F 8YUXD7OP8XZ F2Q6NB7 6 7OAEX8 8LKX2Z88@ 6 7F8Q6NB Q8XX TA2QA W2N VO7 c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bD87F7@ QVOUV 6N8 A2F FV8 FZK8 2W 78P8N8 DAW6ON X6M2N KN6UFOU87 W2N QVOUV MN26B 2NB8N7 6N8 N878NP8B3  %88 +,/"#* !:&?2.:@ 7DKN6@ 7XOK 2K3 6F 1:C3  #2AFN6NZ F2 FV8 OLKXOU6FO2A 2W FV8 L6[2NOFZ@ $ N8U2EAOc8 FV6F FV8 U2DNF^7 2NB8N O7 67 MOABOAE 67 2A8 KN2UDN8B 6WF8N XOFOE6FO2A3  *2Q8P8N@ FV8 .87K2AB8AF^7 P2XDAF6NZ 6EN88L8AF F2 OF O7@ OA LZ PO8Q@ U2ABDUF QVOUV O7 OAU2A7O7F8AF QOFV `6 E8A8N6X BO7N8E6NB W2N FV8 8LKX2Z887^ WDAB6L8AF6X 7F6FDF2NZ NOEVF73a  12.3@,"" ;,,%/0 7$.80 7DKN6@ 404 ',.- 6F ;/1C3  +7 7F6F8B OA LZ BO778AFOAE 2KOAO2A OA +,/"#* !:&?2.:@ 7DKN6@ 7XOK 2K3 6F 5@ 2AXZ `U2ABDUF FV6F B8L2A7FN6F87 6 E8A8N6X BO7N8E6NB W2N WDAB6L8AF6X 7F6FDF2NZ NOEVF7 6AB N6O787 FV8 FVN86F 2W U2A]FOADOAE 6AB P6NZOAE 8WW2NF7 F2 WND7FN6F8 FV278 NOEVF7 OA FV8 WDFDN8a QOXX [D7FOWZ 6 MN26B U8678]6AB]B87O7F 2NB8N XOT8 FV6F OLK278B DK2A FV8 .8]7K2AB8AF MZ LZ U2XX86ED873$A7DL@ FV8 UONUDL7F6AU87 KN878AF V8N8 B2 A2F Q6NN6AF 6 MN26B 2NB8N N87FN6OAOAE FV8 .87K2AB8AF WN2L U2LLOFFOAE `6AZa U2AU8OP6MX8 PO2X6FO2A 2W FV8 +UF 6F OF7 +XMDbD8NbD8 W6UOXOFZ3OAF8NPO8QFV6F FV88LKX2Z88 N8672A6MXZ M8XO8P87 L6Z N87DXF OA BO7UOKXOA6NZ 6UFO2A3=B? (6OXOAE 6AB N8WD7OAE F2 OAW2NL 6A 8LKX2Z88 6AB FV8 8LKX2Z88^7 DAO2A N8KN878AF6FOP8 2W FV8 7K8UOWOU UV6NE87 FV6F 6N8 F2 M8 BO7UD778B BDNOAE 6A OAP87FOE6F2NZ OAF8NPO8Q FV6F FV8 8LKX2Z88 N8672A6MXZ M8XO8P87 L6Z N87DXF OA BO7]UOKXOA6NZ 6UFO2A3=8? )VN86F8AOAE 8LKX2Z887 FV6F FV8Z QOXX M8 BO7UV6NE8B W2N FV8ON KN2F8UF8B 2N DAO2A 6UFOPOFO873=W? !O7UOKXOAOAE 8LKX2Z887 M8U6D78 2W FV8ON KN2F8UF8B 2N DAO2A 6UFOPOFO873=E? !O7UV6NEOAE 8LKX2Z887 M8U6D782WFV8ON KN2F8UF8B 2N DAO2A 6UFOPOFO873=V? .8WD7OAE F2 M6NE6OA U2XX8UFOP8XZ QOFV FV8 +L8NOU6A >27F6X _2NT8N7 JAO2A@ ,2U6X '23 /9G@ +(,:#$& MZ W6OX]OAE 6AB N8WD7OAE F2 KN2POB8 N8bD87F8B OAW2NL6FO2A FV6F O7 N8X8P6AF 6AB A8U8776NZ F2 FV8 JAO2A 67 FV8 U2XX8UFOP8]M6NE6OAOAE N8KN878AF6FOP8 2W FV278 DAOF 8LKX2Z887 B8]7UNOM8B OA FV8 8YO7FOAE U2XX8UFOP8]M6NE6OAOAE 6EN88L8AF 6AB W2DAB 6KKN2KNO6F8 W2N FV8 KDNK2787 2W U2XX8UFOP8]M6NE6OAOAE QOFVOA FV8 L86AOAE 2W %8UFO2A <=M? 2W FV8 +UF3=O? $A 6AZ 2FV8N L6AA8N OAF8NW8NOAE QOFV@ N87FN6OAOAE@ 2N U28NUOAE 8LKX2Z887 OA FV8 8Y8NUO78 2W FV8 NOEVF7 ED6N6A]F88B FV8L MZ %8UFO2A C 2W FV8 +UF343  )6T8 FV8 W2XX2QOAE 6WWONL6FOP8 6UFO2A A8U8776NZ F2 8WW8UFD6F8 FV8 K2XOUO87 2W FV8 +UF3=6? _OFVOA ;0 B6Z7 WN2L FV8 B6F8 2W FVO7 &NB8N@ 2WW8N R2VA &NX2P7TZ WDXX N8OA7F6F8L8AF F2 VO7 W2NL8N [2M@ 2N OW FV6F [2M A2 X2AE8N 8YO7F7@ F2 6 7DM7F6AFO6XXZ 8bDOP6X8AF K27OFO2A@ QOFV2DF KN8[DBOU8 F2 VO7 78AO2NOFZ 2N 6AZ 2FV8N NOEVF7 6AB KNOPOX8E87 KN8PO2D7XZ 8A[2Z8B3=M? I6T8 R2VA &NX2P7TZ QV2X8 W2N 6AZ X277 2W 86NAOAE7 6AB 6AZ 2FV8N M8A8WOF7 7DWW8N8B 67 6 N87DXF 2W FV8 BO7]UNOLOA6FO2A 6E6OA7F VOL@ OA FV8 L6AA8N 78F W2NFV OA FV8 N8L8BZ78UFO2A 2W FV8 [DBE8^7 B8UO7O2A3=U? _OFVOA ;0 B6Z7 WN2L FV8 B6F8 2W FVO7 &NB8N@ N8L2P8 WN2L OF7 WOX87 6AZ N8W8N8AU8 F2 FV8 DAX6QWDX BO7UV6NE8 6AB BO7UOKXOA8 O77D8B F2 R2VA &NX2P7TZ@ 6AB QOFVOA / B6Z7 FV8N86WF8N A2FOWZ R2VA &NX2P7TZ OA QNOFOAE FV6F FVO7 V67 M88A B2A8 6AB FV6F FV8 BO7UOKXOA8 6AB BO7UV6NE8 QOXX A2F M8 D78B 6E6OA7F VOL OA 6AZ Q6Z3=B? >N878NP8 6AB@ QOFVOA ;0 B6Z7 2W 6 N8bD87F@ 2N 7DUV 6BBOFO2A6X FOL8 67 FV8 .8EO2A6X !ON8UF2N L6Z 6XX2Q W2N E22B U6D78 7V2QA@ KN2POB8 6F 6 N8672A6MX8 KX6U8 B87OE]A6F8B MZ FV8 -26NB 2N OF7 6E8AF7@ 6XX K6ZN2XX N8U2NB7@ 72]UO6X 78UDNOFZ K6ZL8AF N8U2NB7@ FOL8U6NB7@ K8N72AA8X N8]U2NB7 6AB N8K2NF7@ 6AB 6XX 2FV8N N8U2NB7@ OAUXDBOAE 6A 8X8UFN2AOU U2KZ 2W 7DUV N8U2NB7 OW 7F2N8B OA 8X8UFN2AOU W2NL@ A8U8776NZ F2 6A6XZc8 FV8 6L2DAF 2W M6UTK6Z BD8 DAB8N FV8 F8NL7 2W FVO7 &NB8N3=8? (DNAO7V FV8 JAO2A QOFV FV8 OAW2NL6FO2A N8bD87F8B OA FV8 JAO2A^7 X8FF8N7 B6F8B RDA8 ;4 6AB +DED7F ;4@ 4GG/@  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!049F2 FV8 8YF8AF FV6F 7DUV OAW2NL6FO2A V67 A2F 6XN86BZM88A KN2POB8B F2 FV8 JAO2A3=W? _OFVOA ;0 B6Z7 6WF8N 78NPOU8 MZ FV8 .8EO2A@ K27F 6F OF7 d8VOUX8 I6OAF8A6AU8 (6UOXOFZ@ +DYOXO6NZ %8NPOU8 (6]UOXOFZ@ 6AB L6OA KX6AF W6UOXOFZ OA +XMDbD8NbD8@ '8QI8Y]OU2@ U2KO87 2W FV8 6FF6UV8B A2FOU8 L6NT8B `+KK8ABOY3a1 #2KO87 2W FV8 A2FOU8@ 2A W2NL7 KN2POB8B MZ FV8 .8EO2A6X !ON8UF2N W2N .8EO2A 49@ 6WF8N M8OAE 7OEA8B MZ FV8 .8]7K2AB8AF^7 6DFV2NOc8B N8KN878AF6FOP8@ 7V6XX M8 K27F8B MZ FV8 .87K2AB8AF OLL8BO6F8XZ DK2A N8U8OKF 6AB L6OAF6OA8B W2N 5G U2A78UDFOP8 B6Z7 OA U2A7KOUD2D7 KX6U87 OAUXDBOAE 6XX KX6U87 QV8N8 A2FOU87 F2 8LKX2Z887 6N8 UD7F2L6NOXZ K27F8B3  .8672A6MX8 7F8K7 7V6XX M8 F6T8A MZ FV8 .87K2A]B8AF F2 8A7DN8 FV6F FV8 A2FOU87 6N8 A2F 6XF8N8B@ B8W6U8B@ 2N U2P8N8B MZ 6AZ 2FV8N L6F8NO6X3  $A FV8 8P8AF FV6F@ BDNOAE FV8 K8AB8AUZ 2W FV878 KN2U88BOAE7@ FV8 .87K2AB8AF V67 E2A8 2DF 2W MD7OA877 2N UX278B FV8 W6UOXOFO87 OAP2XP8B OA FV878 KN2U88BOAE7@ FV8 .87K2AB8AF 7V6XX BDKXOU6F8 6AB L6OX@ 6F OF7 2QA 8YK8A78@ 6 U2KZ 2W FV8 A2FOU8 F2 6XX UDN]N8AF 8LKX2Z887 6AB W2NL8N 8LKX2Z887 8LKX2Z8B MZ FV8 .87K2AB8AF 6F 7DUV UX278B W6UOXOFO87 6F 6AZ FOL8 7OAU8 %8KF8LM8N 1@ 4GG/3=E? _OFVOA 4; B6Z7 6WF8N 78NPOU8 MZ FV8 .8EO2A@ WOX8 QOFV FV8 .8EO2A6X !ON8UF2N 6 7Q2NA U8NFOWOU6FO2A 2W 6 N8]7K2A7OMX8 2WWOUO6X 2A 6 W2NL KN2POB8B MZ FV8 .8EO2A 6F]F87FOAE F2 FV8 7F8K7 FV6F FV8 .87K2AB8AF V67 F6T8A F2 U2LKXZ3$) $% (J.)*". &.!"."!FV6F FV8 U2LKX6OAF O7 BO7LO778B OA72W6N 67 OF 6XX8E87 PO2X6FO2A7 2W FV8 +UF A2F 7K8UOWOU6XXZ W2DAB3+>>"'!$f'&)$#" )& "I>,&H""%>&%)"! -H &.!". &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!+A +E8AUZ 2W FV8 JAOF8B %F6F87 S2P8NAL8AF)V8 '6FO2A6X ,6M2N .8X6FO2A7 -26NB V67 W2DAB FV6F Q8 PO2]X6F8B (8B8N6X X6M2N X6Q 6AB V67 2NB8N8B D7 F2 K27F 6AB 2M8Z FVO7 A2FOU83("!".+, ,+_ S$d"% H&J )*" .$S*) )&(2NL@ [2OA@ 2N 677O7F 6 DAO2A#V2278 N8KN878AF6FOP87 F2 M6NE6OA QOFV D7 2A Z2DN M8V6XW+UF F2E8FV8N QOFV 2FV8N 8LKX2Z887 W2N Z2DN M8A8]WOF 6AB KN2F8UFO2A  1$W FVO7 &NB8N O7 8AW2NU8B MZ 6 [DBEL8AF 2W 6 JAOF8B %F6F87 U2DNF 2W 6KK86X7@ FV8 Q2NB7 OA FV8 A2FOU8 N86BOAE `>27F8B MZ &NB8N 2W FV8 '6]FO2A6X ,6M2N .8X6FO2A7 -26NBa 7V6XX N86B `>27F8B >DN7D6AF F2 6 RDBE]L8AF 2W FV8 JAOF8B %F6F87 #2DNF 2W +KK86X7 "AW2NUOAE 6A &NB8N 2W FV8 '6FO2A6X ,6M2N .8X6FO2A7 -26NB3a#V2278 A2F F2 8AE6E8 OA 6AZ 2W FV878 KN2F8UF8B 6UFOPOFO873_" _$,, '&)FVN86F8A 8LKX2Z887 QOFV DA7K8UOWO8B N8]KNO76X7 M8U6D78 FV8Z 8AE6E8 OA 6UFOPOFO87 OA 7DKK2NF 2W FV8 +L8NOU6A >27F6X _2NT8N7 JAO2A@ ,2U6X '23 /9G@ +(,:#$& =FV8 JAO2A?@ 2N 6AZ 2FV8N DAO2A3_" _$,, '&)B8AZ 2DN 8LKX2Z887 FV8 NOEVF7 2W DAO2A N8KN878AF6FO2A BDNOAE 6A OAP87FOE6F2NZ OAF8NPO8Q FV6F FV8 8LKX2Z88 N8672A6MXZ M8XO8P87 L6Z N87DXF OA BO7UOKXOA6NZ 6UFO2A3_" _$,, '&)B8AZ 2DN 8LKX2Z887 6A 2KK2NFDAOFZ F2 U2A7DXF QOFV FV8ON DAO2A N8KN878AF6FOP8 M8W2N8 K6NFOUOK6F]OAE OA 6A OAP87FOE6FOP8 OAF8NPO8Q FV6F 6A 8LKX2Z88 N86]72A6MXZ M8XO8P87 L6Z N87DXF OA BO7UOKXOA6NZ 6UFO2A3_" _$,, '&)N8WD78 F2 OAW2NL 2DN 8LKX2Z887 6AB FV8ON DAO2A N8KN878AF6FOP8 2W FV8 7K8UOWOU UV6NE87 F2 M8 BO7]UD778B OA 6A OAP87FOE6FOP8 OAF8NPO8Q FV6F 6A 8LKX2Z88 N8672A6MXZ M8XO8P87 L6Z N87DXF OABO7UOKXOA6NZ 6UFO2A3_" _$,, '&)FVN86F8A 2DN 8LKX2Z887 FV6F FV8Z QOXX M8 BO7UV6NE8B M8U6D78 2W FV8ON 6UFOPOFO87 OA 7DKK2NF 2W FV8 JAO2A@ 2N 6AZ 2FV8N DAO2A3_" _$,, '&)O77D8 6 X8FF8N 2N Q6NAOAE@ 7D7K8AB@ 2N 2FV8NQO78 BO7UOKXOA8 2DN 8LKX2Z887 W2N 8AE6EOAE OA 6U]FOPOFO87 OA 7DKK2NF 2W FV8 JAO2A3_" _$,, '&)BO7UV6NE8 2DN 8LKX2Z887 W2N 8AE6EOAE OA 6UFOPOFO87 OA 7DKK2NF 2W FV8 JAO2A@ 2N 6AZ 2FV8N DAO2A3_" _$,, '&)N8WD78 2N W6OX F2 KN2POB8 6AB WDNAO7V OA]W2NL6FO2A F2 FV8 JAO2A FV6F O7 A8U8776NZ 6AB N8X8P6AF F2 FV8 K8NW2NL6AU8 2W OF7 BDFO87 67 FV8 8YUXD7OP8 U2XX8UFOP8]M6NE6OAOAE N8KN878AF6FOP8 2W FV8 DAOF3_" _$,, '&)OA 6AZ 2FV8N L6AA8N OAF8NW8N8 QOFV@ N8]7FN6OA@ 2N U28NU8 2DN 8LKX2Z887 OA FV8 8Y8NUO78 2W FV8 NOEVF7 ED6N6AF88B FV8LMZ%8UFO2A C 2W FV8 +UF3_" _$,,@ QOFVOA ;0 B6Z7 2W FV8 -26NB^7 &NB8N@ 2WW8N R2VA &NX2P7TZ WDXX N8OA7F6F8L8AF F2 VO7 W2NL8N [2M@ 2N OW FV6F [2M A2 X2AE8N 8YO7F7@ F2 6 7DM7F6AFO6XXZ 8b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bD87F8B OA FV8 JAO2A^7 X8FF8N7 B6F8B RDA8 ;4 6AB +DED7F ;4@ 4GG/@ F2 FV8 8YF8AF FV6F 7DUV OAW2NL6FO2A V67 A2F 6XN86BZ M88A KN2POB8B F2 FV8 JAO2A3 >&%)+, %".d$#"04<J'$)"! %)+)"% >&%)+, %".d$#"B2I# )#*3:&JK.D&2%:@E/L8@ W2N FV8 S8A8N6X #2DA78X3M2@G:&*( D*#$",$@E/L86AB E*2I#G:"< N8 C#@2&:IJ)#/<3#@ E/L8@W2N FV8 .87K2AB8AF39<#&*:/ O&-P2**,0W2N FV8 #V6NEOAE >6NFZ3!"#$%$&'%)+)"I"') &( )*" #+%"I+.S+.") S3-.+g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h  =;? 6A 2WWOUO6X BO7UD77O2A 2A %8KF8LM8N 1@ 4GG/e=4? W6UFWOABOAE L88FOAE7 2A %8KF8LM8N <@ &UF2M8N ;5@ 6AB !8U8LM8N 0@ 4GG/e=/? 6 X8FF8N 2W Q6NAOAE 2A %8KF8LM8N ;;@ 4GG/e=0? 6 C]B6Z 7D7K8A7O2A 2A '2P8LM8N 4G@ 4GG/e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bD87F7 W2N OAW2NL6FO2A 2A +DED7F ;4@ +DED7F ;1@ %8KF8LM8N ;G@ &UF2M8N 5@ 6AB '2P8LM8N 1@ 4GG/3  -Z L2FO2A 6F FNO6X@ FV8 S8A8N6X #2DA78X 6L8AB8B FV8 U2A72XOB6F8B U2LKX6OAF F2 6XX8E8 FV6F .87K2AB8AF B8X6Z8B OA KN2POBOAE 7K8UOWOU OAW2NL6FO2A OB8AFOWO8B OA FV8 2NOEOA6X U2A]72XOB6F8B U2LKX6OAF3 )VO7 U678 Q67 FNO8B OA +XMDbD8NbD8@ '8Q I8YOU2@ 2A RDA8 4;@ 44@ 4/@ 6AB40@ 4GG0@ 6F QVOUV 6XX K6NFO87 V6B FV8 2KK2NFD]AOFZ F2 KN878AF F87FOL2AZ 6AB B2UDL8AF6NZ 8POB8AU8@ F2 8Y6L]OA8 6AB UN277]8Y6LOA8 QOFA87787@ 6AB F2 6NED8 2N6XXZ3  )V8 S8A]8N6X #2DA78X 6AB .87K2AB8AF WOX8B MNO8W7@ QVOUV $ V6P8 BDXZ U2A7OB8N8B3  &A FV8 8AFON8 N8U2NB@ OAUXDBOAE LZ 2M78NP6FO2A 2W FV8 B8L86A2N 2W FV8 QOFA87787@ 6AB 6WF8N U2A7OB8NOAE FV8 MNO8W7   ;JAX877 2FV8NQO78 OABOU6F8B@ 6XX B6F87 V8N8OA 6N8 4GG/3WOX8B MZ FV8 S8A8N6X #2DA78X 6AB .87K2AB8AF@ $ L6T8 FV8 W2X]X2QOAE($'!$'S% &( (+#)$3RJ.$%!$#)$&'.87K2AB8AF KN2POB87 K27F6X 78NPOU87 W2N FV8 JAOF8B %F6F876AB 2K8N6F87 P6NO2D7 W6UOXOFO87 FVN2DEV2DF FV8 JAOF8B %F6F87@ OAUXDBOAE FV8 W6UOXOFZ X2U6F8B OA +XMDbD8NbD8@ '8Q I8YOU2@ QVOUV O7 FV8 7DM[8UF 2W FVO7 KN2U88BOAE3  )V8 -26NB V67 [DNO7BOU]FO2A 2W FVO7 L6FF8N KDN7D6AF F2 %8UFO2A ;4G< 2W FV8 >27F6X .82N]E6AOc6FO2A +UF@ /< J3%3#3 i ;4G<3  .87K2AB8AF 6BLOF7@ 6AB $ WOAB 6AB U2AUXDB8@ FV6F FV8 JAOF8B %F6F87 >27F6X %8NPOU8 =FV8 .87K2AB8AF?@ O7 6A 8LKX2Z8N QOFVOA FV8 [DNO7BOUFO2A 2W FV8 -26NB3 .87K2AB8AF 6BLOF7@ 6AB $ WDNFV8N WOAB FV6F FV8 +L8NOU6A >27F6X _2NT8N7 JAO2A ,2U6X '23 /9G@ +(,:#$& O7 6 X6M2N 2NE6AOc6FO2A QOFVOA FV8 L86AOAE 2W %8UFO2A 4=1? 2W FV8 +UF3  $$3+,,"S"! J'(+$. ,+-&. >.+#)$#"%N8  O<: +#&"2:/Q D#&6#2$2$6 C:*#"2,$/<2>$A FV8 &NB8N (DNFV8N #2A72XOB6FOAE #6787@ %8U2AB #2A72XO]B6F8B #2LKX6OAF 6AB '2FOU8 2W *86NOAE@ OF O7 6XX8E8Bh=6? )V8 8LKX2Z887 2W FV8 .87K2AB8AF N8W8NN8B F2 OA FV8 U2XX8UFOP8 M6NE6OAOAE 6EN88L8AF B87UNOM8B M8X2Q OA K6N6]EN6KV 1=M? OAUXDBOAE FV8 .87K2AB8AF^7 8LKX2Z887 8L]KX2Z8B 6F OF7 +XMDbD8NbD8 W6UOXOFO87@ V8N8OA U6XX8B FV8 JAOF@ U2A7FOFDF8 6 DAOF 6KKN2KNO6F8 W2N FV8 KDNK2787 2W U2XX8UFOP8]M6NE6OAOAE QOFVOA FV8 L86AOAE 2W %8UFO2A <=M? 2W FV8 +UF 6AB #V6KF8N ;4 2W FV8 >.+3=M? %OAU8 OA 2N 6M2DF ;<C;@ 6AB 6F 6XX L6F8NO6X FOL87@ FV8 '6FO2A6X JAO2A V67 M88A FV8 B87OEA6F8B 8YUXD7OP8 U2X]X8UFOP8]M6NE6OAOAE N8KN878AF6FOP8 2W FV8 JAOF 6AB 7OAU8 FV8A FV8 '6FO2A6X JAO2A V67 M88A N8U2EAOc8B 67 FV8 N8KN8]78AF6FOP8 MZ FV8 .87K2AB8AF3  )VO7 N8U2EAOFO2A V67 M88A 8LM2BO8B OA 7DUU877OP8 U2XX8UFOP8]M6NE6OAOAE 6EN88L8AF7@ FV8 L27F N8U8AF 2W QVOUV O7 8WW8UFOP8 WN2L '2P8LM8N 4;@ 4GGG@ FVN2DEV '2P8LM8N 4G@ 4GG/ 6AB 8YF8AB8B MZ LD]FD6X 6EN88L8AF 2W FV8 K6NFO87 DAFOX '2P8LM8N 4G@ 4GG1@ V8N8OA U6XX8B FV8 +EN88L8AF3=U? +F 6XX L6F8NO6X FOL87 FV8 '6FO2A6X JAO2A@ M678B 2A %8UFO2A <=6? 2W FV8 +UF 6AB #V6KF8N ;4 2W FV8>.+@ V67 M88A FV8 8YUXD7OP8 N8KN878AF6FOP8 2W FV8 JAOF3=B? +F 6XX L6F8NO6X FOL87 FV8 '6FO2A6X JAO2A V67 B87OE]A6F8B FV8 JAO2A 67 OF7 B87OEA88 W2N FV8 KDNK278 2W U2ABDUF]OAE U8NF6OA 2W OF7 WDAUFO2A7 67 FV8 8YUXD7OP8 U2XX8UFOP8]M6NE6OAOAE N8KN878AF6FOP8 2W FV8 JAOF@ OAUXDBOAE@ MDF A2F XOLOF8B F2@ FV8 WOXOAE 6AB KN2U877OAE 2W ENO8P6AU873  $A67LDUV 67 .87K2AB8AF 6BLOF7 86UV 6XX8E6FO2A B87UNOM8B 6M2P8 QOFV N87K8UF F2 FV8 M6NE6OAOAE N8X6FO2A7VOK@ $ WOAB FV6F FV8 JAO2A O7 FV8 U2XX8UFOP8]M6NE6OAOAE N8KN878AF6FOP8W2N FV278 8L]KX2Z887 8LKX2Z8B 6F .87K2AB8AF^7 +XMDbD8NbD8 W6UOXOFO87 67 OB8AFOWO8B OA FV8 8YO7FOAE U2XX8UFOP8]M6NE6OAOAE 6EN88L8AF3D8  4?:&?2:=)VO7 U678 OAP2XP87 .87K2AB8AF^7 U2ABDUF F2Q6NB JAO2A #N6WF !ON8UF2N R2VA &NX2P7TZ 6AB FV8 BO7UOKXOA8 O77D8B F2 &NX2P7TZ M8FQ88A %8KF8LM8N 1@ 4GG/@ 6AB FV8 FOL8 2W VO7 BO7UV6NE8 2A R6AD6NZ 4<@ 4GG03  )V8 U678 6X72 OAUXDB87 6XX8E6FO2A7 FV6F .8]7K2AB8AF 8OFV8N W6OX8B F2 KN2POB8 2N B8X6Z8B OA KN2POBOAE OAW2N] !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!0/GL6FO2A N8bD87F8B MZ FV8 JAO2A BDNOAE FV8 K8NO2B M8FQ88A +D]ED7F ;4 6AB '2P8LM8N 1@ 4GG/398  O<: RS#TSUT #$% SVT N**:6#"2,$/ C:*#"2$6 ", W,<$ 4&*,?/3(;3  -6UTEN2DAB(2N 2P8N 0 Z86N7@ )V2L67 #3 %LOFV V67 V8XB FV8 K27OFO2A 2W L6A6E8N W2N .87K2AB8AF^7 d8VOUX8 I6OAF8A6AU8 (6UOXOFZ OA +XMDbD8NbD83  )V8 d8VOUX8 I6OAF8A6AU8 (6UOXOFZ =dI(?@ O7 N87K2A7OMX8 W2N FV8 L6OAF8A6AU8 2W 6XX 2W .87K2AB8AF^7 L2F2N P8VOUX87 OA OF7 +XMDbD8NbD8 !O7FNOUF3  IOUV68X jDOAF6A6 V67 Q2NT8B W2N FV8 dI( W2N /4 Z86N7 6AB V67 M88A FV8 dI( 7DK8N]PO72N W2N FV8 K67F 4];k4 Z86N73  IOUV68X jDOAF6A6 =jDOAF6A6?@ 7DK8NPO787 6BLOAO7FN6FOP8 UX8NT7@ 7F2UT N22L 8LKX2Z887@ 6AB 6KKN2YOL6F8XZ ;C 6DF2L2FOP8 F8UVAOUO6A73  +F 6XX FOL87 N8X8P6AF F2 FVO7 KN2U88BOAE@ I6FV8Q =I6FF? #2NB2P6 Q67 FV8 X86B 6DF2]L2FOP8 F8UVAOUO6A3  $A jDOAF6A6^7 6M78AU8@ #2NB2P6 78NP8B 67 6A 6UFOAE 7DK8NPO72N34-2FV FV8 7F2UT N22L 8LKX2Z887 6AB 6DF2L2FOP8 F8UVAOUO6A7 6N8 N8KN878AF8B MZ FV8 +L8NOU6A >27F6X _2NT8N7 JAO2A3  $A 6BBOFO2A F2 KN87OB8AF@ POU8 KN87OB8AF@ 78UN8]F6NZ@ 6AB FN867DN8N@ FV8N8 6N8 6X72 OABOPOBD6X BON8UF2N7 W2N FV8 UX8NT UN6WF@ L6OAF8A6AU8 UN6WF@ 6AB FV8 L2F2N P8VOUX8 UN6WF3  #N6WF BON8UF2N7 A2F 2AXZ WOX8 6AB KN2U877 ENO8P6AU87@ MDF 6X72 7DMLOF OAW2NL6FO2A N8bD87F7 F2 .87K2AB8AF 6AB K8NW2NL 2FV8N DAO2A 7F8Q6NB BDFO87 6772UO6F8B QOFV FV8 L6OAF8A6AU8 2W 6 U2X]X8UFOP8]M6NE6OAOAE 6EN88L8AF3R2VA &NX2P7TZ M8E6A VO7 8LKX2ZL8AF QOFV .87K2AB8AF OA ;<99 67 6 X8FF8N U6NNO8N3  $A 6KKN2YOL6F8XZ ;<<1 2N ;<<5@ &N]X2P7TZ FN6A7W8NN8B F2 FV8 dI(3  >NO2N F2 VO7 BO7UV6NE8 OA R6AD]6NZ 4GG0@ &NX2P7TZ V6B M88A FV8 L2F2N P8VOUX8 UN6WF BON8UF2N W2N 4 Z86N73  >NO2N F2 %8KF8LM8N 4GG/@ &NX2P7TZ V6B A8P8N 7DM]LOFF8B 6 N8bD87F F2 F6T8 Q2NTFOL8 W2N DAO2A MD7OA877 6AB V8 V6B WOX8B 2AXZ 2A8 ENO8P6AU8343  )V8 8P8AF7 2W %8KF8LM8N 1@ 4GG/+ `7F6AB]DKa O7 6 UN8Q L88FOAE 2N MNO8WOAE U6XX8B MZ L6A]6E8L8AF F2 6BBN877 76W8FZ O77D87 2N 2FV8N L6FF8N7 B87OEA6F8B W2N BO7UD77O2A MZ L6A6E8L8AF3  &A %8KF8LM8N 0@ jDOAF6A6 V8XB 6 7F6AB]DK QOFV 6XX 2W FV8 dI( 8LKX2Z887 W2N 6XX 7VOWF73  &N]X2P7TZ F87FOWO8B FV6F KNO2N F2 FVO7 L88FOAE@ FV8N8 Q67 A2 87F6M]XO7V8B K2XOUZ 67 F2 V2Q 8LKX2Z887 Q8N8 F2 BO7K278 2W FV8ON 72OX8B DAOW2NL73  _VOX8 72L8 8LKX2Z887 KX6U8B FV8ON 72OX8B DAOW2NL7 OAF2 6 V6LK8N@ 2FV8N 8LKX2Z887 VDAE FV8ON DAOW2NL7 2A 6 N6UT OA FV8 N87FN22L 2N OA FV8ON X2UT8N73  !DNOAE FV8 %8K]F8LM8N 0 L88FOAE@ jDOAF6A6 F2XB 8LKX2Z887 FV6F FV8Z Q8N8 N8bDON8B F2 8OFV8N V6AE FV8ON DAOW2NL7 OA FV8ON X2UT8N7 2N F2 N2XX]DK FV8ON DAOW2NL7 M8W2N8 KX6UOAE FV8L OA FV8 B87OEA6F8B V6L]K8N3 +WF8N jDOAF6A6 BO7FNOMDF8B 6 U2KZ 2W FV8 A8Q K2XOUZ@ V8 67T8B 8LKX2Z887 F2 N86B 2P8N OF 6AB F2 7OEA OF3  !DNOAE FV8 L88FOAE@ &NX2P7TZ P2OU8B VO7 U2AU8NA FV6F N2XXOAE DK FV8 DAO]W2NL7 Q2DXB F6T8 6BBOFO2A6X UX86ADK FOL8 6F FV8 8AB 2W 6A 8L]KX2Z88^7 7VOWF/6AB V8 6X72 U2LKX6OA8B FV6F KX6UOAE VO7 DAOW2NL OA VO7 X2UT8N Q2DXB 2UUDKZ 7K6U8 FV6F V8 D78B W2N 2FV8N K8N]72A6X M8X2AEOAE73  &NX2P7TZ 6X72 N6O78B 6 U2AU8NA 6M2DF   4)V8 6UFOAE 7DK8NPO72NZ K27OFO2A OA FV8 dI( O7 6X72 N8W8N8AU8B 67 6 4G0- K27OFO2A3/+NF3 /< 2W FV8 #-+ KN2POB87 FV6F P8VOUX8 L6OAF8A6AU8 8LKX2Z887 QOXX M8 6XX2Q8B ;G LOADF87 6F FV8 8AB 2W FV8ON 7VOWF W2N UV6AEOAE UX2FV87 6AB `Q67V]DK3ajDOAF6A6 N8bDONOAE FV8 8LKX2Z887 F2 7OEA 6 7F6F8L8AF 6UTA2QX]8BEOAE FV8 DAOW2NL K2XOUZ3 &NX2P7TZ F22T O77D8 QOFV jDOAF6A6^7 6UFO2A M8U6D78 V8 K8NU8OP8B FV8 K2XOUZ F2 6XF8N FV8 U2XX8UFOP8]M6NE6OAOAE 6EN88L8AF MZ 6BBOAE BDFO87 F2 FV8 ;G LOADF87 2W B87OEA6F8B UX86ADK FOL8 6XN86BZ KN2POB8B OA FV8 U2AFN6UF3  *8 6X72 F22T O77D8 QOFV .87K2AB8AF^7 N8bDONOAE 8LKX2Z887 F2 7OEA 6 `U2LK6AZ]E8A8N6F8Ba B2UDL8AF3  )V8 W2XX2QOAE B6Z &NX2P7TZ BN6WF8B 6A OAW2NL6FO2A N8bD87F 788TOAE `U2KO872W 6XX 7OEA8B dI( K2XOUO87 B6F8B %8KF8LM8N 0@ 4GG/3a _VOX8 L6TOAE U2KO87 2W FV8 N8bD87F OA %LOFV^7 2WWOU8@ &NX2P7TZ 8AU2DAF8N8B M2FV jDOAF6A6 6AB %LOFV3 jDOAF6A6 F87FO]WO8B FV6F V8 V6B 6XN86BZ X86NA8B WN2L VDL6A N872DNU87 FV6F FV8 8LKX2Z887^ 7OEA8B B2UDL8AF7 Q8N8 A2F `X8E6Xa 6AB V8 V6B M88A OA7FNDUF8B MZ VDL6A N872DNU87 F2 8OFV8N F86N DK FV8 B2UDL8AF7 2N N8FDNA FV8L F2 FV8 8LKX2Z8873  _V8A jDOAF6A6 N8U8OP8B &NX2P7TZ^7 N8bD87F@ V8 Q67 A2F 7DN8 QV8FV8N V8 U2DXB EOP8 &N]X2P7TZ U2KO87 2W 2FV8N 8LKX2Z887^ W2NL73 _V8A jDOAF6A6 V6AB8B 6 U2KZ 2W FV8 OAW2NL6FO2A N8bD87F F2 %LOFV@ %LOFV OA]bDON8B 67 QVZ &NX2P7TZ V6B 7DMLOFF8B 7DUV 6 N8bD87F3  &N]X2P7TZ 8YKX6OA8B FV6F FV8 N8bD87F8B OAW2NL6FO2A Q2DXB M8 D78B MZ FV8 JAO2A F2 B8F8NLOA8 QV8FV8N FV8N8 Q67 6 ENO8P6MX8 O77D83  %LOFV N87K2AB8B FV6F 7DUV 6 N8bD87F Q67 UVOXBO7V 6AB W22XO7V3  %LOFV 6BB8B FV6F 8LKX2Z887 Q2DXB 7DWW8N W2N VO7 6UFO2A7 6AB FV6F &NX2P7TZ Q67 `6XN86BZ OA FN2DMX83a  &NX2P7TZ F2XB %LOFV FV6F M8U6D78 V8 =%LOFV? V6B FVN86F8A8B VOL@ V8 Q6AF8B 6 DAO2A N8KN878AF6FOP8 KN878AF3  &NX2P7TZ N8U6XX8B FV6F %LOFV F2XB VOL A2 6AB BON8UF8B VOL F2 7OF B2QA QV8A &NX2P7TZ 6FF8LKF8B F2 X86P8 FV8 2WWOU83  _V8A %LOFV 6BB8B FV6F V8 V6B OAF8NNDKF8B VOL 6AB 67T8B W2N VO7 FOL8@ &NX2P7TZ 8YKX6OA8B FV6F OF V6B M88A jDOAF6A6 QV2 V6B OAOFO6F8B FV8 U2AP8N76FO2A QOFV %LOFV 6AB A2F &NX2P7TZ3  +WF8N jDOAF6A6 U2AWONL8B FV8 78bD8AU8@ &NX2P7TZ 6E6OA 67T8B F2 X86P8 6AB Q67 6XX2Q8B F2 B2 723  jDOAF6A6 B8]7UNOM8B &NX2P7TZ^7 U2ABDUF BDNOAE FV8 U2AP8N76FO2A 67 X2DB 6AB 6MD7OP8 6AB 6UTA2QX8BE8B FV6F V8B8AO8B &NX2P7TZ^7 N8bD87F W2N 6 DAO2A N8KN878AF6FOP8 M8U6D78 FV8 L88FOAE Q67 A2F 6A 2WWO]UO6X BO7UD77O2A A2N BO7UOKXOA6NZ OA A6FDN83+WF8N X86POAE %LOFV^7 2WWOU8@ &NX2P7TZ Q8AF F2 FV8 7V2K KV2A8 6AB U6XX8B DAO2A 2WWOU8N R8WW >6BOXX63 &NX2P7TZ M8E6A 8YKX6OAOAE F2 >6BOXX6 QV6F V6B [D7F 2UUDNN8B3  &NX2P7TZ F87FOWO8B FV6F QVOX8 V8 V6B KN8PO2D7XZ D78B FV8 F8X8KV2A8 QOFV2DF K8N]LO77O2A@ jDOAF6A6 Z8XX8B 2P8N F2 VOL 6AB F2XB VOL F2 BO7U2A]FOAD8 VO7 U6XX M8U6D78 V8 BOB A2F V6P8 K8NLO77O2A F2 D78 FV8 K27F6X 78NPOU8 KV2A83  %8UFO2A 9 2W 6NFOUX8 ;C 2W FV8 U2XX8UFOP8]M6NE6OAOAE 6EN88L8AF KN2POB87 FV8 W2XX2QOAEh)V8 K6NFO87 N8U2EAOc8 FV6F F8X8KV2A87 6N8 W2N 2WWOUO6X J%>% MD7OA8773  *2Q8P8N@ FV8 "LKX2Z8N 6F FV8 X2U6X X8P8X 7V6XX 87]F6MXO7V 6 K2XOUZ W2N FV8 D78 2W F8X8KV2A87 MZ B87OEA6F8B JAO2A N8KN878AF6FOP87 W2N X8EOFOL6F8 MD7OA877 N8X6F8B F2 FV8 6BLOAO]7FN6FO2A 2W FV8 '6FO2A6X +EN88L8AF@ 7DM[8UF F2 72DAB MD7OA877 [DBEL8AF 6AB KN6UFOU83jDOAF6A6 F87FOWO8B FV6F M8U6D78 FV8 F8X8KV2A8 OA FV8 7V2K O7 FV8 7DK8NPO72N^7 L6OA XOA8 QV8N8 6XX N8bD87F7 6N8 N8U8OP8B U2A]U8NAOAE P8VOUX8 N8K6ON7 2N MN86TB2QA7@ 8LKX2Z887 6N8 N8bDON8B F2 2MF6OA K8NLO77O2A F2 D78 FV6F F8X8KV2A83  jDOAF6A6 N8U6XX7 FV6F QV8A V8 F2XB &NX2P7TZ FV6F V8 BOB A2F V6P8 K8NLO77O2A F2 D78 FV8 F8X8KV2A8@ &NX2P7TZ N87K2AB8B FV6F OF Q67 DAO2A MD7O]A877 6AB V8 V6B FV8 NOEVF F2 D78 FV8 F8X8KV2A83 jDOAF6A6 U2A] >&%)+, %".d$#"0/;F8AB7 FV6F V8 67T8B &NX2P7TZ FQOU8 F2 E8F M6UT F2 Q2NT 6AB QV8A V8 BOB A2F B2 72@ V8 O77D8B 6 BON8UF 2NB8N W2N VOL F2 B2 723(2XX2QOAE &NX2P7TZ^7 XDAUVMN86T@ jDOAF6A6 U6XX8B &NX2P7TZ F2 FV8 2WWOU83  jDOAF6A6 8YKX6OA8B FV6F FV8 L88FOAE U2A7FOFDF8B 6A `2WWOUO6X BO7UD77O2Aa U2AU8NAOAE &NX2P7TZ^7 U2ABDUF OA FV8 86NXO8N L88FOAE QOFV %LOFV3 jDOAF6A6 F87FOWO8B FV6F V8 E6P8 &NX2P7TZ FV8 2WWOUO6X BO7UD77O2A M8U6D78 &NX2P7TZ Q67 `M2NB8N]XOA8 OA7DM2NBOA6F8a BDNOAE VO7 86NXO8N L88FOAE QOFV %LOFV 6AB jDOAF6A630+NFOUX8 ;5 2W FV8 U2XX8UFOP8]M6NE6OAOAE 6EN88L8AF KN2POB87 `(2N LOA2N 2WW8A787 MZ 6A 8LKX2Z88@ L6A6E8L8AF V67 6 N87K2A7OMOXOFZ F2 BO7UD77 7DUV L6FF8N7 QOFV FV8 8LKX2Z883a)V8 U2AFN6UF 78UFO2A KN2POB87 FV6F FV8 BO7UD77O2A7 6N8 F2 M8 V8XB OA KNOP6F8 6AB 6N8 U2A7OB8N8B A8OFV8N BO7UOKXOA8 A2N ENO8P]6MX83 )V8 78UFO2A WDNFV8N KN2POB87 FV6F QVOX8 FV8 BO7UD77O2A7 L6Z A2F M8 UOF8B 67 `6A 8X8L8AF 2W KNO2N 6BP8N78 N8U2NB OA 6AZ 7DM78bD8AF BO7UOKXOA6NZ 6UFO2A@a FV8Z L6Z M8@ `QV8N8 N8X8P6AF 6AB FOL8XZ@ N8XO8B DK2A F2 87F6MXO7V FV6F 8LKX2Z887 V6P8 M88A L6B8 6Q6N8 2W FV8ON 2MXOE6FO2A7 6AB N87K2A7OMOXOFO873a  &NX2P7TZ bD87FO2A8B V2Q jDOAF6A6 U2DXB U2ABDUF 6A `2WWOUO6X BO7UD7]7O2Aa U2AU8NAOAE 72L8FVOAEFV6F 2UUDNN8B 2A `DAO2A FOL83a  &NX2P7TZ Q8AF 2A F2 8YKX6OA F2 jDOAF6A6 FV6F FV8 86NXO8N L88F]OAE QOFV %LOFV 2UUDNN8B M8U6D78 %LOFV bD87FO2A8B VOL 6M2DF VO7 L6TOAE FV8 DAO2A N8bD87F W2N OAW2NL6FO2A3 jDOAF6A6 N8]7K2AB8B FV6F &NX2P7TZ V6B A2F M88A 2A DAO2A FOL8 M8U6D78 V8 V6B A2F M88A 6DFV2NOc8B F2 M8 2A DAO2A FOL83/3  &NX2P7TZ U2AFOAD87 QOFV N8bD87F7 W2N DAO2A FOL86AB M8EOA7 F2 WOX8 ENO8P6AU87&A %8KF8LM8N 9@ &NX2P7TZ 7DMLOFF8B 6 QNOFF8A N8bD87F F2 jDOAF6A6 W2N 0 V2DN7 F2 Q2NT 2A DAO2A ENO8P6AU87 6AB V8 Q67EN6AF8B ; V2DN 6F FV8 8AB 2W VO7 7VOWF 2A %8KF8LM8N <3  &A %8K]F8LM8N <@ &NX2P7TZ 7DMLOFF8B 6A2FV8N N8bD87F F2 jDOAF6A6 W2N 9 V2DN7 W2N DAO2A FOL8 F2 WOX8 ENO8P6AU87 2A U2AFN6UF O77D873  jDOAF6A6 B8AO8B FV8 N8bD87F 7F6FOAEh `)OL8 N8bD87F8B 788Ll7m 8YU877OP8@ QOXX 6DFV2NOc8 X877 FOL8 M678B 2A A88B7 2W 78NPOU83a $A 6BBOFO2A F2 VO7 N8bD87F W2N 9 V2DN7 W2N DAO2A FOL8@ &NX2P7TZ 6X72 WOX8B FQ2 ENO8P6AU87 2A %8KF8LM8N <3  $A ENO8P6AU8 Id%]G/]G1@ &NX2P7TZ N8W8N8AU8B FV8 %8KF8LM8N 0@ 4GG/ L88FOAE@ 6XX8EOAE `L6A6E8L8AF W2NU8B 8LKX2Z887 F2 7OEA dI( K2XO]UO873a  &NX2P7TZ 6X72 6778NF8B OA FV8 ENO8P6AU8 FV6F 7DUV 6UFO2A Q67 6 UX86N PO2X6FO2A 2W FV8 U2XX8UFOP8]M6NE6OAOAE 6EN88L8AF =#-+?@ UOFOAE 6 FVONB]7F8K B8UO7O2A OA 6 KNO2N ENO8P6AU8 OA QVOUV FV8N8 Q67 6A 6EN88L8AF FV6F 7OEAOAE 6AZ FZK8 2W W2NL W2N L6A]6E8L8AF O7 2KFO2A6X W2N 8LKX2Z8873  $A L6A6E8L8AF^7 QNOFF8A N87K2A78@ jDOAF6A6 B8AO8B FV8 ENO8P6AU8 6AB 6778NF8B FV6F A2 8LKX2Z887 Q8N8 `W2NU8Ba 6AB 6BB8B@`'2 2A8 MDF R2VA B8AO8B F2 7OEA FV8 K6K8NQ2NT3a  $A ENO8P6AU8 Id%]G/]G5@ &NX2P7TZ 6XX8E8B FV6F FV8 A8Q DAOW2NL KN2U8BDN8 6WW8UF8B FV8 #-+ U2A]U8NAOAE UX86ADK 6AB DAOX6F8N6XXZ UV6AE8B U2ABOFO2A7 2W 8L]KX2ZL8AF3  0jDOAF6A6 6UTA2QX8BE8B@ V2Q8P8N@ FV6F OA7DM2NBOA6FO2A 2UUDN7 QV8A 6A 8LKX2Z88 O7 EOP8A 6 BON8UF 2NB8N 2N OA7FNDUFO2A 6AB FV8 8L]KX2Z88 B287 A2F W2XX2Q FV8 2NB8N3  _V8A 67T8B 2A UN277]8Y6LOA6FO2A F2 8YKX6OA FV8 A6FDN8 2W &NX2P7TZ^7 U2ABDUF@ jDOAF6A6 B87UNOM8B VOL 67 DAU22K8N6FOP8 6AB U2AF8AFO2D73  _VOX8 jDOAF6A6 6778NF8B FV6F 7DUV U2ABDUF 2UUDNN8B 2A 6 B6OXZ M67O7@ V8 V6B A8P8N KN8PO2D7XZ BO7UOKXOA8B &NX2P7TZ 2N U2ABDUF8B 6A 2WWOUO6X BO7UD77O2A303  &NX2P7TZ^7 X8FF8N 2W Q6NAOAE%LOFV F87FOWO8B FV6F 6 W6UFWOABOAE OAF8NPO8Q QOFV 6A 8LKX2Z88 O7 U2ABDUF8B F2 B8F8NLOA8 QV8FV8N FV8N8 O7 6AZ U6D78 2N N8672A F2 O77D8 BO7UOKXOA83 '2NL6XXZ@ FV8 7DK8NPO72N KN8K6N87 KN2K278B bD87FO2A7 OA 6BP6AU8 2W FV8 W6UFWOABOAE OAF8NPO8Q3  &A %8KF8L]M8N <@ jDOAF6A6 U2ABDUF8B 6 W6UFWOABOAE OAF8NPO8Q QOFV &N]X2P7TZ3  >NO2N F2 FV8 L88FOAE@ jDOAF6A6 6NN6AE8B W2N DAO2A N8K]N878AF6FOP8 #VNO7 (DXF2A F2 M8 KN878AF3  _V8A M2FV (DXF2A 6AB &NX2P7TZ 67T8B jDOAF6A6 W2N 6 U2KZ 2W FV8 W6UFWOABOAE bD87]FO2A7 KNO2N F2 FV8 L88FOAE@ jDOAF6A6 OAOFO6XXZ B8UXOA8B3  &N]X2P7TZ N8U6XX8B V2Q8P8N@ FV6F 6F 72L8 K2OAF OA FV8 L88FOAE@ jDOAF6A6 KN2POB8B 6 U2KZ 2W FV8 bD87FO2A73  )V8 QNOFF8A bD87]FO2A7 N8WX8UF FV6F &NX2P7TZ Q67 bD87FO2A8B 6M2DF FVN88 BOWW8N8AF 6N8673  )V8 `W6UF7a XO7F8B W2N BO7UD77O2A QOFV &NX2P7TZ OAUXDB8Bh%6FDNB6Z QVOX8 KOUTOAE DK 01CG^71WN2L FV8 d6A7@ FV8 -]P6A QVOUV V6B M88A D78B MZ Z2D Q67 W2DAB F2 M8 BONFZ O383 SX2P87@ BONFZ N6E7 OA FV8 !NOP8N7 U2LK6NFL8AF@ 6AB FN67V 2A WX22N3 +7 $ Q67 UV8UTOAE W2N _2NT &NB8N7 2A FV8 7V2K N22L WX22N@ $ W2DAB Z2DN )2K 6AB -2FF2L )22X M2Y DAX2UT8B3 =JA78UDN8 )22X $AP8AF2NZk#2LK6AZ 6778F73?_VOX8 UX27OAE 2DF Q2NT 2NB8N7 %6FDNB6Z L2NAOAE@ FQ2 2W Z2DN Q2NT 2NB8N7 Q8N8 LO77OAE +UU2DAF U2B87@ 6AB I2AB6Z 8P8AOAE Z2D FDNA8B OA 6A2FV8N %kI QOFV2DF FV8 +UU2DAF #2B83jDOAF6A6 F87FOWO8B FV6F ,86B I8UV6AOU I6FF #2NB2P6 A2N]L6XXZ UV8UT7 FV8 P6A7 6AB P8NOWO87 QV8FV8N FV8 F22XM2Y87 6N8 X2UT8B3  *8 8YKX6OA8B@ V2Q8P8N@ FV6F 2A %8KF8LM8N 5@ V8 B8]UOB8B FV6F V8 Q2DXB K8N72A6XXZ UV8UT FV8 P6A7 W2N FV8 01CG W2NL73  *8 F87FOWO8B FV6F UV8UTOAE &NX2P7TZ^7 F22XM2Y FV8A U6L8 F2 LOAB M8U6D78 &NX2P7TZV6B V8XB 2DF 6 Q2NT 2NB8N WN2L FV8 KN8PO2D7 B6Z3  &A %8KF8LM8N ;;@ jDOAF6A6 O77D8B 6 X8FF8N 2W Q6NAOAE F2 &N]X2P7TZ W2N W6OXDN8 F2 W2XX2Q OA7FNDUFO2A73  %K8UOWOU6XXZ@ FV8 X8FF8N N8KNOL6AB8B &NX2P7TZ W2Nh =;? W6OXOAE F2 WDXXZ U2LKX8F8 FV8 Q2NT 2NB8N7@ =4? W6OXDN8 F2 UX86A 2DF FV8 78NPOU8 P6A@ 6AB =/? X86POAE VO7 F22XM2Y DAX2UT8B3  "6UV 2W FV878 OAWN6UFO2A7 2U]UDNN8B 2A %8KF8LM8N 13  )V8 X8FF8N 2W Q6NAOAE 6X72 N8W8N7 F2 FV8 W6UFWOABOAE OAF8NPO8Q QOFV &NX2P7TZ 2A %8KF8LM8N < 6AB &N]X2P7TZ^7 B8L86A2N O7 B87UNOM8B OA FV8 Q6NAOAE X8FF8N 67 DAU22K]8N6FOP8 6AB U2AF8AFO2D7313  &NX2P7TZ^7 6BBOFO2A6X ENO8P6AU87 6AB N8bD87F7W2N DAO2A FOL8&A %8KF8LM8N ;;@ &NX2P7TZ 7DMLOFF8B 6 N8bD87F W2N 9 V2DN7 W2N DAO2A FOL8 F2 WOX8 ENO8P6AU873  jDOAF6A6 B8AO8B FV8 N8bD87F 7F6FOAEh`)22 P6ED8@ A2 7K8UOWOU ENO8P6AU8 L8AFO2A8B 6AB 9 V2DN7 O7 F22 X2AE3a  )V8 W2XX2QOAE B6Z &NX2P7TZ 7DMLOFF8B 6 A8Q 6AB L2N8 B8F6OX8B N8bD87F W2N 9 V2DN7 W2N DAO2A FOL8 W2N %8KF8LM8N ;13  &NX2P7TZ 7K8UOWOU6XXZ XO7F8B WOP8 OAUOB8AF7 2U]UDNNOAE 2A %8KF8LM8N 167 Q8XX 67 OAUOB8AF7 2UUDNNOAE 2A %8K]F8LM8N ;G 6AB ;; FV6F N8bDON8B FOL8 W2N DAO2A MD7OA8773  +7 jDOAF6A6 Q67 6Q6Z@ &NX2P7TZ E6P8 FV8 N8bD87F F2 %LOFV3  %LOFV   1jDOAF6A6 F87FOWO8B FV6F 6 01CG W2NL O7 6 P8VOUX8 N8U2NB 2W DFOXOc6FO2A W2NL FV6F O7 L6OAF6OA8B OA 86UV 2W FV8 dI( 78NPOU8 P6A7 7V2QOAE FV8 B6F8@ FOL8@ 8LKX2Z88@ 6AB LOX86E8 W2N 86UV FOL8 FV8 P6A O7 DFOXOc8B3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!0/4N87K2AB8B FV6F FV8 N8bD87F Q2DXB M8 W2NQ6NB8B 6AB V6ABX8B MZ jDOAF6A6 DK2A VO7 N8FDNA F2 Q2NT 2A%8KF8LM8N ;C3 &A %8KF8LM8N ;C@ &NX2P7TZ WOX8B ENO8P6AU8 Id%G/]G93  $A FV8 ENO8P6AU8@ &NX2P7TZ 6778NF8B FV6F .87K2AB8AF V6B PO2X6F8B 6A 87F6MXO7V8B K67F KN6UFOU8 MZ N8L2POAE FV8 )d WN2L FV8 8L]KX2Z88 MN86TN22L3  )V8 U2NN8UFOP8 6UFO2A 72DEVF Q67 `I6T8 QV2X8@ .8K6ON )d $LL8BO6F8XZ 2N N8KX6U8 QOFV 8bDOP6X8AF OA FV8 dI( MN86T N22L3a  &NX2P7TZ F87FOWO8B FV6F FV8 )d Q67 N8L2P8B WN2L FV8 MN86TN22L 72L8FOL8 6N2DAB %8KF8LM8N ;1 F2 ;C3 &NX2P7TZ 6UTA2QX8BE8B FV6F V8 V6B A2 BO7UD77O2A QOFV 8OFV8N %LOFV 2N jDOAF6A6 6M2DF FV8 N8L2P6X 2W FV8 )d KNO2N F2 WOXOAE FV8 ENO8P6AU83  *8 U2AF8AB8B V2Q8P8N@ FV6F V8 V6B V86NB WN2L #2NB2P6 FV6F %LOFV V6B 7F6F8B FV6F FV8 )d Q67 A2F E2OAE F2 M8 N8K6ON8B 2N N8FDNA8B F2 FV8 MN86TN22L M8U6D78 FV8 8L]KX2Z887 BOB A2F B878NP8 OF3  )V8 ENO8P6AU8 Q67 B8AO8B 6F FV8 WON7F 7F8K 6AB L6A6E8L8AF 6778NF8B A2F 2AXZ FV6F K67F KN6UFOU8 BOB A2F KX6Z 6 N2X8 MDF 6X72 FV6F FV8 )d Q67 N8L2P8B W2N N8K6ON353  &NX2P7TZ^7 6UUOB8AF&A %8KF8LM8N ;9@ &NX2P7TZ L8F QOFV jDOAF6A6 W2N 6 7F8K]2A8 ENO8P6AU8 L88FOAE W2N FV8W2DN ENO8P6AU87 FV6F V8 WOX8B 2A %8KF8LM8N < 6AB ;C3  ,6F8N FV6F 76L8 B6Z@ 67 &NX2P7TZ Q67 L2POAE 2A8 2W FV8 P6A7 F2 UV8UT FV8 FN6A7LO77O2A WXDOB@ V8 7FNDUT FV8 X2Q8N K2NFO2A 2W FV8 B22N 67 V8 M6UT8B 2DF 2W FV8 W6UOXOFZ3  &NX2P7TZ OLL8BO6F8XZ N8K2NF8B FV86UUOB8AF 6AB U2L]KX8F8B 6A 6UUOB8AF N8K2NF 6F jDOAF6A6^7 BON8UFO2A3   (2N 6K]KN2YOL6F8XZ FV8 A8YF Q88T F2 ;G B6Z7@ &NX2P7TZ F22T 7OUT X86P83  &NX2P7TZ F87FOWO8B FV6F V8 Q67 DAB8N 6 B2UF2N^7 U6N8 W2N Q2NT]N8X6F8B 7FN8773  _V8A V8 N8FDNA8B F2 Q2NT@ V8 Q67 OA]W2NL8B FV6F VO7 BNOPOAE KNOPOX8E87 W2N .87K2AB8AF^7 P8VOUX87 Q8N8 7D7K8AB8B K8ABOAE VO7 U2LKX8FO2A 2W 6 N8WN87V8N]FN6OAOAE U2DN783  C3  &NX2P7TZ^7 6BBOFO2A6X ENO8P6AU87 6AB N8bD87F7 W2NFOL8 W2N DAO2A MD7OA877&A &UF2M8N 4@ &NX2P7TZ WOX8B 6 N8bD87F W2N 9 V2DN7 2W FOL8 W2N DAO2A MD7OA877 F2 WOX8 7F8K]FQ2 ENO8P6AU873  *8 XO7F7 FV8 ENO8P6AU8 O77D87 67 `KV2A87@ )d@ 7OEAOAE@ 6AB K2XOUO873a  jDOAF6A6 B8AO8B FV8 N8bD87F@ 7F6FOAE@ `)OL8 N8bD87F8B 788L7 P8NZ 8YU877OP83  _OXX 6XX2Q 4 V2DN7 ;Gk/kG/ K8N R2VA^7 6EN88]L8AF3 5hGG:9hGG 63L3a5&A &UF2M8N 5@ &NX2P7TZ 7DMLOFF8B 6 N8bD87F W2N / V2DN7 W2N DAO2A FOL8 F2 BN6WF 6AB F2 78AB 7F8K]FQ2 ENO8P6AU873  )Q2 V2DN7 2W FOL8 Q8N8 6KKN2P8B3&A &UF2M8N 5@ &NX2P7TZ 6X72 E6P8 jDOAF6A6 6 A8Q ENO8P6AU8 =Id%G/G<?@ 6XX8EOAE FV6F L6A6E8L8AF Q67 U2AFN6UFOAE 2DF L6OAF8A6AU8 Q2NT VO7F2NOU6XXZ K8NW2NL8B MZ FV8 L2F2N P8VOUX8 UN6WF3  &A &UF2M8N ;0@ &NX2P7TZ W2XX2Q8B MZ N8bD87FOAE / V2DN7 2W FOL8 F2 WOX8 FV8 DAO2A^7 7F8K]FQ2 N87K2A78 2A FV8 U2AFN6UFOAE ENO8P6AU83  jDOAF6A6 6XX2Q8B FV8 / V2DN7 F2 M8 D78B 2P8N 4 Q2NTB6Z7 6AB 6X72 U2AWONL8B FV6F L6A6E8L8AF Q2DXB EN6AF 6A 8YF8A7O2A 2W FOL8 W2N FV8 JAO2A^7 7F8K]FQ2 N87K2A78393  &NX2P7TZ^7 A8YF BO7UOKXOA8jDOAF6A6 7UV8BDX8B 6 W6UFWOABOAE QOFV &NX2P7TZ 2A &UF2M8N ;5 6AB R8WW >6BOXX6 Q67 FV8 WON7F DAO2A N8KN878AF6FOP8 U6XX8B F2 6UF 67 6 N8KN878AF6FOP8 W2N &NX2P7TZ W2N FV8 ;G 63L3 L88FOAE3  jDOAF6A6 F87FOWO8B FV6F V8 Q67 2AXZ 6MX8 F2 U2P8N FV8 WON7F ;G  5&NX2P7TZ F87FOWO8B FV6F V8 V6B 6EN88B F2 FV8 5 F2 9 63L3 FOL8WN6L83bD87FO2A73  *8 N8U6XX8B FV6F FV8 L88FOAE 8AB8B M8U6D78 >6BOXX6 M8U6L8 N86XXZ `6MD7OP8 6AB PDXE6N 6AB FVN86F8AOAE3a  >6BOXX6 F87FOWO8B FV6F QV8A V8 6NNOP8B 6F FV8 W6UFWOABOAE OAF8NPO8Q@ V8 67T8B W2N FV8 A6FDN8 2W FV8 UV6NE87 6AB F2 7K86T QOFV &NX2P7TZ OA KNOP6F83  >6BOXX6 F87FOWO8B FV6F jDOAF6A6 N8WD78B VO7 N8bD87F 6AB F2XB VOL F2 7OF B2QA 6AB 7VDF DK3 >6BOXX6 6X72 N8U6XX8B FV6F QV8A V8 F2XB jDOAF6A6 FV6F V8 A88B8B 6 U2KZ 2W FV8 KN2K278B bD87FO2A7 6AB 6A 2KK2NFDAOFZ F2 7K86T QOFV &NX2P7TZ OA KNOP6F8@ jDOAF6A6 2NB8N8B VOL F2 X86P8 FV8 MDOXBOAE3  >6BOXX6 F87FOWO8B FV6F M8U6D78 V8 Q67 2NB8N8B F2 X86P8@ V8 Q67 A8P8N KN878AF W2N 6AZ K6NF 2W FV8 &UF2M8N ;5 W6UFWOABOAE3CjDOAF6A6^7 W6UFWOABOAE A2F87 N8WX8UF FV6F DAO2A N8KN878AF6FOP8 #VNO7 (DXF2A N8KX6U8B R8WW >6BOXX6 6F 6KKN2YOL6F8XZ ;;hG1 63L3  -2FV (DXF2A 6AB &N]X2P7TZ 67T8B W2N 6 U2KZ 2W FV8 KN2K278B bD87FO2A73  (DXF2A F87FO]WO8B FV6F B87KOF8 jDOAF6A6^7 KN2POBOAE 6 U2KZ 2W FV8 bD87FO2A7@ V8 BOB A2F 8YKX6OA FV8 M67O7 W2N FV8 W6UFWOABOAE3  (DXF2A F87FOWO8B FV6F M8U6D78 V8 6AB &NX2P7TZ V6B A2F TA2QA QV6F FV8 W6UFWOAB]OAE OAP2XP8B 2N FV8 U2A78bD8AU87 OAP2XP8B@ V8 6BPO78B&N]X2P7TZ F2 N87K2AB QOFV `A2 U2LL8AFa F2 FV8 bD87FO2A73 jDOAF6A6^7 A2F87 N8WX8UF FV6F FV8 bD87FO2A7 K278B F2 &NX2P7TZ BDNOAE FV8 WON7F &UF2M8N ;5 W6UFWOABOAE OAUXDB8B FV8 W2XX2QOAEhH2D V6P8 KDMXOUXZ L6B8 LDXFOKX8 U2LL8AF7 N8U8AFXZ FV6F Z2D Q8N8 E2OAE F2M8EOA 6 `Q2NT 7X2Q]B2QAa 6AB Z2D Q8N8 E2OAE F2 L6T8 L6A6E8L8AF^7 XOP87 LO78N6MX83  $7 FV6F U2NN8UFnH2D OAF8NNDKF8B LZ %8KF8LM8N 0@ 4GG/@ 7F6AB]DK MNO8W]OAE@ QOFV 7DUV U2LL8AF7 OA FV8 KN878AU8 2W )2DN 4 OA FV8 7QOAE]N22L3  $7 FV6F U2NN8UFn%V2NFXZ FV8N86WF8N@ Z2D 7F6F8B F2 ,86B +DF2L2FOP8 )8UVAOUO6A I6FV8Q #2NB2P6@ FV6F Z2D Q8N8 E2OAE F2 8A6UF 6 Q2NT 7X2Q]B2QA F2 QVOUV V8 N8KXO8B `'2@ Z2D 6N8 A2Fe $ QOXX A2F 6XX2Q Z2D!a $7 FV6F U2NN8UFn&A )VDN7B6Z@ <k;9kG/@ BOB Z2D A2F WOX8 6 %F8K ; ENO8P]6AU8 QOFV L8 QVOUV7F6F8B `I6A6E8L8AF 7F6F8B FV8Z 6N8 A2F KDFFOAE 76OB )d M6UT OA FV8 -N86T]N22Ln_V2 7K8UOWOU6XXZ 2W L6A6E8L8AF@ L6B8 FV6F 7F6F8]L8AFnjDOAF6A6^7 A2F87 6X72 N8WX8UF FV6F V8 6X72 67T8B &NX2P7TZ 6M2DF FV8 W2XX2QOAEh =;? 8YU877OP8 6AB X2DB MX6NOAE 2W FV8 V2NA QV8A M6UTOAE 6 P8VOUX8 2DF 2W FV8 dI( M6Z 2A )VDN7B6Z@ %8K]F8LM8N ;; 6AB =4? U6D7OAE 6AYO8FZkU2AU8NA F2 I6FV8Q #2NB2P6 MZ F8XXOAE #2NB2P6 FV6F W8XX2Q 8LKX2Z887 &A8Z I2AF2Z6 Q67 A2F OA FV8 P6A QOFV VOL 6AB FV8A U6XXOAE M6UT 6 LOADF8 X6F8N F2 UX6NOWZ FV6F I2AF2Z6 Q67 OA FV8 P6A3 )V8N8 Q8N8 6BBOFO2A6X bD87FO2A7 2A FV8 B2UDL8AF FV6F Q8N8 2LOFF8B 2N A2F U2P8N8B BDNOAE FV8 OAF8NPO8Q3  _V8A jDOAF6A6 67T8B &NX2P7TZ 6M2DF VO7 WOXOAE 2W 6 ENO8P]6AU8@ (DXF2A 7F2KK8B FV8 L88FOAE3  (DXF2A F2XB jDOAF6A6 FV6F V8 Q67 E8FFOAE OAF2 6A OLKN2K8N 6N86 MZ bD87FO2AOAE &NX2P7TZ 6M2DF VO7 DAO2A 6UFOPOFO873  (DXF2A 8YKX6OA8B F2 jDOAF6A6 FV6F &NX2P7TZ^7 DAO2A 6UFOPOFO87 V6B A2FVOAE F2 B2 QOFV 6 BO7UOKXO]A6NZ 2N OAP87FOE6FOP8 OAF8NPO8Q 6AB FV8 W6UFWOABOAE 8AB8B3  (DX]F2A E6P8 jDOAF6A6 6 QNOFF8A N8bD87F W2N 8P8NZ B2UDL8AF DK2A QVOUV V8 Q67 N8XZOAE OA FV8 W6UFWOABOAE 67 Q8XX 67 6 N8bD87F W2N   C&NX2P7TZ N8U6XX8B FV6F jDOAF6A6 2NB8N8B >6BOXX6 2DF 2W 2A8 2W FV8 W6UFWOABOAE OAF8NPO8Q7 MDF V8 U2DXB A2F N8U6XX FV8 8Y6UF B6F83 >&%)+, %".d$#"0//6 U2KZ 2W FV8 bD87FO2A 7V88F U2LKX8F8B MZ jDOAF6A63  jDOAF6A6 U2AW8NN8B QOFV %LOFV 6AB FV8A %LOFV KN2POB8B (DXF2A QOFV FV8 76L8 U2KZ 2W FV8 bD87FO2A7 FV6F V6B M88A KN2POB8B 6F FV8 M8EOA]AOAE 2W FV8 W6UFWOABOAE3(DXF2A F87FOWO8B FV6F QV8A V8 67T8B W2N FV8 2KK2NFDAOFZ F2 U2AW8N QOFV &NX2P7TZ@ jDOAF6A6 B8AO8B FV8 N8bD87F 6AB 7F6F8B FV6F &NX2P7TZ Q67 7UV8BDX8B W2N 6A2FV8N W6UFWOABOAE OAF8NPO8Q3  _VOX8 (DXF2A Q67 EOP8A 6A 2KK2NFDAOFZ F2 U2AW8N QOFV &NX2P7TZ KNO2N F2 FV8 78U2AB W6UFWOABOAE@ &NX2P7TZ Q67 DA6MX8 F2 F8XX VOL QV6F OF LOEVF OAP2XP83  (DXF2A F87FOWO8B FV6F jDOAF6A6 788L8B F2 M8 E2OAE 2P8N FV8 76L8 EN2DAB OA FV8 78U2AB W6UFWOABOAE 6AB 67T8B bD87FO2A7 FV6F N8bDON8B 2AXZ 6 `Z87a 2N `A2a 6A7Q8N3  (DXF2A WOA6XXZ 8AB8B FV8 W6UFWOABOAE 6AB 8YKX6OA8B FV6F jDOAF6A6 6KK86N8B F2 M8 67TOAE bD87FO2A7 B87OEA8B F2 FN6K &N]X2P7TZ OAF2 76ZOAE 72L8FVOAE FV6F V8 7V2DXB A2F 76Z3  jDOAF6A6^7 A2F87 N8WX8UF FV6F 6F ;;h0G 63L3@(DXF2A 6BPO78B &N]X2P7TZ F2 A2F K6NFOUOK6F8 WDNFV8N OA FV8 W6UFWOABOAE 6AB FV8Z X8WF FV8 W6UFWOABOAE3 jDOAF6A6^7 Q2NT7V88F W2N FV8 78U2AB W6UFWOAB]OAE N8WX8UF7 FV6F `H87a 2N `'2a 6A7Q8N7 Q8N8 N8bD87F8B W2N C 2W FV8 ;; KN2K278B bD87FO2A7 K8NF6OAOAE F2 &NX2P7TZ^7 6UUOB8AF 2A %8KF8LM8N ;93  _V8A (DXF2A 7F2KK8B FV8 OAF8NPO8Q 6F ;;h01 63L3@ jDOAF6A6 V6B U2P8N8B W2DN 2W FV8 bD87FO2A7 67TOAE W2N 6 `H87a 2N `'&a N87K2A783<3  &NX2P7TZ^7 C]B6Z7D7K8A7O2A&A '2P8LM8N 4G@ jDOAF6A6 E6P8 &NX2P7TZ 6 C]B6Z7D7K8A]7O2A3  )V87D7K8A7O2A Q67 M678B DK2A FV8 UV6NE87 2W W6OXDN8 F2 W2XX2Q OA7FNDUFO2A7 6AB DA6UU8KF6MX8 U2ABDUF3  (2DN OAUOB8AF7 Q8N8 2DFXOA8B 67 6 M67O7 W2N &NX2P7TZ^7 W6OXDN8 F2 W2XX2Q OA]7FNDUFO2A73  )V8Z Q8N8 B87UNOM8B 67h&A %8KF8LM8N ;;@ 4GG/@ Z2D OAF8NNDKF8B 8LKX2Z887 OA FV8 K8NW2NL6AU8 2W FV8ON BDFO87 MZ MX6NOAE 6 P8VOUX8 V2NA 8YF8A7OP8XZ QVOX8 M6UTOAE 6 P8VOUX8 2DF 2W 6 dI( Q2NT M6Z3  H2D V6P8 M88A OA7FNDUF8B OA FV8 K67F F2 V2AT FQOU8 QVOX8 M6UTOAE DK3 H2D W6OX8B F2 W2XX2Q FVO7 OA7FNDUFO2A OA U2AFOAD2D7XZ 6AB 8YU877OP8XZ V2ATOAE FV8 V2NA3&A %8KF8LM8N ;9@ 4GG/@ Z2D W6OX8B F2 KN2K8NXZ N87K2AB 2A Z2DN FQ2]Q6Z N6BO2@ 67 OA7FNDUF8B OA FV8 K67F@ U6D7OAE Z2DN 7DK8NPO72N 6AYO8FZ]U2AU8NA MZ 8X8UFOAE F2 KN2POB8 W6X78 OAW2NL6FO2A F2 VOL OA N87K2A78 F2 VO7 BON8UF bD87FO2A F2 Z2D3(N2L %8KF8LM8N ;C FVN2DEV %8KF8LM8N 4/@ Z2D V6B UX2UT8B 8YU877OP8 N8K6ON FOL8 2A Q2NT 2NB8N7 6AB Z2D W6OX8B F2 U2A7DXF 6AB N8U8OP8 LZ KNO2N 6KKN2P6X F2 8YU88B FV8 87FOL6F8B N8K6ON3&A &UF2M8N ;5@ 4GG/@ 6A OAP87FOE6FOP8 OAF8NPO8Q Q67 V8XB QOFV Z2D3  H2D Q8N8 N8KN878AF8B MZ R8WW >6BOXX63  >NO2N F2 L8 67TOAE Z2D 6AZ bD87FO2A7@ Z2DN N8KN878AF6FOP8 N8bD87F8B 6 U2KZ 2W FV8 bD87FO2A7 FV6F $ Q67 E2OAE F2 67T Z2D3  $ F2XB VOL FV6F $ Q2DXB EOP8 VOL 6 U2KZ 6WF8N LZ OA]F8NPO8Q3  $ FV8A KN2U88B8B F2 67T Z2D FV8 WON7F bD87FO2A3  "P8A M8W2N8 $ U2DXB WOAO7V FV8 bD87FO2A@ R8WW >6BOXX6 OAF8N]NDKF8B 6AB FNO8B 67TOAE L8 6 bD87FO2A3  $ OAW2NL8B VOL FV6F V8 Q67 A2F F2 OAF8NNDKF FVO7 OAF8NPO8Q QOFV bD87FO2A7 F2 L8@ MDF N6FV8N@ V8 Q67 FV8N8 F2 6BPO78 FV8 8LKX2Z883  *8 E2F DK78F 6AB V2XX8N8B `MDXX WDUTOAE 7VOFa QVOX8 7X6LLOAE VO7 WO7F 2A FV8 F6MX83  )V8 OAP87FOE6FOP8 OAF8NPO8Q 8AB8B 6F FVO7 FOL83  +A2FV8N OAP87FOE6FOP8 OAF8NPO8Q Q67 V8XB QOFV Z2D 2A FV8 76L8 B6F8 MDF QOFV #VNO7 (DXF2A 67 Z2DN N8KN878AF6]FOP83  +WF8N 67TOAE 6 W8Q bD87FO2A7@ 6AB DK2A 6BPOU8 2W FV8 DAO2A@ Z2D B8UXOA8B F2 6A7Q8N 6AZ 6BBOFO2A6X bD87FO2A7@ FV8N8MZ U2AUXDBOAE FV8 OAF8NPO8Q3)V8 UV6NE8 2W DA6UU8KF6MX8 U2ABDUF Q67 M678B DK2A FV8 W2X]X2QOAEh&A %8KF8LM8N 0@ 4GG/ Z2D KDMXOUXZ FVN86F8A8B L6A6E8L8AF F2 L6T8 `H2DN XOP87 LO78N6MX8a 6AB 6BPO78B I6FV8Q #2N]B2P6@ ,86B +DF2L2FOP8 )8UVAOUO6A@ 2A FQ2 78K6N6F8 2UU67O2A@ FV6F Z2D Q8N8 E2OAE F2 8A6UF 6 Q2NT `7X2Q B2QA3a  IN3 #2N]B2P6 N87K2AB8B QOFV `'2@ Z2D 6N8 A2Fa 6AB FV6F V8 `Q2DXB A2F 6XX2Q Z2D F2 8A6UF 6 `Q2NT 7X2QB2QA3a;G3  &NX2P7TZ^7 ;0]B6Z 7D7K8A7O2A-ZX8FF8N B6F8B '2P8LM8N ;<@ 4GG/@ .87K2AB8AF L6OX8B F2 &NX2P7TZ 6 A2FOU8 2W 6 ;0]B6Z7D7K8A7O2A3  )V8 X8FF8N N8WX8UF7 FV6F FV8 7D7K8A7O2A Q67 M678B DK2A FV8 UV6NE8 2W `(6OXDN8 F2 W2XX2Q OA7FNDUFO2A7 QV8A Z2D M6UT8B P8VOUX8 o0</44C4 OAF2 FV8 E6N6E8 B22N3a  %K8UOWOU6XXZ@ FV8 X8FF8N UV6NE8B &NX2P7TZ QOFV U6D7OAE B6L6E8 OA 8YU877 2W p;1453;/ QV8A V8 M6UT8B 2DF FV8 P8VOUX8 QOFV2DF UV8UTOAE FV8 6N86 6AB 2K8AOAE FV8 E6N6E8 B22N W2N UX86N6AU83  &NX2P7TZ Q67 6X72 UV6NE8B QOFV W6OXOAE F2 B2UD]L8AF FV8 6UUOB8AF B6L6E8 2A FV8 KN8P8AFOP8 L6OAF8A6AU8 7V88F 6FF6UV8B F2 FV8 N8bDON8B Q2NT 2NB8N3;;3  &NX2P7TZ^7 WOA6X DAO2A 6UFOPOFZ 6AB WOA6X W6UFWOABOAE&A '2P8LM8N 45@ &NX2P7TZ 7DMLOFF8B 6 QNOFF8A N8bD87F W2N OAW2NL6FO2A F2 jDOAF6A6 W2N P6NO2D7 N8K2NF7 6AB N8U8OKF7 U2A]U8NAOAE FV8 O77D8 2W U2AFN6UFOAE 2DF Q2NT3  &A !8U8LM8N /@ &NX2P7TZ 7DMLOFF8B 6 N8bD87F W2N / V2DN7 W2N DAO2A FOL8 W2N OAP87FOE6FO2A 6AB F2 WOX8 6 ENO8P6AU83  jDOAF6A6 N87K2AB8B FV6F V8 Q2DXB EN6AF 72L8 FOL8 F2 &NX2P7TZ X6F8N OA FV8 Q88T3  )V8 A8YF B6Z@ &NX2P7TZ Q67 U6XX8B F2 6 W6UFWOABOAE OAF8NPO8Q3  >6BOXX6 F87FOWO8B FV6F V8 Q67 U6XX8B 67 FV8 DAO2A N8KN878AF6FOP8 F2 6FF8AB FV8 OAF8NPO8Q QOFV &NX2P7TZ@ jDOAF6A6@ 6AB %LOFV3  +F FV8 2A78F 2W FV8 OAF8NPO8Q@ >6BOXX6 67T8B F2 TA2Q FV8 UV6NE87 6AB 67T8B F2 N8U8OP8 6 U2KZ 2W FV8 KN2K278B bD87FO2A73  >6BOXX6 F87FOWO8B FV6F M2FV jDOAF6A6 6AB %LOFV F2XB VOL FV8Z Q8N8 A2F E2OAE F2 EOP8 VOL 6 U2KZ 2W FV8 bD87FO2A7 6AB V8 Q67 A2F 6X]X2Q8B F2 TA2Q FV8 UV6NE873  >6BOXX6 F2XB &NX2P7TZ FV6F .87K2A]B8AF Q67 6XN86BZ OA 6 BD8 KN2U877 PO2X6FO2A3  _VOX8 V8 E6P8 &NX2P7TZ FV8 2KFO2A 2W X86POAE@ &NX2P7TZ B8UXOA8B 6AB N8]L6OA8B F2 6A7Q8N jDOAF6A6^7 bD87FO2A73  .87K2AB8AF^7 A2F87 N8WX8UF FV6F &NX2P7TZ N87K2AB8B F2 6XX 2W FV8 KN2K278B bD87]FO2A73  )V8 ;1 XO7F8B bD87FO2A7 U2AU8NA8B FQ2 KNOL6NZ OAUOB8AF73  &A8 2W FV8 OAUOB8AF7 L8AFO2A8B OAP2XP8B ,86B I8UV6AOU #2N]B2P6^7 OA6MOXOFZ F2 N86UV &NX2P7TZ W2N 5 LOADF87 2A !8U8LM8N / M8U6D78 &NX2P7TZ X8WF VO7 N6BO2 OA FV8 78NPOU8 FNDUT QVOX8 Q2NT]OAE 2A 6A2FV8N P8VOUX83  )V8 78U2AB OAUOB8AF OAP2XP8B 6 UV6NE8 FV6F &NX2P7TZ OLKN2K8NXZ OA7F6XX8B KD7V N2B7 OA 2A8 2W FV8 P8VO]UX873  )V8 bD87FO2A7 6X72 N8WX8UF FV6F jDOAF6A6 6X72 6UUD78B &NX2P7TZ 2W BN2KKOAE 6 MN6UT8F OAF2 6A OAF6T8 L6AOW2XB 2A RDXZ /G 6AB BN2KKOAE 6A OAF6T8 M2XF 2A '2P8LM8N ;1 FV6F 6BB8B 8YU877OP8 FOL8 W2N 6 Q2NT 2NB8N3  $A bD87FO2A ;1 2W FV8 W6UFWOAB]OAE@ jDOAF6A6 bD87FO2A7 QV8FV8N &NX2P7TZ O7 `OA W6UFa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`W2NL6XXZ Q6XT8B 2WW FV8 WX22N@a V8 U2ABDUF8B 6 L88FOAE QOFV FV8 dI( 8LKX2Z8873  +7 N8WX8UF8B MZ VO7 QNOFF8A 2DFXOA8@ %LOFV U2LK6N8B 8LKX2ZL8AF F2 K6NFOUOK6FOAE OA 6 XOW8M26F3  %LOFV F2XB 8LKX2Z887 FV6F OA 6 XOW8M26F 7OFD6FO2A@ K6NFOUOK6AF7 V6P8 `XOLOF8B 6XF8NA6FOP87 2W 6KKN2KNO6F8 M8V6PO2N 6P6OX6MX8 F2 FV8L3a  )V8 W2XX2QOAE 8YU8NKF79Q8N8 OAUXDB8B 67 6 K6NF 2W %LOFV^7 5]K6E8 QNOFF8A 2DFXOA8h$A +'H 7K8UOWOU R&-@ FV8 +,)".'+)$d"% W2N +>>.&>.$+)" -"*+d$&. W2N FV6F [2M 6N8 *2@2":%3_V8A OABOPOBD6X7 U2L8 F2 Q2NT W2N 2DN U2LK6AZ@ FV8Z 6N8 OA W6UFh&WW8NOAE F2 &:/"&2." "<:2& /:*:."2,$ ,X #*":&$#": G:<#?J2,&/F2 FV278 QVOUV=: #&: =2**2$6 ", >#( X,&8+7 QOFV 6 EN2DK 2W 6AZ 7Oc8@ Q8 V6P8 6 @2$2/.-*: $-@JG:&6L2AE7F D7 QV2 FVOAT )*"H 7V2DXB %:":&@2$: "<: %2J&:."2,$2W FV8 dI(3  )V6F ADLM8N Q67 N8BDU8B FVO7 K67F )VDN7B6Z3N =,&% ", "<: =2/:Y  7X (,- #&: #@,$6/" "<#" @2$-": $-@G:&0 (,- =,-*% %, =:** ",Y.8U2A7OB8N Z2DN Q6Z73$W &,! "'&JS* )& >+."') #*$,!."'q'""! )& S.&_ J> 6AB 6UF 67 +' +!J,)3'2Q X8F L8 L6T8 LZ78XW P8NZ UX86N 6M2DF QV6F $ 6L 6M2DF F2 76Zh$ 6L A2F `DAO2A M67VOAEa 2N 7K86TOAE OXX 2W FV8 DAO2A3$ V6P8 6M72XDF8XZ A2 KN2MX8L7 QOFV DAO2A73)V8Z V6P8 6 [2M 6AB KDNK278@ [D7F 67 L6A6E8L8AF V67 6 [2M 6AB KDNK2783)VO7 O7 A2F 6M2DF FV8 DAO2Ae N6FV8N OF O7 6M2DF Z2DN DA]O2A N8KN878AF6FOP8^7 G:<#?2,&@$F U2DXB Q8XX M8 6M2DF #$( ,$: ,X (,-07V2DXB Z2D 72 UV2278 78XW]B87FNDUFOP8 M8V6PO2N3H2DN #N6WF !ON8UF2N@ 6KK86N7 F2 M8 DAB8N FV8 :&&,$:,-/ 2@>&://2,$Y1: 2/ #>>,2$":% ", &-$ "<: ZK;@ N6FV8N FV6A K8NW2NL FV8 Q2NT V8 Q67 VON8B F2 B23$ V6P8A^F FV8 W2EEO87F '2FO2A@ QV6F N2X8 V8 FVOAT7 @#$J#6:@:$"O7 VON8B W2N3  9)V8 U6KOF6XOc6FO2A@ DAB8NXOAOAE@ 6AB M2XB KNOAF 6N8 7V2QA 67 6KK86N]OAE OA %LOFV^7 A2F873$A VO7 W6OX8B 6FF8LKF7 F2 B8NOB8 6AB NOBOUDX8@ QVOA8 6AB U2LKX6OA 6M2DF PONFD6XXZ 8P8NZFVOAE@ V8 6KK86N7 F2 V6P8 W2NE2FF8A FV6F =: &:$":% <2/ G:<#?2,& X,& ":.<$2.#* &:>#2&/Y*8 .*2@G:% 2$ ,-& *2X:G,#"+XX V8 =#$":% ", %,Q67 `%#$.:a$F Q67 "f>,+$'"! F2 VOL 'JI".&J% )$I"% MZ IH%",(@ I$g" r I+))*8 U2DXB &,=0 /"::&0 X2/<0 <2" /:#6-**/ ,$ "<: <:#% ,& .#".< &#2$=#":&[A4O 'NA9E3*8 ."(J%"! 6AB $'%$%)"! &' `!+'#$'Sa)VO7 O7 /:*XJ%:/"&-."2?: G:<#?2,&$F :$%#$6:&/ :?:&(,$: 2$ "<: G,#")VD7@ OF O7 -$#..:>"#G*: G:<#?2,&6AB @#$#6:@:$" &26<"X-**( %:#*" =2"< 2"3%LOFV 6X72 F2XB FV8 8LKX2Z887 FV6F OW FV8Z Q8N8 `U6NB U6NNZ]OAEa DAO2A L8LM8N7 6AB BOB A2FVOAE F2 6BBN877 FV8 `78XWO7V Q6Za FV6F &NX2P7TZ Q67 7bD6AB8NOAE DAO2A BD87 6AB Q67FOAE K27F6X WDAB7@ FV8Z M2N8 6 K2NFO2A 2W FV8 N87K2A7OMOXOFZ W2N VO7 U2ABDUF3  %LOFV F6XT8B 6M2DF FV8 ENO8P6AU87 WOX8B MZ &NX2P7TZ 6AB 67T8Bh `*2Q L6AZ Q2DXB QOXXOAEXZ F6T8@ 76Z p5G3GG 2DF 2W FV8ON K2UT8FqD78 F2 WOX8 7DUV FNOPO6XOFZ3  9,**:."2?:*(\(,- %2%! +AB W2N QV6Fna  %LOFV U2AFOAD8B FV8 L88FOAE MZ B87UNOMOAE FV8 Q6Z7 OA QVOUV V8 V6B OLKN2P8B FV8ON Q2NTOAE U2ABOFO2A7 7OAU8 VO7 6NNOP6X 6F FV8 dI( OA ;<<<3  +F FV8 U2AUXD7O2A 2W FV8 L88F]OAE@ %LOFV F2XB 8LKX2Z887h_V8A I$g"@ I+))@ &. R+I"% BON8UF7 Z2D F2h%)"".@ .&_@ ($%*@ *$) %"+SJ,,% 2A FV8 *"+! 2N #+)#* .+$'_+)".!2 '&)@ d".-+,,H 2N MZ Z2DN +#)$&'% 76Z RJ%) _+') )& !+'#"a$F O7 %",(]!"%).J#)$d" -"*+d$&.3'8  N$#*(/2/ #$% 9,$.*-/2,$/ X,& RS#TSUT#$% SVT N**:6#"2,$/;3  +XX8E8B 9=6?=;?63  %LOFV^7 6UFO2A7 F2Q6NB &NX2P7TZ 2A %8KF8LM8N 1&NX2P7TZ F87FOWO8B QOFV2DF U2AFN6BOUFO2A FV6F %LOFV B87UNOM8B VO7 N8bD87F W2N OAW2NL6FO2A 67 UVOXBO7V 6AB W22XO7V 6AB FVN86F]8A8B FV6F 8LKX2Z887 Q2DXB 7DWW8N W2N VO7 6UFO2A7 6AB FV6F &N]X2P7TZ Q67 `6XN86BZ OA FN2DMX83a  )V8N8 O7 A2 BO7KDF8 FV6F %LOFV B8AO8B &NX2P7TZ^7 N8bD87F W2N 6 DAO2A N8KN878AF6FOP8 BDNOAE FVO7 76L8 U2AP8N76FO2A3  +7 6 M67O7 W2N B8AZOAE FV8 N8bD87F@ jDOAF6A6 N8U6XX8B FV6F V8 F2XB &NX2P7TZ FV6F FV8Z Q8N8 [D7F F6XTOAE 6AB FV8N8 Q67 A2FVOAE 2WWOUO6X 2UUDNNOAE3  jDOAF6A6 6X72 N8U6XX8Bh+AB V8 76OB@ Q8XX@ $ B2A^F Q6AF F2 M8 V8N83  )V8A $ 76OB@ Q8XX@ Z2D TA2Q@ Q8^N8 A2F B2A8 QOFV Z2D@ Q8^N8 V6POAE 6 L88FOAE V8N83jDOAF6A6 6778NF8B FV6F QVOX8 V8 F2XB &NX2P7TZ FV6F FV8 L88FOAE Q67 A2F 2WWOUO6X 2N BO7UOKXOA6NZ@ &NX2P7TZ M8U6L8 X2DB 6AB 6MD7OP83  jDOAF6A6 6UTA2QX8BE8B FV6F 6F 2A8 K2OAF &NX2P7TZ 2K8A8B FV8 B22N F2 FV8 2WWOU8 6AB %LOFV 6AB jDOAF6A6 F2XB VOL F2 7OF B2QA3  _VOX8 $ W2DAB &NX2P7TZ^7 B8L86A2N 67 72L8QV6F 6NN2E6AF 6AB VO7 F87FOL2AZ F2 M8 78XW]78NPOAE@ VO7 F87FOL2AZ Q67  >&%)+, %".d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`):2$6#&J":$a NOEVF7 OAV8N8 OA M2FV `OAP87FOE6F2NZa 6AB `BO7UOKXOA6NZa OAF8NPO8Q73  )V8 #2DNF 6X72 UX6NOWO8B FV6F FV8 F87F W2N B8F8NLOA]OAE QV8FV8N 6A 8LKX2Z88 N8672A6MXZ M8XO8P87 FV6F FV8 OAF8NPO8Q LOEVF N87DXF OA BO7UOKXOA6NZ 6UFO2A O7 L867DN8B MZ 2M[8UFOP8 7F6AB6NB7 DAB8N 6XX FV8 UONUDL7F6AU87 2W FV8 U678 N6FV8N FV6A MZ FV8 8LKX2Z88^7 7DM[8UFOP8 L2FOP6FO2A3  ABCD ?8 ):2$6#&":$0 7$.3@ 7DKN6 6F 41C WA3 13  _VOX8 FV8 U2AP8N76FO2A QOFV %LOFV B287 A2F WOF QOFVOA FV8 WN6L8Q2NT 2W FV8 FN6BOFO2A6X OAP87FOE6]F2NZ 2N BO7UOKXOA6NZ OAF8NPO8Q 8APO7O2A8B MZ FV8 -26NB 6AB FV8 #2DNF@ FV8N8 O7 UN8BOMX8 8POB8AU8 FV6F %LOFV A2F 2AXZ bD87FO2A8B &NX2P7TZ 6M2DF VO7 6UFO2A7 MDF 6X72 FVN86F8A8B &NX2P7TZ QOFV N8KNO76X7 M8U6D78 2W VO7 6UFO2A73  )VD7@ OA FV878 UONUDL7F6AU87@ &NX2P7TZ U2DXB N8672A6MXZ V6P8 M8XO8P8B FV6F FV8 U2AFOAD6FO2A 2W FV8 U2AP8N76FO2A LOEVF N87DXF OA BO7UOKXOA6NZ 6UFO2A3  +UU2NB]OAEXZ@ .87K2AB8AF^7 W6OXDN8 F2 6XX2Q &NX2P7TZ DAO2A N8KN878AF6]FO2A O7 6X72 PO2X6FOP8 2W FV8 +UF 67 6XX8E8B OA U2LKX6OAF K6N6]EN6KV 1=6?=4?3M3  jDOAF6A6^7 6UFO2A7 F2Q6NB &NX2P7TZ&NX2P7TZ F87FOWO8B FV6F jDOAF6A6 A2F2AXZ OAF8NNDKF8B VO7 F8X8KV2A8 U6XX F2 FV8 DAO2A@ V8 6X72 X6F8N U6XX8B VOL OAF2 6A 2WWO]UO6X BO7UD77O2A U2AU8NAOAE VO7 U2ABDUF OA FV8 86NXO8N L88FOAE QOFV jDOAF6A6 6AB %LOFV3 &NX2P7TZ F87FOWO8B FV6F V8 V6B KN8PO]2D7XZ D78B FV8 F8X8KV2A8 QOFV2DF A88BOAE K8NLO77O2A 6AB V8 6X72 N8W8N8AU8B 6 78UFO2A 2W FV8 U2AFN6UF FV6F 6XX2Q7 D78 2W FV8 F8X8KV2A87 MZ DAO2A N8KN878AF6FOP87 W2N DAO2A MD7OA877 7DM[8UF F2 72DAB MD7OA877 [DBEL8AF 6AB KN6UFOU83  _VOX8 jDOAF6A6 BOB A2F N8MDF &NX2P7TZ^7 6XX8E6FO2A7 QOFV N87K8UF F2 FV8 %8KF8LM8N 1 KV2A8 OAUOB8AF@ FV8N8 O7 A2F 7DWWOUO8AF 8POB8AU8 F2 7V2Q FV6F &NX2P7TZ 2N 6AZ 2FV8N 8LKX2Z88 2N DAO2A N8KN878AF6FOP8 Q67 EOP8A DAN87FNOUF8B D78 2W FV8 7V2K F8X8KV2A83  &NX2P7TZ^7 6778N]FO2A F2 jDOAF6A6 FV6F V8 V6B 6 NOEVF F2 D78 FV8 F8X8KV2A8 W2N DAO2A MD7OA877 BOB A2F EOP8 VOL U6NF8 MX6AUV8 F2 OEA2N8 VO7 7DK8NPO72N^7 BON8UFOP8 F2 N8FDNA F2 Q2NT 2N EN6AF VOL 6DFV2NOFZ F2 2P8NNOB8 6 Q2NT BON8UFOP83  +UU2NBOAEXZ@ $ WOAB OA7DWWOUO8AF 8POB8AU8 F2 7DKK2NF U2LKX6OAF 6XX8E6FO2A 1=M?=;?3&NX2P7TZ F87FOWO8B FV6F QV8A V8 L8F QOFV jDOAF6A6 W2N 6A `2WWOUO6X BO7UD77O2A@a jDOAF6A6 F2XB VOL FV6F V8 V6B M88A M2N]  <#2DA78X W2N .87K2AB8AF 6NED87 OA V8N MNO8W FV6F U2DA78X W2N FV8 S8A8N6X #2DA78X W6OX8B F2 U2NN2M2N6F8 %LOFV^7 6XX8E8BFVN86F F2 &N]X2P7TZ 2A %8KF8LM8N 13  _VOX8 .87K2AB8AF  6NED87 FV6F U2DA78X W2N FV8 S8A8N6X #2DA78X BOB A2F U2NN2M2N6F8 FVO7 FVN86F MZ W6OXOAE F2 bD87FO2A 8OFV8N %LOFV 2N jDOAF6A6 6M2DF FVO7 7F6F8L8AF 2A 5;;=U? 8Y6LOA6FO2A@ OF O7 .87K2AB8AF^7 MDNB8A F2 6BBN877 2N N8MDF FV8 2DF7F6ABOAE 6XX8E6FO2A73  .87K2AB8AF W6OX8B F2 U6XX %LOFV 6F 6AZ FOL8 BDNOAE OF7 U678 OA UVO8W 6AB 6XFV2DEV OF U6XX8B jDOAF6A6 67 6 QOFA877@ jDOAF6A6 Q67 A8P8N bD87]FO2A8B 6M2DF FVO7 6XX8E8B FVN86F3  +UU2NBOAEXZ@ &NX2P7TZ^7 F87FOL2AZ N8L6OA7 DAN8MDFF8B QOFV N87K8UF F2 %LOFV^7 6XX8E8B FVN86F 2A %8KF8LM8N 13B8NXOA8 OA7DM2NBOA6F8 OA FV8 L88FOAE QOFV %LOFV 6AB jDOAF6A63  &NX2P7TZ bD87FO2A8B V2Q V8 U2DXB N8U8OP8 6A 2WWOUO6X BO7UD7]7O2A W2N QV6F 2UUDNN8B 2A DAO2A FOL83  jDOAF6A6 B8AO8B FV6F FV8 L88FOAE Q67 DAO2A FOL8 M8U6D78 &NX2P7TZ V6B A2F M88A 6DFV2N]Oc8B W2N DAO2A FOL83  jDOAF6A6 6UTA2QX8BE87 FV6F V8 6AB %LOFV BO7UD778B ENO8P6AU87 6AB 72L8 2W &NX2P7TZ^7 2FV8N U2AU8NA7 7DUV 67 FV8 )d O77D8 BDNOAE FVO7 L88FOAE3  jDOAF6A6 B87UNOM8B &NX2P7TZ 67 E8FFOAE N86XXZ `V2Fa 6AB `X2DBa 6AB B87UNOM8B VO7 U2ABDUF 67 `6MD7OP83a  )V8 N8U2NB N8WX8UF7 FV6F .87K2AB8AF D787 6A 2WWOUO6X BO7UD77O2A 67 6 L86A7 2W KDFFOAE 6A 8LKX2Z88 2A A2FOU8 FV6F VO7 2N V8N U2ABDUF O7 A2F 6UU8KF6MX8 6ABOF 6X72 X6Z7 6 W2DAB6FO2A W2N BO7UOKXOA8 F2 M8 EOP8A QV8A FV8 8LKX2Z88 U2A]FOAD87 FV8 76L8 U2ABDUF3  -678B DK2A FV8 2P8N6XX N8U2NB 8PO]B8AU8@ $ WOAB FV6F jDOAF6A6^7 2WWOUO6X BO7UD77O2A QOFV &NX2P7TZ Q67 M678B DK2A &NX2P7TZ^7 N87K2A78 F2 %LOFV 6AB jDOAF6A6 BDNOAE 6 L88FOAE FV6F Q67 OA OF78XW PO2X6FOP8 2W FV8 +UF3 -Z U2A]BDUFOAE FV8 2WWOUO6X BO7UD77O2A 6AB FVN2DEV VO7 7F6F8L8AF7 L6B8 FV8N8OA@ jDOAF6A6 FVN86F8A8B &NX2P7TZ QOFV DA7K8UOWO8B N8KNO]76X7 M8U6D78 2W VO7 6UFO2A7 2A M8V6XW 2W FV8 JAO2A3 +UU2NBOAEXZ@ $ WOAB L8NOF F2 U2LKX6OAF K6N6EN6KV 1=M?=4?3U3  +XX8E6FO2A7 OAP2XPOAE FV8 %8KF8LM8N <@ &UF2M8N ;5@6AB !8U8LM8N 0 W6UFWOABOAE OAF8NPO8Q7)V8 -26NB V67 X2AE N8U2EAOc8B FV8 %DKN8L8 #2DNF^7 OAF8A]FO2A OA FV8 ):2$6#&":$B8UO7O2A F2 7FNOT8 6 U6N8WDX M6X6AU8 M8]FQ88AFV8 NOEVF 2W 6A 8LKX2Z8N F2 OAP87FOE6F8 FV8 U2ABDUF 2W OF7 8LKX2Z887 6F 6 K8N72A6X OAF8NPO8Q@ 6AB FV8 N2X8 F2 M8 KX6Z8B MZ FV8 DAO2A N8KN878AF6FOP8 KN878AF 6F 7DUV 6A OAF8NPO8Q3  !,-"<J=:/":&$ D:** O:*:><,$: 9,3@ 41; ',.- 5;4@ 5;/ =;<9G?@ 8AW3 B8AO8B 55C (34B 0CG =1FV #ON3 ;<9G?e O:F#.,0 7$.3@ 41; ',.- 5//@ 5/5 =;<9G?@ 8AWB3 51< (34B ;40 =<FV #ON3 ;<9;?3  $A OF7 B8UO7O2A OA A:= W:&/:( D:** O:*:><,$: 9,8@ /G9 ',.- 4CC@ 4C< =;<<4?@ FV8 -26NB A2F8Bh  `$F O7 UX86N WN2L FV8 #2DNF^7 B8UO]7O2A OA ):2$6#&":$@ FV6F FV8 N2X8 2W FV8 DAO2A N8KN878AF6FOP8 O7 F2 KN2POB8 677O7F6AU8 6AB U2DA78X F2 FV8 8LKX2Z88 M8OAE OAF8N]N2E6F8B3a  )V8 -26NB Q8AF 2A F2 2M78NP8h  `)V8 #2DNF 7K8UOWO]U6XXZ B8UX6N8B@ V2Q8P8N@ FV6F FV8 KN878AU8 2W FV8 N8KN878AF6FOP8 7V2DXB A2F FN6A7W2NL FV8 OAF8NPO8Q OAF2 6A 6BP8N76NZ U2AF87F 2N 6 U2XX8UFOP8]M6NE6OAOAE U2AWN2AF6FO2A@ 6AB FV8 8Y8NUO78 2W FV8 ):2$6#&":$NOEVF LD7F A2F OAF8NW8N8 QOFV X8EOFOL6F8 8LKX2Z8N KN8N2E6FOP873a>6N6EN6KV 78UFO2A7 1=U?@ =B?@ 6AB =8? 6XX8E8 FV6F BDNOAE FV8 OAP87FOE6F2NZ OAF8NPO8Q2A %8KF8LM8N <@ .87K2AB8AF B8AO8B FV8 N8bD87F 2W &NX2P7TZ 6AB VO7 DAO2A N8KN878AF6FOP8@ #VNO7 (DXF2A@F2 TA2Q FV8 7DM[8UF 2W FV8 OAF8NPO8Q 6AB F2 U2AW8N M8W2N8 FV8 OAF8NPO8Q3  jDOAF6A6 6778NF8B FV6F QVOX8 FV8N8 O7 6 KN2PO7O2A OA FV8 7DK8NPO72N^7 V6ABM22T 67 Q8XX 67 OA FV8 U2XX8UFOP8]M6NE6OAOAE 6EN88L8AF FV6F EOP87 6A 8LKX2Z88 FV8 NOEVF F2 TA2Q FV8 7DM[8UF 2W FV8 W6UFWOABOAE@ FV8N8 O7 A2 N8bDON8L8AF F2 KN2POB8 6 U2KZ 2W FV8 KN2K278B bD87FO2A7 F2 FV8 JAO2A KNO2N F2 FV8 L88F]OAE3  #VNO7 (DXF2A F87FOWO8B FV6F QV8A V8 67T8B jDOAF6A6 QV6F FV8 %8KF8LM8N < W6UFWOABOAE OAP2XP8B@ jDOAF6A6 F2XB VOL FV6F V8 BOBA^F V6P8 F2 F8XX (DXF2A3  (DXF2A 6UTA2QX8BE8B V2Q8P8N@ FV6F jDOAF6A6 E6P8 VOL 6 U2KZ 2W FV8 KN2K278B bD87FO2A7 KNO2N F2 M8EOAAOAE FV8 W6UFWOABOAE3  (DXF2A 6X72 6778NF8B FV6F jDOAF6A6 B8AO8B VO7 N8bD87F F2 U2AW8N QOFV &NX2P7TZ M8W2N8 FV8 W6UFWOAB]OAE3  _VOX8 jDOAF6A6 BOB A2F 6778NF FV6F V8 6XX2Q8B &NX2P7TZ FV8 2KK2NFDAOFZ F2 U2A7DXF QOFV (DXF2AKNO2N F2 FV8 W6UFWOABOAE@  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!0/5V8 L6OAF6OA8B FV6F V8 6XX2Q8B &NX2P7TZ 6A 2KK2NFDAOFZ F2 7K86T QOFV (DXF2A FQ2 2N FVN88 FOL87 BDNOAE FV8 W6UFWOABOAE3>6N6EN6KV 78UFO2A7 1=W?@ =E?@ 6AB =V? 6XX8E8 FV6F BDNOAE FV8 OA]P87FOE6F2NZ OAF8NPO8Q 2A &UF2M8N ;5@ .87K2AB8AF B8AO8B FV8 N8bD87F 2W &NX2P7TZ 6AB JAO2A .8KN878AF6FOP8 #VNO7 (DXF2A F2 TA2Q FV8 7DM[8UF 2W FV8 OAF8NPO8Q73  (DXF2A F87FOWO8B FV6F jDOAF6A6 6E6OA F2XB VOL FV6F V8 BOB A2F V6P8 F2 F8XX VOL FV8 7DM[8UF 2W FV8 OAbDONZ3  (DXF2A 6UTA2QX8BE8B@ V2Q8P8N@ FV6F KNO2N F2 FV8 W6UFWOABOAE@ jDOAF6A6 E6P8 VOL 6 U2KZ 2W FV8 bD87]FO2A7 6AB 6X72 E6P8 VOL 6A 2KK2NFDAOFZ F2 7K86T QOFV &NX2P7TZ3#2LKX6OAF K6N6EN6KV 78UFO2A7 1=O?@ =[?@ 6AB =T? 6XX8E8 FV6F BDNOAE FV8 OAP87FOE6F2NZ OAF8NPO8Q 2A !8U8LM8N 0@ .87K2AB8AF B8AO8B FV8 N8bD87F 2W &NX2P7TZ F2 TA2Q FV8 7DM[8UF 2W FV8 OAF8N]PO8Q 6AB B8AO8B &NX2P7TZ 6A 2KK2NFDAOFZ F2 U2AW8N QOFV VO7 DAO2A N8KN878AF6FOP8@ R8WW >6BOXX6@ M8W2N8 FV8 OAF8NPO8Q3  >6BOXX6 F87FOWO8B FV6F KNO2N F2 FV8 M8EOAAOAE 2W FV8 W6UFWOABOAE@ V8 N8]bD87F8B A2F 2AXZ 6 U2KZ 2W FV8 KN2K278B bD87FO2A7 MDF 6X72 FV8 2KK2NFDAOFZ F2 7K86T QOFV &NX2P7TZ3  >6BOXX6 F87FOWO8B FV6F M2FV jDOAF6A6 6AB %LOFV B8AO8B VO7 N8bD87F73  _VOX8 jDOAF6A6 F87FO]WO8B FV6F OF O7 VO7 KN6UFOU8 F2 F8XX FV8 8LKX2Z88 FV8 7DM[8UF L6FF8N 2W FV8 W6UFWOABOAE 6AB F2 EOP8 FV8 8LKX2Z88 6A 2KK2NFDAOFZ F2 U2AW8N QOFV VO7 2N V8N DAO2AN8KN878AF6FOP8@ jDOAF6A6 BOB A2F 6BBN877 VO7 KN2U8BDN8 W2N FVO7 K6NFOUDX6N W6UFWOABOAE3_VOX8 jDOAF6A6 6778NF8B FV6F OF O7 VO7 KN6UFOU8 F2 F8XX FV8 JA]O2A FV8 A6FDN8 2W FV8 UV6NE87 KNO2N F2 FV8 OAP87FOE6F2NZ OAF8N]PO8Q@ FV8 N8U2NB B287 A2F 7DKK2NF FVO7 6778NFO2A3  jDOAF6A6^7 A2F87 WN2L FV8 OAOFO6X &UF2M8N ;5 W6UFWOABOAE OABOU6F8 FV6F FV8 L88FOAE Q67 7UV8BDX8B W2N ;G 63L3 jDOAF6A6 OAUXDB87 OA VO7 A2F87h$ 7F6NF8B MZ N86BOAE FV8 WON7F U2LL8AF 2A LZ W6UF]WOABOAE@ R8WW OAF8NNDKF8B F2 67T W2N 6 U2KZ 2W LZ bD87FO2A7 KNO2N F2 7F6NFOAE3$ N87K2AB8B FV6F $ Q2DXB M8 V6KKZ F2 EOP8 VOL 6 U2KZ 6WF8N FV8 WW@ R8WW OA7O7F8B MZ 76ZOAE FV6F FV8Z V6P8 F2 TA2Q M8W2N8 V6AB QV6F FV8 UV6NE87 6N83  $ 6E6OA N87K2AB8B FV6F 6WF8N FV8 L88FOAE 6 U2KZ Q2DXB M8 KN2POB8B3  *8 N8bD87F8B FV6F $ L6T8 6 A2F8 FV6F $ N8WD78B VOL 6 U2KZ3  $ 76OB 2T6Z3 jDOAF6A6^7 A2F87 N8WX8UF FV6F FV8 WON7F XOA8 2W VO7 OAbDONZ OA]UXDB8B 2AXZh `)VO7 O7 6 (6UF](OABOAE $AP87FOE6FOP8 $AF8NPO8Q OAF2 QV6F $ K8NU8OP8 L6Z M8 U2A7OB8N8B OA7DM2NBOA6FO2A 6ABk2N 76M2F6EOAE 2W FV8 dI( LO77O2Ae B2 Z2D B87ON8 DAO2A N8KN878A]F6FO2Ana  jDOAF6A6^7 A2F87 WN2L FV8 %8KF8LM8N < L88FOAE N8WX8UF A2 OAFN2BDUF2NZ 7DLL6NZ3  )V8 W6UFWOABOAE A2F87 WN2L FV8 78U]2AB &UF2M8N ;5 W6UFWOABOAE OAUXDB8 FV8 OAFN2BDUF2NZ 7DLL6NZ 67h `)VO7 O7 6 (6UF](OABOAE $AP87FOE6FOP8 $AF8NPO8Q 67 F2 FV8 7DNN2DABOAE W6UF7 2W 6 P8VOUX8 6UUOB8AF Z2D Q8N8 OAP2XP8B OA 2A )VDN7B6Z@ %8KF8LM8N ;9@ 4GG/e B2 Z2D B87ON8 DAO2A N8KN878AF6]FO2Ana  )V8 OAFN2BDUF2NZ N8L6NT7 W2N FV8 !8U8LM8N 0 L88FOAE OAUXDB8h `)VO7 O7 6 (6UF](OABOAE OAP87FOE6FOP8 OAF8NPO8Q OAF2 QV6F $ K8NU8OP8 L6Z M8 U2A7OB8N8B OA7DM2NBOA6FO2A 6ABk2N 76M2F6EOAE 2W FV8 dI( LO77O2Ae B2 Z2D B87ON8 DAO2A N8KN878A]F6FO2AnajDOAF6A6 F87FOWO8B FV6F OF O7 VO7 KN6UFOU8 BDNOAE 6A OAP87FOE6]F2NZ OAF8NPO8Q F2 F8XX FV8 DAO2A N8KN878AF6FOP8 FV6F V8 QOXX EOP8 FV8 N8KN878AF6FOP8 6 U2KZ 2W VO7 bD87FO2A7 6AB A2F87 6WF8N FV8 OAF8NPO8Q3  jDOAF6A6 6X72 6778NF8B FV6F V8 F8XX7 FV8 N8KN878AF6]FOP8 FV6F V8 O7 6XX2Q8B F2 67T W2N FOL8 F2 7K86T F2 VO7 UXO8AF 6F 6AZ FOL8 `[D7F MZ N8bD87FOAE3a  jDOAF6A66BB8B FV6F V8 6X72 8YKX6OA7 F2 FV8 N8KN878AF6FOP8 FV6F OF O7 `VO7a OAP87FOE6FOP8 OAF8N]PO8Q 6AB FV8Z A88B F2 X8F VOL 67T VO7 bD87FO2A7 QOFV2DF OAF8N]NDKFO2A3  _VOX8 V8 L6OAF6OA7 FV6F V8 E6P8 FV8 2KK2NFDAOFZ F2 U2A7DXF BDNOAE FV8 U2DN78 2W FV8 OAF8NPO8Q7 OA bD87FO2A@ V8 B287 A2F 6778NF FV6F V8 6XX2Q8B 6A 2KK2NFDAOFZ W2N FV8 N8KN878AF6FOP8 F2 U2A7DXF QOFV &NX2P7TZ KNO2N F2 FV8 OAF8NPO8Q73_VOX8 jDOAF6A6 U2AF8AB7 FV6F V8 OAOFO6XXZ F2XB &NX2P7TZ 6AB FV8 N87K8UFOP8 DAO2A N8KN878AF6FOP87 2W FV8 A6FDN8 2W FV8 UV6NE87@ FV8 7F6F8L8AF7 V8 E6P8 OLK6NF8B XOFFX8 OAW2NL6FO2A 6AB Q8N8 P6ED8 6AB UNZKFOU3  _OFV FV8N8 M8OAE A2 N86X OAW2NL6FO2A U2LLDAOU6F8B 6M2DF FV8 A6FDN8 2W FV8 UV6NE87@ FV8 KN8K6N8B bD87FO2A7 Q8N8 FV8 2AXZ 6XF8NA6FOP8 72DNU8 2W OAW2NL6FO2A W2N >6BOXX6 6AB (DXF2A 67 FV8Z FNO8B F2 N8KN878AF &NX2P7TZ BDNOAE FV8 W6UFWOABOAE OAF8NPO8Q3  $A FV8 %8KF8LM8N < W6UFWOABOAE L88F]OAE@ jDOAF6A6 KN2POB8B 6 U2KZ 2W FV8 KN2K278B bD87FO2A7 F2 (DXF2A KNO2N F2 M8EOAAOAE FV8 W6UFWOABOAE3  *8 BOB A2F V2Q8P8N@ 6XX2Q (DXF2A 6A 2KK2NFDAOFZ F2 U2AW8N QOFV &NX2P7TZ3  !DNOAE FV8 &UF2M8N ;5 W6UFWOABOAE L88FOAE@ jDOAF6A6 A2F 2AXZ KN2POB8B 6 U2KZ 2W FV8 KN2K278B bD87FO2A7 F2 (DXF2A@ MDF V8 6X72 6XX2Q8B (DXF2A FV8 2KK2NFDAOFZ F2 U2AW8N QOFV &NX2P7TZ KNO2N F2 FV8 M8EOAAOAE 2W (DXF2A^7 N8KN878AF6FO2A OA FV8 W6UFWOABOAE3  )V8 N8U2NB B8L2A7FN6F87 FV6F BDNOAE FV8 N8L6OAOAE W6UFWOABOAE OA]F8NPO8Q7 OA O77D8@ jDOAF6A6 W6OX8B F2 6B8bD6F8XZ OAW2NL FV8 JAO2A 2W FV8 UV6NE87 6E6OA7F &NX2P7TZ 6AB W6OX8B F2 6XX2Q &N]X2P7TZ 6A 2KK2NFDAOFZ F2 U2AW8N QOFV FV8 N8KN878AF6FOP8 KNO2N F2 FV8 M8EOAAOAE 2W FV8 W6UFWOABOAE3)V8 -26NB V67 X2AE V8XB FV6F ):2$6#&":$NOEVF7 8AU2LK677 FV8 NOEVF F2 KNO2N U2A7DXF6FO2A QOFV FV8 DAO2A N8KN878AF6FOP8 KNO2N F2 6A OAP87FOE6F2NZ OAF8NPO8Q3  +,/"#* !:&?2.:@ /G/ ',.- 05/ WA3 0=;<<;?e9*2@#F K,*(G%:$-@ 9,8@ 44C ',.- ;;9<@ ;;<G =;<CC?3  +7 FV8 -26NB A2F8B OA 9,*6#":J+#*@,*2?: 9,8@ 41C ',.- ;/G@;// =;<9;?@ `'2FVOAE OA FV8 N6FO2A6X8 2W ):2$J6#&":$7DEE87F7 FV6F@ OA OF7 8AB2N78L8AF 2W FV8 N2X8 2W sTA2QX]8BE86MX8 DAO2A N8KN878AF6FOP8^ FV8 %DKN8L8 #2DNF L86AF F2 KDF MXOAB8N7 2A FV8 DAO2A N8KN878AF6FOP8 MZ B8AZOAE VOL FV8 2KK2N]FDAOFZ 2W X86NAOAE FV8 W6UF7 MZ U2A7DXF6FO2A QOFV FV8 8LKX2Z88 KNO2N F2 FV8 OAP87FOE6F2NZ]BO7UOKXOA6NZ OAF8NPO8Q3  gA2QX8BE86]MXZ OLKXO87 FV8 P8NZ 2KK27OF83  )V8 NOEVF F2 N8KN878AF6FO2A UX86NXZ 8LMN6U87 FV8 NOEVF F2 KNO2N U2A7DXF6FO2A3a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d$#"0/CB3  %LOFV^7 !8U8LM8N L88FOAE QOFV 8LKX2Z887_OFVOA 6 Q88T 6WF8N .87K2AB8AF N8L2P8B &NX2P7TZ WN2L FV8 [2M@ %LOFV V8XB 6 L88FOAE QOFV 6XX 8LKX2Z887 OA FV8 dI(3  $A67LDUV 67 VO7 A2F87 WN2L FV8 L88FOAE Q8N8 6BLOFF8B OAF2 8POB8AU8@ FV8N8 O7 A2 BO7KDF8 67 F2 QV6F V8 F2XB 8LKX2Z8873 !DNOAE FV8 7K88UV@ %LOFV F6XT8B 6M2DF &NX2P7TZ^7 6UFO2A767 6 UN6WF BON8UF2N3  *8 B87UNOM8B &NX2P7TZ 67 2A8 2W 6 LOAO7UDX8 ADLM8N 2W OABOPOBD6X7 QV2 FV2DEVF FV8Z `7V2DXB B8F8NLOA8 FV8 BON8UFO2A 2W FV8 dI(3a  *8 6AA2DAU8Bh `FV6F ADLM8N Q67 N8]BDU8B FVO7 K67F )VDN7B6Z3a  *8 Q8AF 2A F2 F8XX FV8 8LKX2Z887 FV6F OW FV8ZQ8N8 6L2AE FV6F LOAO7UDX8 ADLM8N@ FV8Z Q2DXB B2 Q8XX F2 N8U2A7OB8N FV8ON Q6Z73  $A B87UNOMOAE &NX2P7TZ^7 M8V6P]O2N@ V8 U6DFO2A8B FV6F V8 U2DXB 6X72 M8 F6XTOAE 6M2DF 6AZ 2A8 2W FV8L 7V2DXB FV8Z UV2278 F2 8AE6E8 OA FV8 76L8 M8V6PO2N3  %LOFV^7 N8L6NT7 X86P87 A2 N8672A6MX8 B2DMF FV6F V8 Q2DXB F6T8 FV8 76L8 6UFO2A QOFV 6AZ 2A8 2W FV8L QV2 8AE6E87 OA 7OLOX6N U2ABDUF3  +UU2NBOAEXZ@ $ WOAB FV6F %LOFV FVN86F8A8B 8LKX2Z887 MZ OAW2NLOAE FV8L FV6F .87K2AB8AF V6B BO7UV6NE8B &NX2P7TZ M8U6D78 2W VO7 KN2F8UF8B 6UFOPOFO876AB OA PO2X6FO2A 2W %8UFO2A 9=6?=;? 2W FV8 +UF343  )V8 6XX8E8B %8UFO2A 9=6?=/?)V8 S8A8N6X #2DA78X 6XX8E87 FV6F .87K2AB8AF O77D8B 6 78NO87 2W BO7UOKXOA6NZ 6UFO2A7 F2 &NX2P7TZ M8FQ88A %8KF8LM8N 1@ 4GG/@ 6AB R6AD6NZ 4<@ 4GG0@ M8U6D78 2W VO7 6UFOPOFO87 OA 7DKK2NF 2W FV8 JAO2A3  %K8UOWOU6XXZ@ FV8 S8A8N6X #2DA78X 6XX8E87 FV6F FV8 W2X]X2QOAE 6UFO2A7 Q8N8 PO2X6FOP8 2W FV8 +UFh =;? FV8 %8KF8LM8N 1 2WWOUO6X BO7UD77O2Ae =4? FV8 %8KF8LM8N < W6UFWOABOAE L88FOAEe =/? FV8 %8KF8LM8N ;; X8FF8N 2W Q6NAOAEe =0? FV8 &UF2M8N ;5 W6UFWOAB]OAE L88FOAEe =1? FV8 '2P8LM8N 4G C]B6Z 7D7K8A7O2Ae =5? FV8 '2P8LM8N 45 ;0]B6Z 7D7K8A7O2Ae =C? FV8 !8U8LM8N 0 W6UFWOAB]OAE L88FOAEe =9? FV8 !8U8LM8N 0 KX6U8L8AF 2A K6OB 6BLOAO7FN6]FOP8 X86P8e 6AB =<? &NX2P7TZ^7 BO7UV6NE8 2A R6AD6NZ 4<@ 4GG03  )V8N8O7 FVD7 A2 BO7KDF8 FV6F 2P8N 6 7K6A 2W / L2AFV7@ .87K2A]B8AF F22T 8OEVF BO7UOKXOA6NZ 6UFO2A7 F2Q6NB &NX2P7TZe 87F6MXO7V]OAE FV8 WN6L8Q2NT W2N &NX2P7TZ^7 DXFOL6F8 BO7UV6NE8 2A R6AD]6NZ 4<@ 4GG03  >NO2N F2 FV8 WON7F BO7UOKXOA6NZ 6UFO2A 2A %8KF8LM8N 1@ &NX2P7TZV6B A8P8N WOX8B 6 N8bD87F F2 F6T8 FOL8 W2N DAO2A MD7OA877 A2N V6B V8 7DMLOFF8B 6 N8bD87F W2N OAW2NL6FO2A3  *8 V6B@ OA W6UF@ WOX8B 2AXZ 2A8 ENO8P6AU8 BDNOAE VO7 4]Z86N F8ADN8 67 UN6WF BON8UF2N3  _OFVOA V2DN7 2W VO7 WON7F N8bD87F W2N OAW2NL6FO2A 67 6 DAO2A 7F8Q6NB@ V8 Q67 7DM[8UF8B F2 6A 2WWOUO6X BO7UD77O2A3  +7 &NX2P7TZ U2AFOAD8B F2 WOX8 ENO8P6AU87 67 Q8XX 67 F2 7DMLOF N8bD87F7 W2N OAW2NL6FO2A 6AB N8bD87F7 W2N 6DFV2NOc6FO2A F2 F6T8 FOL8 W2N DAO2A MD7OA877@ V8 U2AFOAD8B F2 N8U8OP8 BO7UOKXOA83  63  %8KF8LM8N< X8FF8N 2W Q6NAOAE.87K2AB8AF M6787 FV8 %8KF8LM8N ;; X8FF8N 2W Q6NAOAE 2A FVN88 OAWN6UFO2A7 6XX8E8B F2 V6P8 2UUDNN8B 2A %8KF8LM8N 13=;?  (6OXDN8 F2 KN2K8NXZ U2LKX8F8 Q2NT 2NB8N7_V8A 6 L8UV6AOU M8EOA7 6 7UV8BDX8B L6OAF8A6AU8 W2N 6 P8]VOUX8@ FV8 L8UV6AOU N8U8OP87 6 Q2NT 2NB8N QOFV 6A 6UU2LK6AZ]OAE >I$ OA7K8UFO2A Q2NT 7V88F3  )V8 L8UV6AOU A2F 2AXZ OAOFO6X7 FV8 7V88F F2 U2AWONL U2LKX8FO2A 2W FV8 Q2NT@ MDF V8 6X72 OA]UXDB87 FV8 ".) 2N 87FOL6F8B N8K6ON FOL8 6AB FV8 6UFD6X N8K6ON FOL8 W2N 86UV F67T W2N FV8 7UV8BDX8B L6OAF8A6AU83 jDOAF6A6 F87FOWO8B FV6F &NX2P7TZ W6OX8B F2 OAUXDB8 72L8 2W FV8 U2B8 ADL]M8N7 W2N FV8 Q2NT 7V88F FV6F V8 7DMLOFF8B W2N %8KF8LM8N 13  "LKX2Z88 &A8UOL2 =&A8Z? I2AF2Z6 F87FOWO8B FV6F QVOX8 FV8N8 V6P8 M88A 2UU67O2A7 QV8A V8 W6OX8B F2 OAUXDB8 6UU2DAF U2B87 2A VO7 7DMLOFF8B Q2NT 2NB8N7@ V8 V67 A8P8N M88A F2XB FV6F V8 Q2DXB M8 7DM[8UF F2 BO7UOKXOA8 W2N WDNFV8N 2LO77O2A73  "LKX2Z88 R28 dOXX8E67 F87FOWO8B FV6F FV8N8 V6P8 M88A OA7F6AU87 QV8A V8 W2NE2F F2 6BB OAW2NL6FO2A F2 FV8 7UV8BDX8B L6OAF8A6AU8 Q2NT]7V88F3  dOXX8E67 N8U6XX8B FV6F QV8A V8 V67 B2A8 72@ jDOAF6A6 V67 K6E8B VOL F2 U2L8 F2 FV8 2WWOU8 F2 U2LKX8F8 FV8 W2NL73  dOXX8E67 N8U6XX8B FV6F QVOX8 jDOAF6A6 L6Z V6P8 `UV8Q8B VOL 2DFa W2N A2F B2OAE OF@ V8 A8P8N BO7UOKXOA8B dOXX8E67 2N F2XB dOXX8E67 FV6F V8 Q2DXB M8 7DM[8UF F2 BO7UOKXOA8 W2N WDFDN8 2LO7]7O2A73  .87K2AB8AF 2WW8N8B A2 8POB8AU8 2W 6AZ 2FV8N 8LKX2Z887 QV2 V6P8 M88A BO7UOKXOA8B W2N W6OXDN8 F2 WDXXZ U2LKX8F8 FV8 Q2NT 2NB8N73=4?  (6OXDN8 F2 UX86A FV8 78NPOU8 P6A$A %8KF8LM8N 4GG/@ FV8 dI( L8UV6AOU7 7V6N8B W2DN P6A7 FV6F Q8N8 B87OEA6F8B 67 +@ -@ #@ 6AB !3  )ZKOU6XXZ@ #2NB2P6 D78B FV8 + P6A3 I2AF2Z6 6AB &NX2P7TZ A2NL6XXZ D78B FV8 - P6A3  "LKX2Z88 )2LLZ -DNUV@ dOXX8E67@ 6AB &NX2P7TZ F87FOWO8B FV6F QVOX8 OF Q67 FV8 KN6UFOU8 W2N FV8 L8UV6AOU7 F2 UX86A DK FV8 P6A7 QV8A FV8Z N8FDNA8B F2 FV8 W6UOXOFZ@ FV8Z V6B A8P8N M88A F2XB FV6F FV8ON W6OXDN8 F2 B2 72 U2DXB N87DXF OA BO7UOKXOA83  -DNUV F87FOWO8B FV6F FV8 P6A A2NL6XXZ BNOP8A MZ #2NB2P6 Q67 A2NL6XXZ FV8 BONFO87F P6A 67 OF D7D6XXZ U2AF6OA8B 2XB N6E7@ 2XB 6AFOWN88c8@ FN6A7LO77O2A WXDOB@ 6AB 8P8A MN2T8A XOEVF MDXM7 X8WF OA FV8 U6NE2 W2N 67 LDUV 67 6 L2AFV3 jDOAF6A6 6UTA2QX8BE8B FV6F QVOX8 #2NB2P6 O7 FV8 OABOPOBD6X QV2 A2NL6XXZ UV8UT7 FV8 P6A7 6AB U2XX8UF7 FV8 P8VOUX8 N8U2NB 2W DFOXOc6FO2A W2NL7 WN2L FV8 P6A7@ V8 B8UOB8B F2 B2 72 2A %6FDNB6Z@ %8KF8LM8N 53  *8 F87FOWO8B FV6F OA B2OAE 72@ V8 W2DAB &NX2P7TZ^7 P6A F2 M8 BONFZ3  +XFV2DEV I2AF2Z6 7V6N8B FV8 - P6A QOFV &NX2P7TZ@ V8 Q67 A2F EOP8A 6 W6UFWOABOAE 2N BO7UOKXOA8B N8E6NBOAE FV8 P6A3  .6FV8N@ I2AF2Z6 F87FOWO8BFV6F jDOAF6A6 E6P8 VOL 6A `2WWOUO6X DA2WWOUO6Xa BO7UD7]7O2A 6M2DF T88KOAE FV8 P6A UX86A3  .87K2AB8AF 2WW8N8B A2 8PO]B8AU8 2W 6AZ 2FV8N 8LKX2Z887 QV2 V6P8 M88A BO7UOKXOA8B W2N W6OXOAE F2 UX86A FV8 P6A73=/?  (6OXDN8 F2 X2UT VO7 F22XM2YjDOAF6A6 F87FOWO8B FV6F 2A FV8 76L8 B6Z FV6F V8 OA7K8UF8B FV8 P6A7 W2N UX86AXOA877@ V8 FV2DEVF 6M2DF UV8UTOAE FV8 F22XM2Y873  *8 8YKX6OA8B FV6F FV8 F22XM2Y87 U6L8 F2 LOAB M8U6D78 &N]X2P7TZ T8KF 2DF 6 Q2NT 2NB8N FV8 KN8PO2D7 B6Z 6AB jDOAF6A6 W2DAB FV8 Q2NT 2NB8N OA &NX2P7TZ^7 F22XM2Y3  jDOAF6A6 6U]TA2QX8BE8B FV6F KNO2N F2 %8KF8LM8N 5@ V8 V6B 2AXZ N6AB2LXZ UV8UT8B F2 B8F8NLOA8 OW L8UV6AOU7 Q8N8 X2UTOAE FV8ON F22X]M2Y873  jDOAF6A6 6778NF8B FV6F V8 WON7F UV8UT8B &NX2P7TZ^7 F22X]M2Y 6AB FV8A V8 UV8UT8B 8P8NZ2A8 8X78^7 F2 7V2Q FV6F V8 Q67A2F BO7UNOLOA6FOAE3  dOXX8E67 F87FOWO8B FV6F A2F 2AXZ BOB V8 W6OX F2 X2UT VO7 F22XM2Y FV6F Q88T8ABe V8 V6B A8P8N X2UT8B OF M8W2N8 &NX2P7TZ Q67 BO7UOKXOA8B3  dOXX8E67 6X72 F87FOWO8B FV6F QVOX8 V8 6AB #2NB2P6 2WF8A X8WF FV8ON F22XM2Y87 2K8A@ V8 Q67 A8P8N BO7]UOKXOA8B W2N W6OXOAE F2 X2UT VO7 F22XM2Y3G8  ]J'#( !-/>:$/2,$&NX2P7TZ^7 '2P8LM8N 4G C]B6Z 7D7K8A7O2A A2FOU8 OAW2NL8B VOL FV6F V8 Q67 7D7K8AB8B W2N FVN88 OAUOB8AF7 OAP2XPOAE `(6OX]DN8 F2 (2XX2Q $A7FNDUFO2A7a 6AB 2A8 OAUOB8AF F8NL8B `JA6UU8KF]6MX8 #2ABDUF3a !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!0/9=;?  JA6UU8KF6MX8 U2ABDUF)V8 A2FOU8 2W 7D7K8A7O2A UV6NE87 &NX2P7TZ QOFV KDMXOUXZ FVN86F8AOAE L6A6E8L8AF F2 L6T8 `Z2DN XOP87 LO78N6MX8a 2A %8KF8LM8N 0 6AB QOFV FQOU8 F8XXOAE #2NB2P6 FV6F V8 Q67 E2OAE F2 8A6UF 6 Q2NT `7X2Q B2QA3a  &NX2P7TZ B8AO8B L6TOAE 8OFV8N 7F6F8L8AF 6FFNOMDF8B F2 VOL3  jDOAF6A6 6UTA2QX8BE8B V2Q8P8N@ FV6F &NX2P7TZ^7 6XX8E8B FVN86F F2 L6T8 L6A6E8L8AF^7 XOP87 LO78N6MX8 Q67 L6B8 OA U2A[DAUFO2A QOFV VO7 7F6F8L8AF FV6F V8 OAF8AB8B F2 WOX8 ENO8P6AU87 `NOEVF 6AB X8WF3a  +XFV2DEV jDOAF6A6 6XX8E87 FV6F &NX2P7TZ L6B8 FVO7 FVN86F 6F FV8 %8KF8LM8N 0 7F6ABDK@ .87K2AB8AF KN878AF8B A2 QOFA87787 F2 U2NN2M2N6F8 FVO7 7F6F8L8AF3  &NX2P7TZ 8YKN877XZ B8AO8B L6TOAE 6AZ FVN86F F2 8AE6E8 OA 6 Q2NT 7X2Q B2QA3 .87K2AB8AF 2WW8N8B A2 BON8UF 8POB8AU8 F2 FV8 U2AFN6NZ3_VOX8 #2NB2P6 O7 FV8 2AXZ K8N72A QV2 6XX8E8BXZ V86NB FV8 7DKK278B FVN86F F2 8AE6E8 OA 6 Q2NT 7X2Q B2QA@ .87K2AB8AF BOB A2F U6XX #2NB2P6 67 6 QOFA8773=4?  .8K86F8B V2ATOAE 2W V2NA.87K2AB8AF 6XX8E87 FV6F &NX2P7TZ^7 N8K86F8B V2ATOAE 2W FV8 V2NA QV8A M6UTOAE 6 P8VOUX8 2DF 2W 2A8 2W FV8 Q2NT M6Z7 2A %8KF8LM8N ;; OAF8NW8N8B QOFV 6 BO7UD77O2A FV6F %LOFV 6AB #2N]B2P6 Q8N8 V6POAE 2DF7OB8 FV8 7V2K3  )V8N8 O7 A2 BO7KDF8 FV6F .87K2AB8AF^7 N8EDX6FO2A7 OAUXDB8 FV8 KN2PO7O2A `&AXZ M6UT P8VOUX8 QV8A A2 6XF8NA6FOP8 O7 6P6OX6MX83  %2DAB V2NA7 6AB D78 WX67V8N7 OA 6XX M6UTOAE L6A8DP8N73a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k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jDOAF6A6^7 KN8K6N8B bD87FO2A7 W2N FV8 &UF2M8N ;5 W6UFWOABOAE3  _VOX8 &NX2P7TZ BOB A2F B8AZ VO7 [2TOAE@ dOXX8E67 6AB I2AF2Z6 F87FOWO8B FV6F 7DUV [2TOAE 2A FV8 N6BO2 O7 A2F DAU2LL2A MZ 8O]FV8N 8LKX2Z887 2N L6A6E8L8AF3  +BBOFO2A6XXZ@ $ A2F8 FV6F #2N]B2P6 Q67 A8P8N KN878AF8B 67 6 QOFA877 F2 KN2POB8 6AZ 6BBOFO2A6X OAW2NL6FO2A U2AU8NAOAE FV8 6XX8E8B `6AYO8FZkU2AU8NAa U6D78B MZ FV8 ;]LOADF8 [2T83=0? (6OXDN8 F2 U2A7DXF 6AB N8U8OP8 6DFV2NOFZ F28YU88B 87FOL6F8B N8K6ON FOL8jDOAF6A6 F87FOWO8B FV6F V8 N8PO8Q8B &NX2P7TZ^7 Q2NT 2NB8N W2N FV8 Q88T 2W %8KF8LM8N ;C 6AB W2DAB FV6F &NX2P7TZ V6B A2F N8U8OP8B 6DFV2NOc6FO2A KNO2N F2 8YU88BOAE N8K6ON FOL8 2A U8NF6OA XOA8 OF8L73  &A UN277]8Y6LOA6FO2A@ V2Q8P8N@ jDOAF6A6 6BLOFF8B FV6F 2A 6F X867F 2A8 2W FV8 Q2NT 2NB8N7@ 72L8 2W FV8 Q2NT 7V2QA F2 N8bDON8 8YU877OP8 FOL8 Q67@ OA W6UF@ K8NW2NL8B MZ 8LKX2Z88R6L87 R8WWNO87 6AB A2F &NX2P7TZ3  '2 BO7UOKXOA6NZ 6UFO2A Q67 F6T8A 6E6OA7F R8WWNO873  &NX2P7TZ F87FOWO8B FV6F V8 V6B A8P8N KN8PO2D7XZ M88A N8bDON8B F2 U2A7DXF VO7 7DK8NPO72N KNO2N F2 8Y]U88BOAE FV8 87FOL6F8B N8K6ON FOL8 2A 6 Q2NT 2NB8N3  *8 8Y]KX6OA8B FV6F FV8 L8UV6AOU7 V6B 2AXZ M88A F2XB FV6F OW FV8Z 8Y]U88B8B FV8 87FOL6F8B N8K6ON FOL8@ FV8Z Q8N8 F2 7OLKXZ OAUXDB8 FV6F OAW2NL6FO2A OA FV8 N8L6NT7 78UFO2A 2W FV8 W2NL 6AB MNOAE OF F2 L6A6E8L8AF^7 6FF8AFO2A3  I2AF2Z6 F87FOWO8B FV6F OW V8 8Y]U88B7 FV8 87FOL6F8B FOL8 W2N 6 K6NFOUDX6N WDAUFO2A@ V8 B2UDL8AF7 FV8 6BBOFO2A6X FOL8 OA FV8 U2LL8AF7 78UFO2A 2W FV8 W2NL3  *8 B8AO8B FV6F L6A6E8L8AF V67 8P8N OA7FNDUF8B VOL F2 E8F 7DK8NPO]72NZ 6KKN2P6X M8W2N8 8YU88BOAE FV8 87FOL6F8B N8K6ON FOL83  )V8N8 O7 A2 N8U2NB 8POB8AU8 FV6F6AZ 2FV8N 8LKX2Z88 V67 M88A BO7UOKXOA8B W2N W6OXOAE F2 2MF6OA KN86KKN2P6X W2N 8YU88BOAE FV8 87FOL6F8B N8K6ON FOL83  +BBOFO2A6XXZ@ .87K2AB8AF 7DMLOFF8B A2 Q2NT 2NB8N7 N8WX8UFOAE 7DUV KNO2N 7DK8NPO72NZ 6DFV2NOFZ3.8  U^J%#( /-/>:$/2,$&A '2P8LM8N ;<@ .87K2AB8AF E6P8 &NX2P7TZ 6 ;0]B6Z 7D7]K8A7O2A W2N VO7 6UUOB8AF 2A %8KF8LM8N ;93  $A FV8 7D7K8A7O2A A2FOU8@ .87K2AB8AF UV6NE87 &NX2P7TZ QOFV M6UTOAE FV8 P8VOUX8 2DF 2W FV8 dI( Q2NT M6Z QOFV2DF UV8UTOAE FV8 6N86 6AB 2K8A]OAE FV8 E6N6E8 B22N W2N UX86N6AU8 6AB U6D7OAEp;1453;/ OA B6L]6E873  .87K2AB8AF 6X72 UV6NE87 &NX2P7TZ QOFV W6OXOAE F2 WDXXZ U2LKX8F8 FV8 >I$ 7V88F 6FF6UV8B F2 FV8 Q2NT 2NB8N W2N FV8 P8VO]UX8 OA bD87FO2A3  +7 U2DA78X W2N FV8 S8A8N6X #2DA78X K2OAF7 2DF OA V8N MNO8W@ FV8N8 O7 A2 BO7KDF8 FV6F &NX2P7TZ O7 N87K2A7OMX8 W2N FV8 6UUOB8AF OA bD87FO2A3  &NX2P7TZ F87FOWO8B QOFV2DF U2AFN6BOU]FO2A V2Q8P8N@ FV6F 8LKX2Z88 SN8E R8WW8N72A V6B 6 7OLOX6N 6UUO]B8AF QOFVOA 4 L2AFV7 2W VO7 6UUOB8AF3  &NX2P7TZ F87FOWO8B FV6F QVOX8 VO7 BNOPOAE KNOPOX8E87 Q8N8 7D7K8AB8B W2N 6 K8NO2B 2W FOL8@ R8WW8N72A U2AFOAD8B F2 BNOP8 6 78NPOU8 P6A K8NW2NLOAE N8K6ON7 M2FV 6F FV8 W6UOXOFZ 6AB 6Q6Z3  )V8N8 O7 A2 N8U2NB 8PO]B8AU8 FV6F .87K2AB8AF BO7UOKXOA8B R8WW8N72A 2N 6AZ 2FV8N 8L]KX2Z88 W2N FV8 U2ABDUF W2N QVOUV &NX2P7TZ N8U8OP8B VO7 ;0]B6Z 7D7K8A7O2A3  jDOAF6A6 F87FOWO8B FV6F QVOX8 V8 U2A7OB8N8B FV6F &NX2P7TZ V6B M88A OAP2XP8B OA KNO2N 6DF2L2MOX8 6UUOB8AF7@ VO7 KN8PO2D7 BNOPOAE N8U2NB Q67 2AXZ 6 LOA2N K6NF 2W QVZ V8 Q67 BO7UOKXOA8B3  jDOAF6A6 8YKX6OA8B FV6F &NX2P7TZ^7 Q2NT K8NW2NL]6AU8 6AB VO7 6FFOFDB8 U2AFNOMDF8B 6 X6NE8 K6NF F2 QVZ V8 Q67 BO7UOKXOA8B3  %8  '2/.<#&6:-ZX8FF8N B6F8B !8U8LM8N ;5@ .87K2AB8AF A2FOWO8B &NX2P7TZ 2W OF7 OAF8AF F2 BO7UV6NE8 &NX2P7TZ3 )V8 KN2K278B BO7UV6NE8 Q67 M678B DK2A FQ2 OAUOB8AF73 .87K2AB8AF 6XX8E87 FV6F 2A !8U8LM8N/@ &NX2P7TZ W6OX8B F2 N87K2AB 2A VO7 FQ2]Q6Z N6BO2 QOFVOA 5 LOADF87 6WF8N +UFOAE %DK8NPO72N #2NB2P6 6FF8LKF8B F2 U2AF6UF VOL3  &NX2P7TZ F87FO]WO8B FV6F V8 X8WF FV8 FQ2]Q6Z N6BO2 OA FV8 78NPOU8 P6A QVOX8 V8 Q67 DAB8NA86FV FV8 P8VOUX8 L6TOAE N8K6ON73  _V8A 67DK8NPO72N 6F FV8 W6UOXOFZ QV8N8 V8 Q67 Q2NTOAE OAW2NL8B VOL FV6F #2N]B2P6 Q67 FNZOAE F2 N86UV VOL@ &NX2P7TZ OLL8BO6F8XZ N8FDNA8B FV8 U6XX3  .87K2AB8AF U2AF8AB7 FV6F M8U6D78 &NX2P7TZ OAOFO6XXZ W6OX8B F2 N87K2AB F2 FV8 U6XX@ #2NB2P6 V6B F2 U6XX FVN88 7F6FO2A7 M8W2N8 X2U6FOAE VOL3  #2DA78X W2N .87K2AB8AF K2OAF7 2DF OA V8N MNO8W FV6F &NX2P7TZ 6BLOFF8B FV6F 7F6AB6NB 2K8N6FOAE K2XOUZ  >&%)+, %".d$#"0/<BOUF6F87 FV6F V8 Q67 F2 V6P8 FV8 N6BO2 QOFVOA N86UV 6F 6XX FOL873  dOXX8E67 F87FOWO8B V2Q8P8N@ FV6F FV8N8 V6P8 M88A 2UU67O2A7 QV8AV8 V67 A2F N87K2AB8B OLL8BO6F8XZ F2 6 FQ2]Q6Z N6BO2 U2LLD]AOU6FO2A WN2L VO7 7DK8NPO72N3  *8 N8U6XX8B FV6F FV8N8 V6P8 M88A FOL87 QV8A V8 V67 X8WF VO7 N6BO2 OA FV8 P6A N6FV8N FV6A F6TOAE OF DAB8NA86FV 6 P8VOUX8 6AB FV8N8 V6P8 M88A 2FV8N FOL87 QV8A K22N N8U8KFO2A KN8P8AF8B VO7 N8U8OPOAE 6 U6XX3  dOXX8E67 N8U6XX8B FV6F 67 LDUV 67 5 2N C Z86N7 6E2@ V8 OAW2NL8B L6A6E8L8AF BDNOAE 6 7F6ABDK FV6F V8 Q67 A2F E2OAE F2 F6T8 FV8 N6BO2 QOFV VOL QV8A Q2NTOAE DAB8NA86FV 6 P8VOUX83  dOXX8E67 F87FOWO8B QOFV2DF U2AFN6BOUFO2A FV6F V8 V67 A8P8N M88A N8KNOL6AB8B W2N VO7 W6OXDN8 F2 OLL8BO6F8XZ N87K2AB F2 6 FQ2]Q6Z N6BO2 U2LLD]AOU6FO2A3  .87K2AB8AF 6X72 M678B &NX2P7TZ^7 BO7UV6NE8 2A 6A 8NN2N OA FV8 N8OA78NFO2A 2W KD7V N2B7 W2N 6 #V8PZ ,DLOA6 DAB8NE2OAE L6OAF8A6AU83  jDOAF6A6 F87FOWO8B FV6F &NX2P7TZ Q67 N87K2A7OMX8 W2N FVO7 8NN2N FV6F N87DXF8B OA B6L6E8 2W 6KKN2YOL6F8XZ p;0GG3  )V8 Q2NT 2NB8N W2N FVO7 K6NFOUDX6N P8VOUX8 N8WX8UF7 FV6F &NX2P7TZ Q2NT8B 2A FV8 P8VOUX8 2A '2P8LM8N ;9 6AB FV6F "BQOA JN2U@ 6 L8UV6AOU QOFV LDUV X877 8YK8NO8AU8@ Q2NT8B 2A FV8 P8VOUX8 2A '2P8LM8N ;<3  $A N8PO8QOAE FV8 Q2NT 2NB8N W2N FVO7 P8VOUX8@ dOXX8E67 F87FOWO8B FV6F FV8 Q2NT B87UNOKFO2A N8WX8UF7 FV6F M2FV &NX2P7TZ 6AB JN2U K8NW2NL8B FV8 N86778LMXZ Q2NT3  -Z X22T]OAE 6F FV8 Q2NT 2NB8N@ V8 U2DXB A2F B8F8NLOA8 6F QV6F K2OAF FV8 KD7V N2B7 Q8N8 N8OA78NF8B3  dOXX8E67 8YKX6OA8B FV6F V8 V6B M88A 7DNKNO78B F2 X86NA FV6F JN2U Q67 677OEA8B F2 Q2NT 2A FVO7 8AEOA8 M8U6D78 JN2U Q67 A2F W6LOXO6N QOFV FV6F TOAB 2W d]5 8AEOA8 6AB V8 N8U6XX8B FV6F JN2U^7 67TOAE W2N V8XK QVOX8 Q2NTOAE 2A FVO7 8AEOA83  dOXX8E67 6X72 N8U6XX8B FV6F V86NB FV8 8AEOA8 L6XWDAU]FO2AOAE QV8A JN2U UN6AT8B FV8 8AEOA83  &NX2P7TZ B8AO8B FV6F V8 8NN2A82D7XZ OA78NF8B FV8 KD7V N2B73 jDOAF6A6 6UTA2QX8BE8B FV6F QVOX8 JN2U K8NW2NL8B 2P8N 5 V2DN7 2A FV8 N86778LMXZ@V8 V6B 788A A2 A88B F2 U2ABDUF 6 W6UF]WOABOAE QOFV JN2U3  dOXX8E67 6X72 N8U6XX8B FV6F 6KKN2YOL6F8XZ 5 L2AFV7 KNO2N F2 FV8 V86NOAE@ #2NB2P6 V6B 6 7OLOX6N KN2MX8L QOFV FV8 KD7V N2B7 2W 6 P8VOUX8 2A QVOUV V8 Q67 Q2NTOAE 6AB FV8N8 Q67 B6L6E8 F2 FV8 P8VOUX83  .87K2AB8AF KN878AF8B A2 8POB8AU8 F2 7V2Q FV6F 8OFV8N #2NB2P6 2N 6AZ 2FV8N 8LKX2Z88 Q67 BO7UOKXOA8B W2N 6AZ 7OLOX6N OAUOB8AF3  -ZU2ABDUFOAE FV8 OAP87FOE6F2NZ OAF8NPO8Q 2A %8KF8LM8N <@ .87K2AB8AF M8E6A 6 78NO87 2W BO7UOKXOA6NZ 6UFO2A7 FV6F DXFO]L6F8XZ X8B F2&NX2P7TZ^7 BO7UV6NE8 2A R6AD6NZ 4<@ 4GG03  +WF8N %8KF8LM8N <@ .87K2AB8AF U2ABDUF8B FQ2 6BBOFO2A6X OAP87FOE6]F2NZ OAF8NPO8Q7 6AB O77D8B 6 X8FF8N 2W Q6NAOAE W2XX2Q8B MZ 6 C]B6Z 7D7K8A7O2A 6AB ;0]B6Z 7D7K8A7O2A3  ,6F8N &NX2P7TZ Q67 KX6U8B 2A 6BLOAO7FN6FOP8 X86P8 2A !8U8LM8N 0 6AB FV8A F8NLO]A6F8B 2A R6AD6NZ 4<3  $A 677877OAE FV8 X8E6XOFZ 2W .87K2AB8AF^7 BO7UOKXOA8 2W &NX2P7TZ@ OF LD7F WON7F M8 B8F8NLOA8B QV8FV8N S8A8N6X #2DA78X V67 87F6MXO7V8B FV6F 6 L2FOP6FOAE W6UF2N OA .87K2AB8AF^7 BO7UOKXOA8 Q67 &NX2P7TZ^7 DAO2A 2N KN2F8UF8B 6UFOPOFZ3  )&26<" B2$:0 41; ',.- ;G9/ =;<9G?@ 8AWB3 554 (34B 9<< =;7F #ON3 ;<9;?@ U8NF3 B8AO8B 011 J3%3 <9< =;<94?3  $ WOAB FV6F W2N 86UV BO7UOKXOA6NZ 6UFO2A;GM8EOAAOAE QOFV FV8 %8KF8LM8N   ;G_VOX8 .87K2AB8AF 6778NF7 FV6F 6A 2WWOUO6X BO7UD77O2A O7 A2F 6 K6NF 2W FV8 BO7UOKXOA6NZ KN2U877@ OF7 2UUDNN8AU8 X6Z7 FV8 EN2DABQ2NT W2N X6F8N BO7UOKXOA8 F2 2UUDN3  +UU2NBOAEXZ@ &NX2P7TZ^7 2WWOUO6X BO7UD77O2A 2A %8KF8LM8N 1 Q67 6X72 BO7UNOLOA6F2NOXZ L2FOP6F8B3< OAP87FOE6F2NZ OAF8NPO8Q 6AB U2AUXDBOAE QOFV FV8R6AD6NZ 4<@ 4GG0 BO7UV6NE8@ FV8 S8A8N6X #2DA78X V67 87F6MXO7V8B 6 KNOL6 W6UO87V2QOAE 2W BO7UNOLOA6FO2A 6E6OA7F &NX2P7TZ M8U6D78 2W VO7 DAO2A 6AB KN2F8UF8B 6UFOPOFZ3JAB8N FV8 )&26<" B2$:6A6XZ7O7@ FV8 S8A8N6X #2DA78X LD7F KN2P8 A2F 2AXZ FV6F .87K2AB8AF Q67 6Q6N8 2W &NX2P7TZ^7 DAO2A 2N KN2F8UF8B 6UFOPOFZ@ MDF 6X72 FV6F 6AOLD7 Q67 6 `7DM7F6AFO6X 6AB L2FOP6FOAE W6UF2Na OA .87K2AB8AF^7 B8UO7O2A F2 F6T8 6BP8N78 6UFO2A 6E6OA7F &NX2P7TZ3  %88 K#$$, E*:."&2.@ /4; ',.- 4C9@ 49G WA3 ;4 =;<<5?3  $AW8N8AU87 2W 6AOLD76AB BO7UNOLOA6F2NZ L2FOP6FO2A L6Z M8 [D7FOWO8B DAB8N 6XX 2W FV8 UONUDL7F6AU87 2W FV8 U678@ 8P8A QOFV2DF BON8UF 8POB8AU83  )#/<2$6",$ A-&/2$6 1,@:0 7$.3@ /4; ',.- /55@ /C1 =;<55?3  !O7UNOLOA6F2NZ L2FO]P6FO2A L6Z N8672A6MXZ M8 OAW8NN8B WN2L 7DUV W6UF2N7 67 OAU2A]7O7F8AUO87 M8FQ88A FV8 KN2WW8N8B N8672A W2N FV8 BO7UOKXOA8e BO7]K6N6F8 FN86FL8AF 2W U8NF6OA 8LKX2Z887 QOFV 7OLOX6N Q2NT N8U2NB7 2N 2WW8A787e 6A 8LKX2Z8N^7 B8PO6FO2A WN2L K67F KN6UFOU87@ 6AB KN2YOLOFZ OA FOL8 M8FQ88A FV8 8LKX2Z887^ DAO2A 6UFOPOFO87 6AB FV8ON BO7UV6NE83  )8 ;8 D,*2$ ?8 ABCD0CG (3/B 95/@ 9C; =5FV #ON3 ;<<1?3)V8 -26NB V67 X2AE V8XB FV6F QV8N8 6BP8N78 6UFO2A 2UUDN7 7V2NFXZ 6WF8N 6A 8LKX2Z88 V67 8AE6E8B OA KN2F8UF8B 6UFOPOFZ@ 6A OAW8N8AU8 2W DAX6QWDX L2FOP8 O7 N6O78B3 K.B:$%,$ E*:."&2.#*!:&?2.:/0/0G ',.- 5;/@ 5;/ WA3 5 =4GG/?e B#_*,&2# 42*@ //C ',.- ;;4G =4GG4?@ 8AWB3 C; (8B +KKY3 00; =1FV #ON3 4GG/?3  $ WOAB OF 7OEAOWOU6AF FV6F &NX2P7TZ N8U8OP8B 6A 2WWOUO6X BO7UD77O2A 2A FV8 P8NZ 76L8 B6Z FV6F V8 L6B8 VO7 WON7F N8bD87F W2N OAW2NL6]FO2A 67 6DAO2A UN6WF BON8UF2N3  +7 V8 U2AFOAD8B F2 WOX8 ENO8P]6AU87 6AB F2 7DMLOF N8bD87F7 W2N FOL8 F2 K8NW2NL DAO2A BDFO87@ V8 U2AFOAD8B F2 M8 FV8 F6NE8F 2W OAP87FOE6FOP8 OAF8NPO8Q7 6AB Q67 DXFOL6F8XZ F6T8A FVN2DEV 86UV 7F8K 2W FV8 BO7UOKXOA6NZ KN2U]877 X86BOAE F2@6AB OAUXDBOAE BO7UV6NE83  _VOX8 &NX2P7TZ V6B M88A 8LKX2Z8B QOFV .87K2AB8AF W2N ;0 Z86N7@ FV8N8 Q67 A2 8POB8AU8 2W KNO2N BO7UOKXOA83  *8 V6B WOX8B A2 N8bD87F7 W2N OA]W2NL6FO2A 2N N8bD87F7 W2N FOL8 F2 K8NW2NL DAO2A BDFO87 KNO2N F2 %8KF8LM8N 1 6AB V8 V6B WOX8B 2AXZ 2A8 ENO8P6AU83  +XX 2W FV8 FVN88 OAUOB8AF7 DK2A QVOUV .87K2AB8AF M678B &NX2P7TZ^7 %8K]F8LM8N < X8FF8N 2W Q6NAOAE 2UUDNN8B 2A %8KF8LM8N 1e FV8 B6Z FV8 V8 7DMLOFF8B VO7 WON7F N8bD87F W2N OAW2NL6FO2A3  "LKX2Z887 I2AF2Z6 6AB dOXX8E67 F87FOWO8B FV6F FV8Z V6B 8AE6E8B OA 7OLOX6N U2ABDUF QOFV2DF BO7UOKXOA83  _VOX8 FV8N8 O7 A2 BO7KDF8 FV6F I2AF2Z6 7V6N8B FV8 76L8 P6A QOFV &NX2P7TZ@ V8 N8U8OP8B 2AXZ 6A `2WWOUO6X DA2WWOUO6Xa BO7UD77O2A 6M2DF FV8 UX86AXOA877 2W FV8 P6A N6FV8N FV6A FV8 BO7UOKXOA8 OLK278B DK2A &NX2P7TZ3+XFV2DEV FV8 OABON8UF 8POB8AU8 2W 6AOLD7 F2Q6NB &NX2P7TZ O7 7DM7F6AFO6X@ FV8 N8U2NB O7 6X72 N8KX8F8 QOFV U2A7OB8N6MX8 BON8UF 8POB8AU8 2W 6AOLD73  _V8A %LOFV OAOFO6XXZ X86NA8B FV6F &N]X2P7TZ V6B 7DMLOFF8B 6 N8bD87F W2N OAW2NL6FO2A@ %LOFV F2XB VOL FV6F 7DUV 6 N8bD87F Q67 UVOXBO7V 6AB W22XO7V3  #N8BOFOAE FV8 DA]BO7KDF8B F87FOL2AZ 2W &NX2P7TZ@ $ 6X72 WOAB FV6F %LOFV DAX6Q]WDXXZ FVN86F8A8B &NX2P7TZ FV6F VO7 6UFO2A7 Q2DXB N87DXF OA 6B]P8N78 U2A78bD8AU873  )V8 N8U2NB N8WX8UF7 FV6F WN2L FV6F B6Z W2NQ6NB@ .87K2AB8AF F22T 8P8NZ 2KK2NFDAOFZ F2 8A7DN8 FV8 7DU]U877 2W %LOFV^7 KN8BOUFO2A3  )V8 L27F N8P86XOAE BON8UF 8POB8AU8 2W 6AOLD7 O7 6X72 DABO7KDF8B3  +KKN2YOL6F8XZ 6 Q88T 6WF8N .8]7K2AB8AF KX6U8B &NX2P7TZ 2A 6BLOAO7FN6FOP8 X86P8@ %LOFV V8XB 6 L88FOAE QOFV 6XX 2W FV8 dI( 8LKX2Z8873  J7OAE 6A 6A6X2EZ 2W 6 XOW8M26F@ %LOFV B87UNOM8B &NX2P7TZ\7 6UFO2A7 OA VO7 U6K6UOFZ 67 6  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!00GDAO2A N8KN878AF6FOP8 67 BO7NDKFOP83  %LOFV 7F6F8B FV6F 6 LOAO7]UDX8 ADLM8N 2W 8LKX2Z887 FVOAT FV8Z 7V2DXB B8F8NLOA8 FV8 BON8UFO2A 2W FV8 dI( 6AB FV8A V8 KN2DBXZ 7F6F8B@ `FV6F ADLM8N Q67 N8BDU8B FVO7 K67F )VDN7B6Z3a  %LOFV A2F 2AXZ B87UNOM8B &NX2P7TZ^7 M8V6PO2N 67 UN6WF BON8UF2N 67 `78XW]B87FNDUFOP8 M8V6P]O2N@a MDF V8 6X72 6BB8Bh `$F U2DXB Q8XX M8 6M2DF 6AZ 2A8 2W Z2D@ 7V2DXB Z2D UV2278 78XW]B87FNDUFOP8 M8V6PO2N3a  %LOFV N8W8N]8AU8B M6UT F2 VO7 7F6AB]DK 2A %8KF8LM8N 0 FV6F X8B F2 &N]X2P7TZ^7 WON7F N8bD87F W2N OAW2NL6FO2A 6AB 6NED8B QVZ V8 V6B N8bDON8B 8LKX2Z887 F2 7OEA FV8 A2FOU8 U2AU8NAOAE BO7K27OFO2A 2W 72OX8B DAOW2NL73  %LOFV 6X72 F6XT8B QOFV 8LKX2Z887 6M2DF 72L8 2W FV8 O77D87 FV6F &NX2P7TZ N6O78B 67 6 DAO2A N8KN878AF6FOP83  *8 B87UNOM8B &NX2P7TZ^7 ENO8P6AU87 67 `FNOPO6XOFZ3a  $F O7 6MDA]B6AFXZ UX86N WN2L %LOFV^7 N8L6NT7 OA FV6F L88FOAE FV6F V8 V6N]M2N8B 7OEAOWOU6AF 6AOLD7 F2Q6NB &NX2P7TZ W2N VO7 6UFO2A7 67 6 DAO2A N8KN878AF6FOP83  *O7 P8OX8B FVN86F FV6F V8 Q2DXB FN86F 2FV8N 8LKX2Z887 6UU2NBOAEXZ OW 6AZ 2W FV8L 6X72 UV278 F2 `N2UT FV8 M26Fa U2DXB N8672A6MXZ V6P8 V6B 6 UVOXXOAE 8WW8UF 2A FV8ON 2QA DAO2A 6UFOPOFZ3_VOX8 FV8 FOLOAE 6X2A8 2W &NX2P7TZ^7 BO7UOKXOA8 O7 7DM7F6AFO6X OA 7DKK2NFOAE 6 7V2QOAE 2W 6AOLD7@ %LOFV^7 U2LL8AF7 2A %8K]F8LM8N 1@ 67 Q8XX 67 VO7 7F6F8L8AF7 F2 8LKX2Z887 W2XX2QOAE &NX2P7TZ^7 F8NLOA6FO2A L2N8 FV6A 6LKXZ B8L2A7FN6F8 FV6F 6XX 2W FV8 BO7UOKXOA8 6BLOAO7F8N8B F2 &NX2P7TZ Q67 L2FOP6F8B MZ 6AO]LD73 $F O7 UX86N WN2L FV8 8AFON8 N8U2NB@ OAUXDBOAE FV8 F87FOL2AZ 2W M2FV %LOFV 6AB jDOAF6A6@ FV6F FV8 L2FOP6FOAE W6UF2N W2N &N]X2P7TZ^7 BO7UOKXOA8 6AB BO7UV6NE8 Q67 VO7 6UFOPOFZ 67 6 UN6WF BON8UF2N3  $A67LDUV 67 7DUV 6UFOPOFZ O7 UX86NXZ U2AU8NF8B 6UFOPOFZ 6AB KN2F8UF8B MZ FV8 +UF@ OF V67 X2AE M88A 87F6MXO7V8B FV6F BO7]UOKXOA8 W2N 7DUV U2ABDUF O7 PO2X6FOP8 2W FV8 +UF3  +-G*2. !:&?2.: 9,8 ,X43*#<,@#@ /;0 ',.- ;;<C@ ;;<< =;<<0?3&AU8 FV8 S8A8N6X #2DA78X L6T87 6A OAOFO6X 7V2QOAE 7DWWO]UO8AF F2 7DKK2NF 6A OAW8N8AU8 FV6F FV8 6XX8E8B BO7UNOLOA6F88^7 KN2F8UF8B U2ABDUF Q67 6 `L2FOP6FOAE W6UF2Na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h =;? N8K86F8BXZ V2ATOAE 6 V2NA QV8A M6UT]OAE 6 P8VOUX8@ =4? 8AE6EOAE OA 6 ;]LOADF8 [2T8 QOFV +UFOAE %D]K8NPO72N #2NB2P6@ =/? W6OXOAE F2 2MF6OA KN86DFV2NOc6FO2A F2 8Y]U88B 87FOL6F8B N8K6ON FOL8@ 6AB =0? 6XX8E8BXZ FVN86F8AOAE FV6F V8 Q2DXB L6T8 L6A6E8L8AF^7 XOP87 LO78N6MX8 6AB 8A6UF 6 Q2NT `7X2QB2QA3a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jDOAF6A6 Q2DXB V6P8 BO7UOKXOA8B &NX2P7TZ N8E6NBX877 2W VO7 DAO2A 6UFOPOFZ3  )V8 N8U2NB B287 A2F 7DKK2NF 7DUV 6 WOABOAE3  )V8N8 O7 UX86NXZ A2 2MXOE6FO2A 2A FV8 -26NB F2 6UU8KF 6F W6U8 P6XD8 FV8 N8672A 6B]P6AU8B MZ 6A 8LKX2Z8N W2N OF7 6BP8N78 6UFO2A 6E6OA7F 6A 8L]KX2Z883  O,** KX68 9,8@ /0; ',.- 9/4@ 9/C =4GG0?3  +BBOFO2A]6XXZ@ OF V67 M88A W2DAB FV6F `FV8 U2AUDNN8AF 8YO7F8AU8 2W 6A 2FV]8NQO78 P6XOB N8672A W2N FV8 BO7UV6NE8 2W 6A 8LKX2Z88 B287 A2F KN8UXDB8 6 W6UFD6X B8F8NLOA6FO2A FV6F VO7 BO7UV6NE8 Q67 BO7]UNOLOA6F2NZ OW OF 6KK86N7 WN2L 6 KN8K2AB8N6AU8 2W FV8 8POB8AU8@ 6AB FV8 N8672A6MX8 OAW8N8AU87 BN6QA FV8N8 WN2L@ FV6F FV8 BO7]UV6NE8 Q67 OA W6UF L2FOP6F8B MZ FV8 8LKX2Z8N^7 2KK27OFO2A F2 FV8 8LKX2Z88^7 DAO2A 6UFOPOFO873a  ABCD ?8 D-2",$2;,,%/ 9,&>3@ 4<9 (34B ;5<@ ;C0 =/B #ON3 ;<54?3)V8 N8U2NB N8WX8UF7 FV6F KNO2N F2 %8KF8LM8N 0@ 4GG/@ &NX2P7TZ V6B M88A 6A 2FV8NQO786UU8KF6MX8 8LKX2Z883  _VOX8 jDOAF6A6 F87FOWO8B FV6F &NX2P7TZ V6B 6 VO7F2NZ 2W M8OAE BO76EN886MX8 6AB BO7NDKFOP8 OA FV8 Q2NTKX6U8@ FV8N8 O7 A2 8POB8AU8 FV6F 7DUV U2A]BDUF8B N87DXF8B OA 2WWOUO6X BO7UD77O2A7@ OAP87FOE6F2NZ OAF8NPO8Q7@ 2N BO7UOKXOA83  $F Q67 2AXZQV8A &NX2P7TZ M8E6A F2 7DMLOF N8]bD87F7 W2N OAW2NL6FO2A 6AB N8bD87F7 W2N FOL8 W2N DAO2A MD7OA877@ 67 Q8XX 67 F2 WOX8 ENO8P6AU87 67 6 UN6WF BON8UF2N FV6F .87K2AB8AF OAOFO6F8B BO7UOKXOA6NZ 6UFO2A3  &NX2P7TZ^7 B8L86A2N 67 Q8XX 67 FV8 DABO7KDF8B N8U2NB 8POB8AU8 N8WX8UF7 FV6F &NX2P7TZ KN2M6MXZ BOB A2F 6FF8LKF F2 8AB86N VOL78XW F2 L6A6E8L8AF3  +7 jDOAF6A6 B87UNOM8B &NX2P7TZ^7 M8V6PO2N OA F87FOL2AZ@ VO7 WND7FN6FO2A 6AB 8Y67K8N6FO2A QOFV &NX2P7TZ Q67 6KK6N8AF3  %LOFV^7 7K88UV F2 8LKX2Z887 OA !8U8LM8N N8WX8UF8B FV6F V8 K8NU8OP8B &NX2P7TZ 67 2M7FN8K8N2D7 6AB 78XWO7V3  _VOX8 &NX2P7TZ L6Z A2F V6P8 M88A 6A OB86X 2N 8P8A KX867OAE 8LKX2Z88@ FV8 KN2F8UFO2A 2W FV8 +UF B287 A2F 6XX2Q .87K2AB8AF F2 7DM7FOFDF8 `E22Ba N8672A7 W2N `N86Xa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d$#"00;+UU2NBOAEXZ@ $ WOAB FV6F .87K2AB8AF BO7UNOLOA6F2NOXZ BO7UO]KXOA8B 6AB BO7UV6NE8B &NX2P7TZ OA PO2X6FO2A 2W %8UFO2A 9=6?=/? 6AB =;? 2W FV8 +UF3E8  O<: H$2,$Q/ C:L-:/"/ X,& 7$X,&@#"2,$#V6NX87 )ND[OXX2 O7 8LKX2Z8B 6F .87K2AB8AF^7 L6OA K27F 2W]WOU8 W6UOXOFZ OA +XMDbD8NbD8 6AB V67 M88A UX8NT UN6WF BON8UF2N W2N ;4 Z86N73  +7 UX8NT UN6WF BON8UF2N@ )ND[OXX2 2P8N7887 FV8 ENO8P]6AU8 KN2U8BDN8 OA 2K8N6FO2A7 OAP2XPOAE FV278 UX8NT UN6WF 8L]KX2Z887 OA 8P8NZ +XMDbD8NbD8 7F6FO2A 67 Q8XX 67 FV8 KX6AF 6AB dI( W6UOXOFO873  +7 6 K6NF 2W WOXOAE 6AB KN2U877OAE ENO8P6AU87@ )ND[OXX2 6X72WOX87 N8bD87F7 W2N OAW2NL6FO2A QOFV .87K2AB8AF3  )VN2DEV FV8 U2LKX6OAF 6AB FV8 U2LKX6OAF 6L8ABL8AF7@ FV8 S8A8N6X #2DA78X 6XX8E87 FV6F .87K2AB8AF 8OFV8N W6OX8B F2 KN2]POB8 2N B8X6Z8B OA KN2POBOAE W2N OAW2NL6FO2A OA N87K2A78 F2 U8NF6OA N8bD87F7 WOX8B MZ FV8 JAO2A FVN2DEV )ND[OXX2 OA +DED7F@ %8KF8LM8N@ &UF2M8N@ 6AB '2P8LM8N 4GG/3&A '2P8LM8N 4G@ 4GG;@ >X6AF I6A6E8N "NOU I6NFOA8c;;BO7]FNOMDF8B 6 X8FF8N 2W OA7FNDUFO2A F2 6XX "+% 8LKX2Z887 U2AU8NAOAE FV8 KN2U8BDN87 FV6F V8 Q6AF8B FV8L F2 W2XX2Q QV8A FV8Z N8]U8OP8B6A OAW2NL6FO2A N8bD87F3  )V8 WON7F XOA8 2W FV8 X8FF8N KN2]POB87h `-2FV FV8 #X8NT 6AB I6OX *6ABX8N7 S8A8N6X >N87OB8AF7 V6P8 6EN88B FV6F DAO2A 7F8Q6NB7 6F FV8 >X6AF@ +%(@ 6AB +I( QOXX 7DMLOF 6XX N8bD87F7 W2N OAW2NL6FO2A BON8UFXZ F2 6 7DK8NPO72N3  )VO7 6EN88L8AF MZ M2FV K6NFO87 O7 OAF8AB8B F2 8XOLOA6F8 FV8 2AE2OAE KN2MX8L7 FV6F M2FV 7OB87 V6P8 8YK8NO8AU8B QOFV N8]bD87F7 W2N OAW2NL6FO2A3  -2FV K6NFO87 6EN88 FV6F 7F8Q6NB7 QOXX A2 X2AE8N X86P8 FV878 N8bD87F7 OA 7DK8NPO72N V2XB2DF7@ 2N 2FV8NQO78 2A FV8 Q2NT N22L WX22N3a  `)V8 KN2U8BDN8 N8bDON8B FV8 7DK8NPO]72N N8U8OPOAE FV8 N8bD87F F2 N8FDNA 6 7OEA8B 6AB B6F8B U2KZ 2W FV8 N8bD87F F2 FV8 JAO2A 7F8Q6NB3  )V8 KN2U8BDN8 6X72 N8bDON8B FV8 N8U8OPOAE 7DK8NPO72N F2 8AF8N FV8 OB8AFOWZOAE OAW2NL6FO2A 2A 6 .8bD87F W2N $AW2NL6FO2A X2E 6AB F2 KN2POB8 FV8 OAW2NL6FO2A QOFVOA 1 U6X8AB6N B6Z7 2W FV8 N8bD87F3a  JAO2A >N87OB8AF S8A8 S6M6XB2A N87K2AB8B F2 FV8 KN2K278B KN2U8BDN8 OA QNOFOAE 6AB 6BB8B 2AXZ FQ2 6BBOFO2A6X KN2PO7O2A7hJK2A N8U8OKF 2W FV8 N8bD87F W2NL@ FV8 7DK8NPO72N 7V6XX KN2POB8 FV8 OAW2NL6FO2A 6F FV8 FOL8 N8bD87F8B QV8A OF O7 N86BOXZ 6P6OX6MX83  )V8 7DK8NPO72N 7V6XX 6AA2F6F8 2A FV8 N8]bD87F W2NL FV8 OAW2NL6FO2A KN2POB8B 6AB M2FV K6NFO87 7V6XX OAOFO6X3  $AW2NL6FO2A A2F N86BOXZ 6P6OX6MX8 QOXX M8 78AF F2 FV8 JAO2A PO6 U8NFOWO8BL6OX3'2FVOAE V8N8 7V6XX Q6OP8 6AZ NOEVF7 FV8 JAO2A L6Z V6P8 F2 2MF6OA OAW2NL6FO2A DAB8N FV8 K6NFO87^ #2XX8UFOP8 -6NE6OAOAE +EN88L8AF 2N DAB8N FV8 '6FO2A6X ,6M2N .8X6]FO2A7 +UF@ 67 6L8AB8B3+7 ,6M2N .8X6FO2A7 %K8UO6XO7F g6N8A _V88X8N =V8N8OA _V88X8N? F87FOWO8B@ FV8N8 Q67 A2 OABOU6FO2A FV6F S6M6XB2A BO7]6EN88B QOFV FV8 N8bDON8L8AF FV6F 7F8Q6NB7 V6AB FV8 OAW2NL6FO2A N8bD87F BON8UFXZ F2 FV8 7DK8NPO72N3  .87K2AB8AF 7DMLOFF8B OAF2 8POB8AU8 _V88X8N^7 N8bD87F W2N OAW2NL6FO2A X2E W2N 4GG/3;3  )V8 JAO2A^7 +DED7F ;4@ 4GG/ OAW2NL6FO2A N8bD87F&A +DED7F ;4@ 4GG/@ )ND[OXX2 WOX8B 6 N8bD87F W2N OAW2NL6FO2A 788TOAE `U2KO87 2W 6XX Q88TXZ Q2NT 7UV8BDX87 W2N 6XX >6Z ,2U6]  ;;I6NFOA8c O7 A2Q FV8 K27FL67F8N W2N FV8 UOFZ 2W !6XX673  >6DX 'O7FX8N V2XB7 FV8 K27OFO2A 2W KX6AF L6A6E8N3FO2A7@ 6XX )2DN7 6F FV8 +%( (6UOXOFZ3 =_88TXZ Q2NT 7UV8BDX87? >k, 1/C@ 1/9@ 1/<@ 1;9@ 14C@ 149@ 6AB 14<3a  )ND[OXX2 6X72 N8]bD87F8B U2KO87 2W `86UV &)!,a W2N FV8 76L8 K6Z X2U6FO2A7 W2N `>6Z >8NO2B7 ;C@ ;9@ ;< Q88T7 ; 6AB 43a  )ND[OXX2 F87FOWO8B FV6F V8 N8bD87F8B FVO7 OAW2NL6FO2A F2 B8F8NLOA8 OW FV8N8 Q67 6A 2P8N]FOL8 PO2X6FO2A W2N FV8 +XMDbD8NbD8 +DYOXO6NZ %8NPOU8 (6UOXOFZ@ 6X72 OB8AFOWO8B 67 FV8 +%( W6UOXOFZ3  )ND[OXX2 N8U6XX8B FV6F V8 7DMLOFF8B FV8 N8bD87F F2 _V88X8N 67 Q8XX 67 F2 +%( I6A6E8N '6FV6AO8X -6OA873  &A +DED7F 49@ -6OA87 6KKN2P8B FV8 N8bD87F3  )ND[OXX2 F87FOWO8B FV6F 67 2W FV8 B6F8 2W FV8 V86NOAE@ V8 V6B N8]U8OP8B FV8 N8bD87F8B B2UDL8AF7 W2N 2AXZ W2DN 2W FV8 K6Z X2U6]FO2A7 6AB W2N 2AXZ ; Q88T 2W FV8 K6Z K8NO2B7 FV6F V8 V6B N8]bD87F8B3  *8 6X72 F87FOWO8B FV6F M8U6D78 V8 V6B A2F N8U8OP8B 6XX 2W FV8 N8bD87F8B OAW2NL6FO2A@ V8 V6B A2F M88A 6MX8 F2 U2LKX8F8 VO7ENO8P6AU8 OAP87FOE6FO2A 6AB FV8 L6FF8N Q67 7FOXX K8ABOAE3  )ND[OXX2 N8U6XX8B FV6F BDNOAE 78U2AB]7F8K ENO8P6AU8 L88FOAE7 OA '2P8LM8N 2N !8U8LM8N@ V8 L8AFO2A8B F2 _V88X8N FV6F V8 V6B A2F N8U8OP8B FV8 OAW2NL6FO2A3  %V8 N87K2AB8B FV6F 7V8 Q67 V6P]OAE BOWWOUDXFZ 2MF6OAOAE FV8 L6F8NO6X3  _V88X8N^7 .8bD87F W2N $AW2NL6FO2A X2E N8WX8UF7 FV6F FV8 OA]W2NL6FO2A OA N87K2A78 F2 )ND[OXX2^7 +DED7F ;4 N8bD87F Q67 KN2]POB8B 2A %8KF8LM8N 413  _V88X8N F87FOWO8B FV6F 7V8 8AF8N8B FVO7 B6F8 2A FV8 X2E M678B DK2A FV8 677DN6AU87 WN2L -6OA87 FV6F FV8 OAW2NL6FO2A V6B M88A KN2POB8B3  .87K2AB8AF 6X72 7DMLOFF8B OAF2 8POB8AU8 .87K2AB8AF^7 U2KZ 2W FV8 +DED7F ;4 N8bD87F FV6F U2AF6OA8B _V88X8N^7 6KKN2P6X 2W FV8 N8bD87F 6AB B6F8B +DED7F 4G3  _V88X8N F87FOWO8B FV6F 7V8 Q67 A8P8N OAW2NL8B MZ FV8JAO2A OA 6 W2XX2QDK X8FF8N 2N OA X6F8N BO7UD77O2A7 FV6F A2F 6XX 2W FV8 OAW2NL6FO2A V6B M88A KN2POB8B OA N87K2A78 F2 FV8 N8bD87F3-6OA87 F87FOWO8B FV6F QV8A V8 N8U8OP87 6 N8bD87F W2N OAW2NL6]FO2A@ OF O7 D7D6XXZ VO7 KN6UFOU8 F2 EOP8 FV8 N8bD87F F2 .DFV d67]76Q@ 6 UX8NT OA VO7 2WWOU83  $W V8 B287A^F V6P8 FOL8 F2 U2XX8UF FV8 OAW2NL6FO2A@ V8 67T7 d6776Q F2 B2 723  _VOX8 OABOPOBD6X 7DK8N]PO72N7 L6Z 6X72 N87K2AB F2 FV8 N8bD87F7 W2N OAW2NL6FO2A@ d67]76Q O7 KNOL6NOXZ FV8 OABOPOBD6X QV2 KN8K6N87 FV8 N87K2A7873  -6OA87 8YKX6OA8B FV6F QVOX8 N8bD87F8B OAW2NL6FO2A Q67 KN8PO]2D7XZ KN2POB8B F2 FV8 JAO2A MZ N8EDX6N L6OX@ .87K2AB8AF A2Q 78AB7 FV8 OAW2NL6FO2A MZ U8NFOWO8B L6OX 67 Q8XX3  *8 6UTA2QX]8BE8B V2Q8P8N@ FV6F V8 Q67 A2F 7DN8 QV8FV8N FV8 OAW2NL6FO2A Q67 78AF MZ U8NFOWO8B L6OX 67 Q8XX 67 N8EDX6N L6OX OA +DED7F 2N %8KF8LM8N3  -6OA87 F87FOWO8B FV6F FV8 JAO2A A8P8N OAW2NL8B VOL FV6F OF V6B A2F N8U8OP8B 6XX 2W FV8 OAW2NL6FO2A3+7 6 UX8NT OA FV8 +%(@ .DFV d6776Q O7 6 L8LM8N 2W FV8 DA]O2A3  + K6NF 2W V8N [2M OAP2XP87 U2XX8UFOAE OAW2NL6FO2A U2P8N8B MZ DAO2A N8bD87F7 W2N OAW2NL6FO2A3  d6776Q F87FOWO8B FV6F 7V8 Q67 N87K2A7OMX8 W2N U2XX8UFOAE FV8 OAW2NL6FO2A U2P8N8B OA FV8 JAO2A^7 +DED7F ;4 N8bD87F W2N OAW2NL6FO2A3  %V8 F87FOWO8B FV6F 6F FV8 FOL8 2W FV8 N8bD87F@ OF Q67 V8N KN6UFOU8 F2 78AB FV8 OAW2NL6]FO2A F2 FV8 JAO2A MZ OAF8N]2WWOU8 8AP8X2K83 %V8 6UTA2QX8BE8B V2Q8P8N@ FV6F 7V8 V6B A2 7K8UOWOU N8U2XX8UFO2A 2W E6FV8NOAE FVO7 L6F8NO6X343  )V8 JAO2A^7 +DED7F ;1@ 4GG/ OAW2NL6FO2A N8bD87F-ZX8FF8N B6F8B +DED7F ;1@ 4GG/@ )ND[OXX2 OAW2NL8B _V88X8N FV6F FV8 JAO2A V6B 7DMLOFF8B WOP8 KN8PO2D7 N8bD87F7 W2N OAW2N]L6FO2A 2A P6NO2D7 B6F87 OA +KNOX 6AB I6Z 6AB A2 OAW2NL6FO2A V6B M88A KN2POB8B FVD7 W6N3  )ND[OXX2 6FF6UV8B 6 U2KZ 2W 6 I6Z 5 N8bD87F 788TOAEh !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!004#2KO87 2W 6XX OAW2NL6FO2A K8NF6OAOAE 8LKX2Z88h  %6AUV8c@ S6M8 U2AU8NAOAE FV8 K6ZL8AF 2W *2DN7 OA QVOUV V8 Q67 B8]AO8B 6UU877 F2 FV8 Q2NT N22L WX22N3  >VOX -8A6POB8c =+%!&? =+N78AO2 ,2P6F2? +I!&3  +X72 U6A Z2D U2AF6UF I73 %D8 R6U2MO U2AU8NAOAE FV8 76L8 O77D8 B86XOAE QOFV 8LKX2Z88h  %6AUV8c@ S6M8 =DAO2A Q6AF7 U2KO87 2W 6XX U3U3 L6OX F2 I73 R6U2MO3  +X72 F2 N8bD87F WN2L I73 R6U2MO F2 V6P8 8LKX2Z88h %6AUV8c@ S6M8 I8BOU6X .8U2NB7 N8FDNA8B WN2L FV8 &_#> OA !6XX67 W2N .8PO8Q 6AB #2KO873  =JAB8N FV8 (N88B2L 2W $A]W2NL6FO2A +UF =+%I? I6AD6X /1430 +P6OX6MOXOFZ 2W .8U2NB73)ND[OXX2^7 +DED7F ;1 X8FF8N 6X72 OAUXDB8B 6 RDA8 ;4 N8bD87F 788T]OAE U2KO87 2W OAW2NL6FO2A U2AU8NAOAE %>-% )2DN]/h#2KO87 2W FV8 _88TXZ Q2NT 7UV8BDX87 W2N >k, /CC =>> ; FVND >>;/? 4GG/ #2KO87 2W 8LKX2Z88 I2P87 N8K2NF7 W2N #2B87 =14? =1/? 76L8 FOL8767 N8bD87F8B >>3 ; FVND >>3 ;/ UX8NT UN6WF 8LKX2Z887 2AXZ3  #2KZ2WFV8 _2NT *2DN #2LK6NO72A .8]K2NF7 W2N %>-% )2DN]/3  #2KZ 2W FV8 I6OX d2XDL8 N8K2NF7 W2N X67F =5? I2AFV7 %>-% )]/3)ND[OXX2 F87FOWO8B FV6F V8 7DMLOFF8B FV8 I6Z 5 N8bD87F W2N OA]W2NL6FO2A F2B8F8NLOA8 QVZ %6AUV8c Q67 78AF V2L8 W2N DA]6P6OX6MOXOFZ 2W Q2NT3  *8 7DMLOFF8B FV8 RDA8 ;4 N8bD87F F2 B8]F8NLOA8 QV8FV8N FV8N8 V6B M88A 6A 2P8NFOL8 PO2X6FO2A OA N8X6]FO2A F2 FV8 D76E8 2W 6 7L6XX K6NU8X BO7FNOMDF2N L6UVOA8 6X72 OB8AFOWO8B 67 6A %>-% L6UVOA8 2A F2DN /3  )ND[OXX2 OAOFO6XXZ F87FO]WO8B FV6F V8 A8P8N N8U8OP8B FV8 OAW2NL6FO2A OAUXDB8B OA 8OFV8N FV8 I6Z 5 2N FV8 RDA8 ;4 N8bD87F73  &A UN277]8Y6LOA6FO2A V2Q]8P8N@ V8 6BLOFF8B FV6F R6L87 -OXXOAE7 KN2POB8B F2 VOL 8]L6OX7 FV6F Q8N8 78AF F2 7DK8NPO72N7 U2AU8NAOAE FVO7 L6FF8N3  )ND[OXX2 L6OAF6OA8B V2Q8P8N@ FV6F A2F 6XX 2W FV8 OAW2NL6FO2A FV6F V8 N8]bD87F8B Q67 KN2POB8B 6AB FV6F V8 U2AFOAD8B F2 OAW2NL _V88X8N 2W FV8 OA7DWWOUO8AUZ 2W FV8 OAW2NL6FO2A BDNOAE 2A]E2OAE ENO8P]6AU8 L88FOAE73_VOX8 R6L87 >VOXXOK -OXXOAE7 O7 UDNN8AFXZ B8F6OX8B 67 6A +X]MDbD8NbD8 BO7FNOUF 78UDNOFZ U2AFN2X 2WWOU8N@ V8 KN8PO2D7XZ 78NP8B 67 6 7DK8NPO72N OA BO7FNOMDFO2A 2K8N6FO2A73  -OXXOAE7 N8U6XX8B N8U8OPOAE FV8 JAO2A^7 I6Z 5 N8bD87F W2N OAW2NL6FO2A3  *8 8Y]KX6OA8B FV6F OF V6B M88A N8W8NN8B F2 VOL W2N 6 N87K2A78 M8U6D78 OF OAP2XP8B 2A8 2W FV8 8LKX2Z887 DAB8N VO7 7DK8NPO7O2A3  -OXX]OAE7 U2AWONL8B FV6F OA N87K2A78 F2 FV8 N8bD87F@ V8 B2QAX26B8B FV8 8]L6OX L8776E87 U2AU8NAOAE 8LKX2Z88 %6AUV8c 6AB QV6F Q67 M8OAE B2A8 F2 E8F K6Z W2N FV8 8LKX2Z883  .87K2AB8AF 7DM]LOFF8B OAF2 8POB8AU8 FV8 N8bD87F W2N OAW2NL6FO2A X2E 7V2QOAE N8U8OKF 2W )ND[OXX2^7 N8bD87F 2A I6Z C3  )V8 X2E 6X72 N8WX8UF7 FV6F FV8 OAW2NL6FO2A Q67 KN2POB8B F2 )ND[OXX2 2A I6Z ;03-OXXOAE7 F87FOWO8B FV6F QVOX8 )ND[OXX2^7 I6Z 5 X8FF8N 6X72 OA]UXDB8B 6 N8bD87F W2N %6AUV8c^ L8BOU6X N8U2NB7@ FV878 N8U2NB7 Q8N8 A2F KN2POB8B F2 )ND[OXX23  -OXXOAE7 N8U6XX8B FV6F V8 8Y]KX6OA8B F2 )ND[OXX2 FV6F FV8 N8bD87F8B OAW2NL6FO2A U2DXB A2F M8 KN2POB8B M8U6D78 OF Q67 U2AWOB8AFO6X 6AB Q67 L6OAF6OA8B MZ FV8 &UUDK6FO2A6X *86XFV 'DN783  -OXXOAE7 U2AWONL8B FV6F FV8 JAO2A A8P8N KN2POB8B 6 N8X8678 2W OAW2NL6FO2A W2N FV8 L8BOU6X N8U2NB73/3)V8 JAO2A^7 %8KF8LM8N ;G@ 4GG/ N8bD87F W2N OAW2NL6FO2A&A %8KF8LM8N ;G@ 4GG/@ )ND[OXX2 7DMLOFF8B 6 N8bD87F W2N OA]W2NL6FO2A 788TOAE B2UDL8AF7 6ABk2N QOFA87787 W2N K6Z K8NO2B7 ;< 6AB 4G Q88T7 ; r 4h#2KO87 2W Q88TXZ Q2NT 7UV8BDX87@ &P8NFOL8 B87ON8 XO7F@ W2N #**>6Z X2U6FO2A7 6AB #**)2DN7 6F FV8 +%( W6UOXOFZ3 =>k, 1/C@ 1/9@ 1/<@ 1;9@ 14C@ 149@ 6AB 14<3?#2KO87 2W "LKX2Z88 I2P87 N8K2NF7 W2N #**6M2P8 >6Z X2U6FO2A7 W2N 2K8N6FO2A7 =#2B8 14 =14? =1/? =0/? W2N #X8NT]#N6WF 8LKX2Z887 2AXZ3?,O7F 2W 6XX 8LKX2Z88 UX2UT8B OAF2 2K8N6FO2A U2B87 =/40]/9? =;/0]/9?=;/C]/C? =;4G]/9? (2N FV8 Q88T 2W %8K]F8LM8N CFV FVND %8KF8LM8N ;4 4GG/3  +X72 $ Q2DXB XOT8 6 U2KZ 2W FV8 XO7F U2LKOX8B MZ +UFOAE %!& -NOBE8FF .2]L8N2@ OA QVOUV 6XX 8LKX2Z887 QV2L Q8N8 N8]bDON8BkL6AB6F8B F2 K8NW2NL 2P8NFOL8 6F FV8 +%( W6UOXOFZ W2N FV8 Q88T 2W %8KF8LM8N CFV FVND %8KF8LM8N ;43 =2N 7OLOX6N XO7F 2W 8LKX2Z887 A2F 677OEA8B F2 FV8 +%( (6UOXOFZ3?#2KZ 2W U3U3 L8776E8 WN2L >6DX 'O7FX8N 67 K8N I6A]6E8L8AF L6AB6FOAE 6XX A2A]&)!, 8LKX2Z887 F2 ;G V2DN7 6AB &)!, 8LKX2Z887 ;4 V2DN7 6F FV8 +%( (6UOXOFZ3 )ND[OXX2 W6Y8B 6 U2KZ 2W FV8 N8bD87F F2 '6FV6AO8X -6OA87@ L6A6E8N 2W FV8 +%(@6AB F2 >8F8N -6U6@ .278 SNO8E2@ 6AB #V6NX87 I6EE6NF QV2 Q8N8 FV8 7DK8NPO72N7 2A 6XX FVN88 BOWW8N8AF F2DN7 2W BDFZ 6F FV8 +%(3  )ND[OXX2 F87FOWO8B FV6F V8 6X72 78AF 6 U2KZ 2W FV8 N8bD87F F2 _V88X8N3  )ND[OXX2 N8bD87F8B FV8 OAW2NL6]FO2A M8U6D78 V8 K8NU8OP8B FV8N8 F2 M8 6A 2AE2OAEPO2X6FO2A W2N 7F6WWOAE 6AB 2P8NFOL8 BO7FNOMDFO2A 6F FV8 +%( W6UOXOFZ3   )ND[OXX2 F87FOWO8B FV6F OA R6AD6NZ 4GG0@ V8 N8U8OP8B FV8 N8bD87F8B OAW2N]L6FO2A W2N K6Z X2U6FO2A7 1/C@ 1/9@ 1/<@ 6AB 1;9 6AB V8 N8]U8OP8B FV8 U2KZ 2W FV8 U3U3 L8776E8 WN2L >6DX 'O7FX8N3;4*8 F87FOWO8B FV6F FV8 N8L6OAB8N 2W FV8 OAW2NL6FO2A OA FV8 %8KF8LM8N ;G N8bD87F B87UNOM8B 6M2P8 V6B A2F M88A KN2POB8B 67 2W FV8 FOL8 2W FV8 V86NOAE3  *8 F87FOWO8B FV6F FV8 OAW2NL6FO2A Q67 N8]bD87F8B M8U6D78 2W ENO8P6AU87 FV6F V8 V6B WOX8B U2AU8NAOAE 2P8NFOL8 67 Q8XX 67 UN277OAE UN6WF7 FV8 D78 2W U67D6X 8LKX2Z8873-6OA87 F87FOWO8B FV6F V8 N8U8OP8B )ND[OXX2^7 N8bD87F 6AB V8 BO]N8UF8B FV8 N8bD87F F2 d6776Q F2 U2XX8UF FV8 N8bD87F8B OAW2NL6]FO2A3 -6OA87 6778NF8B FV6F F2 FV8 M87F 2W VO7 TA2QX8BE8 6XX 2W FV8 N8bD87F8B OAW2NL6FO2A Q67 KN2POB8B F2 FV8 JAO2A3  d6776Q F87FOWO8B FV6F 7V8 677O7F8B -6OA87 OA N87K2ABOAE F2 FVO7 N8bD87F W2N OAW2NL6FO2A3  .87K2AB8AF KN2POB8B FV8 Q2NT7V88F U2L]KX8F8B MZ d6776Q OA N87K2A78 F2 FV8 JAO2A^7 %8KF8LM8N ;G N8bD87F3  )V8 B2UDL8AF U2AF6OA7 d6776Q^7 A2F6FO2A FV6F FV8 L6F8NO6X Q67 KN2POB8B F2 )ND[OXX2 2A %8KF8LM8N 493  03  )V8 JAO2A^7 N8bD87F W2N OAW2NL6FO2A 2A &UF2M8N 5@ 4GG/&A &UF2M8N 5@ )ND[OXX2 W6Y8B 6 N8bD87F W2N OAW2NL6FO2A F2 _V88X8N@ -6OA87@ I6EE6NF@ 6AB >6DX 'O7FX8N@ 78AO2N KX6AF L6A]6E8N W2N FV8 +XMDbD8NbD8 KX6AF3  )ND[OXX2 8YKX6OA8B FV6F FV8 W6Y87 Q8N8 78AF 7V2NFXZ 6WF8N 4 63L3 M8U6D78 FV278 Q8N8 FV8 A2NL6X V2DN7 FV6F V8 Q2NT8B 6F FV6F FOL83  )ND[OXX2 F87FOWO8B FV6F V8 N8bD87F8B FV8 OAW2NL6FO2A B87UNOM8B OA FV8 &UF2M8N 5 X8FF8NM8U6D78 V8 M8XO8P8B FV6F M8U6D78 6A %>-% L6UVOA8 V6B M88A L2P8B WN2L FV8 L6OA KX6AF F2 FV8 +%( W6UOXOFZ@ FV8N8 LOEVF V6P8 M88A 2P8NFOL8 2N UN277OAE UN6WF PO2X6FO2A73  $A VO7 N8bD87F@ )ND[OXX2 N8bD87F8B 8OEVF U6F8E2NO87 2W OAW2NL6FO2A U2AF6OA8B OA P6NO2D7 XO7F7@ W2NL7@ 6AB A2F873  )ND[OXX2 F87FOWO8B FV6F FV8 N8]  ;4#2DA78X W2N FV8 S8A8N6X #2DA78X L2P8B F2 6L8AB FV8 U2LKX6OAF 6F FNO6X F2 6XX8E8 FV6F WN2L %8KF8LM8N ;G@ 4GG/@ DAFOX R6AD6NZ 44@ 4GG0@ .87K2AB8AF B8X6Z8B OA KN2BDUOAE FV8 N8bD87F8B OAW2NL6FO2A3 >&%)+, %".d$#"00/bD87F8B OAW2NL6FO2A N8X6F8B F2 FVN88 BOWW8N8AF ENO8P6AU873  _VOX8 FQ2 2W FV8 FVN88 ENO8P6AU87 V6P8 7OAU8 M88A N872XP8B@ A2A8 2W FV8 OAW2NL6FO2A OAUXDB8B OA FV8 &UF2M8N 5 N8bD87F Q67 8P8N KN2POB8B F2 VOL3d6776Q F87FOWO8B FV6F 7V8 677O7F8B -6OA87 OA N87K2ABOAE F2 FVO7 N8bD87F 6AB 7V8 7K8UOWOU6XXZ N8U6XX8B E6FV8NOAE FV8 OAW2NL6]FO2A3  +7 Q67 V8N KN6UFOU8@ 7V8 Q2DXB V6P8 78AF FV8 OAW2NL6FO2A F2 FV8 JAO2A D7OAE 6A OAA8N]2WWOU8 8AP8X2K83&A &UF2M8N 5@ )ND[OXX2 6X72 W6Y8B 6 78U2AB N8bD87F W2N OAW2N]L6FO2A F2 I6EE6NF@ -6OA87@ 6AB _V88X8N3  $A FV8 N8bD87F@ )ND[OXX2 N8bD87F8Bh#2KO87 2W FV8 ,67F jD6NF8N =6AB #DNN8AF jD6NF8N? 2W %8UFO2A &)!, XO7F W2N FV8 +%( (6UOXOFZ3  >6Z ,2U6FO2A7 14C@ 1/5@ 1/C@ =RDXZ FVND %8KF3? =&UF FVND !8U? 6XX W2N 4GG/3,O7F XW +XX 8LKX2Z887 QV2L 6N8 U6XX8B OA 2A 6 !6OXZ -67O7 W2N &P8NFOL8 2A FV8 %>-%@ >NO2NOFZ I6OX 6AB I6OX >N8K3 &K8N6FO2A73 =.2F6FO2A7? ,O7F 2W "bDOF6MX8 BO7FNOMD]FO2A73  (N2L >6Z >8NO2B7 4G Q88T F2 UDNN8AF3 =>X8678 6X72 KN2POB8 2A E2OAE DAFOX 8AB 2W Z86N 4GG/?3)ND[OXX2 F87FOWO8B FV6F V8 N8bD87F8B FV8 OAW2NL6FO2A W2N VO7 OA]P87FOE6FO2A 2W 6 ENO8P6AU8 N8X6F8B F2 6A 2P8NFOL8 PO2X6FO2A3  +F FNO6X@ )ND[OXX2 F87FOWO8B FV6F V8 V6B A8P8N N8U8OP8B 6AZ 2W FV8 OAW2NL6FO2A U2AF6OA8B OA FVO7 78U2AB &UF2M8N 5 N8bD87F3  *8 6BLOFF8B FV6F QVOX8 V8 V6B A2F UV8UT8B X6F8N F2 B8F8NLOA8 OW FV8 W6Y87 Q8N8 N8U8OP8B@ V8 6X72 X8WF V6NB U2KO87 2W FV8 N8bD87F7 OA FV8 N8UOKO8AF7^ OA]M2Y87 2N OA FV8 OAF8N]2WWOU8 L6OX3  +F FV8 M8]EOAAOAE 2W FV8 FNO6X@ U2DA78X W2N FV8 S8A8N6X #2DA78X 6L8AB8B FV8 U2LKX6OAF F2 6XX8E8 FV6F WN2L &UF2M8N 5@ 4GG/@F2 R6AD6NZ ;0@ 4GG0@ .87K2AB8AF B8X6Z8B OA KN2POBOAEh#2KO87 2W FV8 X67F jD6NF8N =6AB #DNN8AF jD6NF8N? 2W %8UFO2A &)!, XO7F W2N FV8 +%( (6UOXOFZ3  >6Z ,2U6FO2A7 14C@ 1/5@ 1/C =RDXZ FVND %8KF3? =&UF FVND !8U3? 6XX W2N 4GG/3d6776Q F87FOWO8B FV6F 7V8 Q67 7DN8 FV6F 7V8 V6B 677O7F8B -6OA87 OA N87K2ABOAE F2 FVO7 78U2AB &UF2M8N 5 N8bD87F W2N OA]W2NL6FO2A3  %V8 N8U6XX7 FV6F@ 67 QOFV 2FV8N OAW2NL6FO2A N8bD87F7@ 7V8 Q2DXB V6P8 KDXX8B FV8 OAW2NL6FO2A 6AB 78AF OF F2 FV8 JAO2A MZ OAA8N]2WWOU8 8AP8X2K83 13  )V8 JAO2A^7 N8bD87F W2N OAW2NL6FO2A 2A '2P8LM8N 1@ 4GG/&A '2P8LM8N 1@ )ND[OXX2 W6Y8B 6 U2KZ 2W 6A OAW2NL6FO2A N8]bD87F F2 ROL I8NUDNO2@ L6A6E8N 2W X6M2N N8X6FO2A7@ 67 Q8XX 67 F2 _V88X8N3  *8 6UTA2QX8BE8B V2Q8P8N@ FV6F V8 BOB A2F V6P8 6 W6Y N8U8OKF P8NOWZOAE FV8 W6Y3  *8 F87FOWO8B FV6F V8 LOEVF V6P8 6X72 X8WF 6 V6NB U2KZ 2W FV8 N8bD87F OA _V88X8N^7 OAF8NA6X V2XB2DF 2N L6OXM2Y3  $A FV8 QNOFF8A N8bD87F@ )ND[OXX2 N8bD87F8B FV8 OB8AFOFZ 2W FV8 OABOPOBD6X 2N OABOPOBD6X7 QV2 Q8N8 677OEA8B F2 U2ABDUF 6A OAP87FOE6FO2A OA FV8 JAO2A^7 6XX8E6FO2A 2W 6 V27FOX8 Q2NT 8APON2AL8AF MZ 6 A6L8B 7DK8NPO72N OA FV8 KX6AF3  )ND[OXX2 6X72 N8bD87F8B 6 U2KZ 2W FV8 X6F87F K2XOUZ U2AU8NAOAE 78YD6X V6N677]L8AF 67 Q8XX 67 OAW2NL6FO2A U2AU8NAOAE FV8 6AFOUOK6F8B FOL8 K8NO2B W2N FV8 OAP87FOE6FO2A 6AB U2KO87 XW 6XX KN2F2U2X7 W2N B86X]OAE QOFV 7DUV 6 U2LKX6OAF3  )ND[OXX2 F87FOWO8B FV6F V8 N8bD87F8B FVO7 OAW2NL6FO2A W2N VO7 OAP87FOE6FO2A 2W 6 K277OMX8 ENO8P6AU8 U2AU8NAOAE FVO7 L6FF8N3  )ND[OXX2 6778NF8B FV6F V8 A8P8N N8U8OP8B FV8 N8bD87F8B OAW2NL6FO2A3)V8 '2P8LM8N 1 QNOFF8A N8bD87F OAUXDB8B FV8 U6KFO2Ah `%8U]2AB .8bD87F %DMLOFF8B F2 g6N8A _V88X8N3a  _V88X8N F87FOWO8B FV6F QVOX8 7V8 V6B N8U8OP8B FV8 WON7F N8bD87F WN2L )ND[OXX2@ 7V8 V6B A2F N8U8OP8B FVO7 '2P8LM8N 1 78U2AB N8bD87F3  %V8 N8U6XX8B FV6F FV8 WON7F N8bD87F Q8AF F2 >X6AF I6A6E8N >6DX 'O7FX8N 6AB V8 8AF8N8B OF OA VO7 N8bD87F W2N OAW2NL6FO2A X2E3  %V8 8YKX6OA8B FV6F OW 7V8 8P8N N8U8OP87 6 N8bD87F OB8AFOWO8B 67 6 78U2ABN8bD87F@ 7V8 6XQ6Z7 B2DMX8 UV8UT7 F2 P8NOWZ FV8 N87K2A78 F2 FV8 WON7F N8bD87F3  _V88X8N F87FOWO8B FV6F QV8A )ND[OXX2 L6B8 FV8 WON7F N8bD87F W2N FVO7 OAW2NL6FO2A@ 7V8 KN8K6N8B 6 X8FF8N FV8 76L8 B6Z 6AB E6P8 OF F2 'O7FX8N F2 KN2POB8 F2 FV8 JAO2A3  .87K2AB8AF 7DMLOFF8B OAF2 8POB8AU8 6 U2KZ 2W FV8 &UF2M8N ;9 X8FF8N FV6F Q67 7OEA8B MZ 'O7FX8N 6AB 6BBN8778B F2 )ND[OXX23  ;8  N$#*(/2/ #$% 9,$.*-/2,$/ 9,$.:&$2$6 RS#TS`T N**:6#"2,$/$A 6 N8U8AF B8UO7O2A OAP2XPOAE FV8 JAOF8B %F6F87 >27F6X %8N]POU8@;/FV8 -26NB bD2F8B WN2L N/#&.,0 7$.3@ /;5 ',.- 5/5@ 50/ =;<<1?@ 8AWB3 OA N8X8P6AF K6NF 95 (3/B ;0G; =1FV #ON3 ;<<5?h  `$A B86XOAE QOFV 6 U8NFOWO8B 2N N8U2EAOc8B U2XX8UFOP8 M6NE6OAOAE N8KN878AF6FOP8@ 2A8 2W FV8 FVOAE7 QVOUV 8LKX2Z8N7 LD7F B2@ 2A N8bD87F@ O7 F2 KN2POB8 OAW2NL6FO2A FV6F O7 A88B8B MZ 6 M6NE6OAOAE N8KN878AF6FOP8 W2N FV8 KN2K8N K8NW2NL6AU8 2W OF7 BDFO873 ABCD ?8 N.@: 7$%-/"&2#* 9,3@ /91 J3%3 0/4 =;<5C?3a  $A OF7 B8UO7O2A@ FV8 -26NB 6X72 N8W8N8AU8B OF7 86NXO8N B8UO7O2A OA E**/=,&"< !<::"K:"#*0440 ',.- ;1G5 =;<C5?@ OA K2OAFOAE 2DF FV6F W2XX2QOAE 6A 6KKN2KNO6F8 N8bD87F@ 6AB XOLOF8B 2AXZ MZ U2A7OB8N6FO2A7 2W N8X8P6AUZ@ FV8 2MXOE6FO2A 6NO787 WN2L FV8 2K8N6FO2A 2W FV8 +UF OF78XW3.8K86F8BXZ )ND[OXX2 F87FOWO8B FV6F VO7 OAW2NL6FO2A N8bD87F7 Q8N8 W2N KDNK2787 2W B8F8NLOAOAE QV8FV8N F2 WOX8 6 ENO8P6AU8 2N W2N KDNK2787 2W OAP87FOE6FOAE 6AB KN2U877OAE ENO8P6AU87 KN8PO]2D7XZ WOX8B3  $F V67 M88A UX86NXZ 87F6MXO7V8B FV6F KN2U877OAE ENO8P6AU87 O7 6 DAO2A^7 N87K2A7OMOXOFZ 6AB 6A 8LKX2Z8N LD7F KN2POB8 OAW2NL6FO2A N8bD87F8B MZ FV8 DAO2A W2N FV8 KDNK2787 2W V6ABXOAE ENO8P6AU873  OC)0 7$.3@ 4G4 ',.- C4< =;<C/?3  $A ABCD ?8 N.@: 7$%-/"&2#* 9,3@ /91 J3%3 0/4 =;<51?@ FV8 %D]KN8L8 #2DNF V8XB FV6F FV8 BDFZ F2 M6NE6OA OA E22B W6OFV OLK2787 6A 2MXOE6FO2A F2 WDNAO7V N8X8P6AF OAW2NL6FO2A A88B8B MZ 6 DAO2A W2N 8WW8UFOP8 6BLOAO7FN6FO2A 2W 6A 8YO7FOAE U2AFN6UF 6AB FV8 KN2U877OAE 2W ENO8P6AU873  )V8 #2DNF 6X72 U2AUXDB8B FV6F FVO7 BDFZ OAUXDB87 OAW2NL6FO2A N8bD87F8B V6POAE `K2F8AFO6Xa N8X8]P6AU8 F2 FV8 DAO2A^7 8P6XD6FO2A 2W FV8 KNDB8AU8 OA KDN7DOAE 6 U2AFN6UFD6X UX6OL 6E6OA7F 6A 8LKX2Z8N3  $B 6F 0/5:0/93  $F O7 6X72 A2F8Q2NFVZ FV6F FV8 -26NB@ OA B8F8NLOAOAE FV6F OAW2NL6FO2A O7 KN2BDUOMX8@ B287 A2F K677 2A FV8 L8NOF7 2W FV8 ENO8P6AU8 DA]B8NXZOAE 6 N8bD87F A2N O7 OF A8U8776NZ W2N FV8 DAO2A F2 B8L2A]7FN6F8 FV6F FV8 M67O7 W2N FV8 N8bD87F O7 6UUDN6F8@ A2AV86N76Z@ 2N 8P8A DXFOL6F8XZ N8XO6MX83  )8 B8 K,*%2$6 9,3@ 4C4 ',.- ;4/<@ ;40G =;<90?3  $A67LDUV 67 FV8 -26NB D787 6 XOM8N6X BO7U2P8NZ]FZK8 7F6AB6NB OA 8P6XD6FOAE N8bD87F7 W2N OAW2NL6FO2A@ OF O7 6KK6N]8AF FV6F )ND[OXX2^7 N8b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bD87FO2A 2W U2AWOB8AFO6XOFZ3 )ND[OXX2 6778NF7 FV6F .87K2AB8AF 8OFV8N W6OX8B F2 KN2POB8 OA]W2NL6FO2A OA N87K2A78 F2 VO7 N8bD87F7 2N B8X6Z8B OA KN2POBOAE FV8 N8bD87F8B OAW2NL6FO2A3  .87K2AB8AF B8AO87 FVO7 6XX8E6FO2A 6AB U2AF8AB7 FV6F FV8 OAW2NL6FO2A Q67 KN2POB8B3  .87K2AB8AF KN878AF8B 6 ADLM8N 2W OABOPOBD6X7 QV2 F87FOWO8B U2AU8NAOAE FV8 KN2U8BDN8 W2N N87K2ABOAE F2 FV8 JAO2A^7 N8bD87F7 W2N OAW2NL6]FO2A 6AB QV2 6778NF8B FV6F FV8 OAW2NL6FO2A Q67 E6FV8N8B 6AB KN2POB8B F2 FV8 JAO2A OA 6UU2NB6AU8 QOFV FV278 KN2U8BDN873  &P8N6XX@ $ W2DAB FV878 QOFA87787 UN8BOMX83  )V8N8 Q67 A2 8PO]B8AU8 2W 6AZ OAF8AF 2N U2A7KON6UZ F2 QOFVV2XB OAW2NL6FO2A WN2L FV8 JAO2A3  $F O7 ON2AOU FV6F FV8 UNDY 2W FV8 KN2MX8L OA KN2POBOAE FV8 OAW2NL6FO2A L6Z OA K6NF M8 BD8 F2 FV8 OA8WWOUO8AUZ 2W FV8 OAA8N]2WWOU8 L6OX B8XOP8NZ 7Z7F8L DFOXOc8B MZ FV8 K6NFO87 6AB FV8 W6OXDN8 2W FV8 K6NFO87 F2 6BV8N8 F2 FV8 4GG; KN2U8BDN8 FV6F Q67 OA7FOFDF8B F2 KN8P8AF KN2MX8L7 OA N87K2ABOAE F2 OAW2NL6FO2A N8bD87F73  )V8N8 O7 A2 BO7KDF8 FV6F >X6AF I6A6E8N I6NFOA8c KN2LDX]E6F8B 6 KN2U8BDN8 W2N M2FV K6NFO87 F2 W2XX2Q W2N DAO2A N8bD87F7 W2N OAW2NL6FO2A3  _V88X8N F87FOWO8B QOFV2DF U2AFN6BOUFO2A FV6F JAO2A >N87OB8AF S6M6XB2A N8PO8Q8B FV8 KN2K278B KN2U8BDN8 6AB 6BB8B FQ2 6BBOFO2A6X N8bDON8L8AF73  $W W2XX2Q8B@ FV8 WOA6X KN2U8BDN8 L6AB6F8B FV6F FV8 DAO2A 7F8Q6NB EOP8 FV8 N8bD87F W2N OAW2NL6FO2A BON8UFXZ F2 FV8 7DK8NPO72N 6AB A2F 7OLKXZ X86P8 OF W2N FV8 7DK8NPO72N F2 WOAB3  )V8 7DK8NPO72N KN2POBOAE FV8 OAW2N]L6FO2A F2 FV8 DAO2A Q67 N8bDON8B F2 L6OX FV8 OAW2NL6FO2A F2 FV8 JAO2A PO6 U8NFOWO8B L6OX3  )V8 N8U2NB N8WX8UF7 V2Q8P8N@ FV6F A8OFV8N K6NFZW2XX2Q8B FV8 KN2U8BDN8 67 KN2K278B3  )ND[OXX2 8OFV8N W6Y8B VO7 N8bD87F7 F2 7DK8NPO72N7 2N X8WF FV8 N8bD87F7 OA FV8ON V2XB2DF 2N OAM2Y873  )V8N8 O7 A2 BO7KDF8 FV6F BDNOAE FV8 FOL8 K8NO2B OA O77D8@ .87K2AB8AF 78AF FV8 OAW2NL6FO2A F2 FV8 JAO2A OA FV8 OAA8N]2WWOU8 L6OX N6FV8N FV6A MZ U8NFOWO8B L6OX3;3  )V8 +DED7F ;4 N8bD87F W2N OAW2NL6FO2A)V8N8 O7 A2 BO7KDF8 FV6F .87K2AB8AF N8U8OP8B 6AB 6KKN2P8B )ND[OXX2^7 +DED7F ;4 N8bD87F W2N OAW2NL6FO2A3  -678B DK2A 67]7DN6AU87 WN2L -6OA87 FV6F FV8 OAW2NL6FO2A Q67 KN2POB8BF2 FV8 JAO2A@ _V88X8N A2F8B 2A V8N N8bD87F W2N OAW2NL6FO2A X2E FV6F FV8 OAW2NL6FO2A Q67 KN2POB8B F2 FV8 JAO2A 2A %8KF8LM8N 413  -2FV -6OA87 6AB d6776Q U2AWONL8B FV6F FVO7 OAW2NL6FO2A Q2DXB V6P8 M88A U2XX8UF8B 6AB W2NQ6NB8B F2 FV8 JAO2A D7OAE FV8 A2N]L6X KN2U8BDN873  _VOX8 d6776Q F87FOWO8B FV6F 7V8 677O7F8B -6OA87 OA U2XX8UFOAE FVO7 L6F8NO6X@ 7V8 V6B A2 7K8UOWOU N8U2XX8U]FO2A 2W E6FV8NOAE FVO7 L6F8NO6X3  d6776Q 6X72 8YKX6OA8B FV6F 7V8 LOEVF A2F 6XQ6Z7 M8 FV8 2AXZ K8N72A QV2 O7 E6FV8NOAE OAW2NL6]FO2A OA N87K2A78 F2 6 N8bD87F W2N OAW2NL6FO2A3  $W 6 7DK8NPO72N O7 6X72 U2XX8UFOAE OAW2NL6FO2A@ FV8 OAW2NL6FO2A L6Z M8 78AF F2 FV8 JAO2A QOFV2DF V8N OAP2XP8L8AF3  )V8N8 O7 A2 BO7KDF8 FV6F K6NF 2W FV8 OAW2NL6FO2A OA FV8 +DED7F ;4 N8bD87F Q67 KN2POB8B F2 FV8 JAO2A3  _VOX8 $ V6P8 A2 N8672A F2 M8XO8P8 FV6F .87K2AB8AF OAF8AB8B F2 B8AZ FV8 N8L6OAOAE OAW2NL6FO2A F2 FV8 JAO2A 2N Q67 8P8A 6Q6N8 FV6F OF V6B A2F M88A KN2POB8B@ FV8N8 O7 7OLKXZ OA7DW]WOUO8AF 8POB8AU8 F2 7V2Q FV6F 6XX 2W FV8 N8bD87F8B OAW2NL6FO2A Q67 KN2POB8B3 43  +DED7F ;1 N8bD87F W2N OAW2NL6FO2A$A VO7 +DED7F ;1 N8bD87F W2N OAW2NL6FO2A@ )ND[OXX2 6FF6UV8B VO7 KN8PO2D7 N8bD87F7 W2N OAW2NL6FO2A 2A I6Z 5 6AB RDA8 ;43  -OXXOAE7 F87FOWO8B FV6F FV8 OAW2NL6FO2A OA N87K2A78 F2 FV8 I6Z 5 N8bD87F Q67 KN2POB8B F2 )ND[OXX2 2A I6Z ;03  $AOFO6XXZ )ND[OXX2 F87FOWO8B FV6F A2A8 2W FV8 OAW2NL6FO2A N8bD87F8B OA FV8 I6Z 5 X8FF8N Q67 KN2POB8B F2 FV8 JAO2A3  &A UN277]8Y6LOA6FO2A@ V2Q]8P8N@ V8 6UTA2QX8BE8B FV6F -OXXOAE7 KN2POB8B 6 K2NFO2A 2W FV8 OAW2NL6FO2A3  -OXXOAE7 F87FOWO8B QOFV2DF U2AFN6BOUFO2A FV6F V8 8YKX6OA8B F2 )ND[OXX2 FV6F FV8 L8BOU6X N8U2NB7 OAUXDB8B OA FVO7 N8bD87F W2N OAW2NL6FO2A U2DXB A2F M8 KN2POB8B QOFV2DF FV8 8L]KX2Z88^7 N8X8678 2W OAW2NL6FO2A3  -OXXOAE7 6X72 F87FOWO8B QOFV2DF U2AFN6BOUFO2A FV6F A2 N8X8678 Q67 8P8N KN2POB8B MZ FV8 JAO2A W2N FV878 N8bD87F8B L8BOU6X N8U2NB73  #2DA78X W2N FV8 S8A8N6X #2DA78X 6NED87 OA V8N MNO8W FV6F .87K2AB8AF BOB A2F 2WW8N F2 M6NE6OA 2N 2WW8N FV8 JAO2A 6A 6UU2LL2B6FO2A F2 6BBN877 6AZ 6XX8E8B U2AWOB8AFO6XOFZ U2AU8NA73  _VOX8 FV8 JAO2A LOEVF M8 2FV8NQO78 8AFOFX8B F2 FV8 BO7UX27DN8 2W FV8 N8bD87F8B OAW2NL6]FO2A@ FV8 %DKN8L8 #2DNF V67 N8U2EAOc8B 6 XOLOF8B 8YU8KFO2A W2N OAW2NL6FO2A FV6F O7 U2AWOB8AFO6X OA A6FDN83  ':"&,2" E%2/,$ 9,8 ?8 ABCD@ 00G J3%3 /G; =;<C<?3  $A ':"&,2" E%2/,$@ FV8 #2DNF V8XB FV6F 6A8LKX2Z8N BOB A2F PO2X6F8 FV8 7F6FDF2NZ BDFZ F2 M6NE6OA OA E22B W6OFV MZ N87O7FOAE 6A DAU2A78AF8B]F2 BO7UX27DN8 2W OABOPOB]D6X 8LKX2Z88 6KFOFDB8 F87F N87DXF7 F2 6 DAO2A FV6F Q67 KN2U877]OAE 6 ENO8P6AU83  )V8 #2DNF N8XO8B 2A FVN88 W6UF2N7h =;? FV8 78A]7OFOP8 A6FDN8 2W FV8 OAW2NL6FO2A 72DEVFe =4? FV8 LOAOL6X MDNB8A FV6F 6 N8bDON8L8AF 2W 8LKX2Z88 U2A78AF Q2DXB OLK278 2A FV8 DAO2Ae 6AB =/? FV8 X6UT 2W 8POB8AU8 FV6F FV8 8LKX2Z8N V6B W6MNO]U6F8B U2AU8NA W2N 8LKX2Z88 U2AWOB8AFO6XOFZ 2AXZ F2 WND7FN6F8 FV8 DAO2A OA FV8 BO7UV6NE8 2W OF7 N87K2A7OMOXOFO873  $B3 6F /;<:/4G3  $A FV8 OA7F6AF U678@ FV8 N8bD87F W2N 6 N8X8678 WN2L FV8 8LKX2Z88 OA O77D8 Q67 N8672A6MX8 6AB K278B A2 DABD8 MDNB8A 2A FV8 JAO2A3  )VD7@ $ WOAB A2 8POB8AU8 FV6F .87K2AB8AF DAX6QWDXXZ W6OX8B F2 KN2POB8 FV8OAW2NL6FO2A OB8AFOWO8B OA FV8 I6Z 5 N8bD87F W2N OAW2NL6FO2A3)V8 78U2AB N8bD87F W2N OAW2NL6FO2A 6FF6UV8B F2 )ND[OXX2^7 +DED7F ;1 X8FF8N Q67 6 KN8PO2D7 N8bD87F W2N OAW2NL6FO2A B6F8B RDA8 ;43  )ND[OXX2^7 U2KZ N8WX8UF7 FV8 N8bD87F Q67 6KKN2P8B MZ L6A6E8L8AF 6AB FV8N8 O7 6 7L6XX A2F8 QNOFF8A 2A FV8 NOEVF 7OB8 2W FV8 K6E83  )ND[OXX2 F87FOWO8B FV6F 6 Z8XX2Q K27F]OF A2F8 Q67 6WWOY8B F2 FV8 2NOEOA6X OAW2NL6FO2A N8bD87F W2NL 6AB 7OEA8B MZ #6N2X %DFV8NX6AB@ 6 78UN8F6NZ W2N FV8 F2DN FVN88 KX6AF 2K8N6FO2A7 OA B2QAF2QA+XMDbD8NbD83 )V8 A2F8 7F6F87h#V6NXO8@ $ [D7F N8FDNA8B WN2L +, F2AOEVF 6AB W2DAB FVO7 OA LZ V2XB2DF3  $F QOXX KN2M6MXZ 7FOXX M8 6 W8Q B6Z7 M8W2N8 !6NX8A8 U6A E8F FV8 OAW2 F2 Z2D3#6N2X %3'8OFV8N -6OA87 A2N _V88X8N F87FOWO8B U2AU8NAOAE FV8 KN2BDU]FO2A 2WOAW2NL6FO2A OA N87K2A78 F2 FV8 RDA8 ;4 N8bD87F3  _V88X8N^7 OAW2NL6FO2A N8bD87F X2E N8WX8UF7 N8U8OKF 2W 6 N8bD87F WN2L )ND[OXX2 2A +DED7F 41 U2AU8NAOAE `440G^7 S6M8 %6AUV8c3a  )V8 X2E N8WX8UF7 FV6F FV8 OAW2NL6FO2A Q67 78AF F2 FV8 JAO2A 2A +DED7F 493  _VOX8FV8 I6Z 5 N8bD87F B86XF QOFV 8LKX2Z88 S6M8 %6AUV8c@ FV8N8 Q67 A2 8POB8AU8 F2 7V2Q FV6F .87K2AB8AF 6X72 KN2POB8B OAW2NL6FO2A OA N87K2A78 F2 FV8 RDA8 ;4 N8bD87F3/3  %8KF8LM8N ;G N8bD87F W2N OAW2NL6FO2A)ND[OXX2 F87FOWO8B FV6F OA R6AD6NZ@ V8 N8U8OP8B 6 K2NFO2A 2W FV8 OAW2NL6FO2A OB8AFOWO8B OA FV8 %8KF8LM8N ;G N8bD87F W2N OAW2NL6]FO2A3 *8 B8AO8B FV6F V8 8P8N N8U8OP8B FV8 N8L6OAB8N 2W FV8 OA] >&%)+, %".d$#"001W2NL6FO2A3  d6776Q UN8BOMXZ F87FOWO8B FV6F 7V8 677O7F8B -6OA87 OA U2XX8UFOAE FV8 OAW2NL6FO2A W2N FVO7 7K8UOWOU OAW2NL6FO2AN8bD87F3  %V8 6X72 KN2POB8B 6 U2KZ 2W V8N Q2NT7V88F 7V2QOAE FV6F 7V8 78AF FV8 OAW2NL6FO2A F2 )ND[OXX2 2A %8KF8LM8N 493  _VOX8 FV8 N8U2NB KN2POB87 A2 8YKX6A6FO2A W2N FV8 M67O7 W2N 7DUV 6 BO7UN8K]6AUZ OA FV8 K6NFO87^ N8U6XX@ $ W2DAB d6776Q F2 M8 6 P8NZ UN8BOMX8 QOFA8773  +7 8POB8AU8B 6M2P8@ 7V8 WN88XZ 6BLOFF8B FV6F 7V8 V6B A2 7K8UOWOU N8U2XX8UFO2A 2W E6FV8NOAE FV8 OAW2NL6FO2A W2N FV8 +DED7F ;4 N8bD87F3  -Z U2AFN67F@ 7V8 N8U6XX8B FV6F 7V8 677O7F8B QOFV FV8 U2XX8UFO2A 2W B2UDL8AF7 W2N FV8 %8KF8LM8N ;G N8bD87F 6AB 7V8 N8U2NB8B OF 67 78AF F2 FV8 JAO2A 2A %8KF8LM8N 493  $ UN8BOF V8N F87FOL2AZ FV6F 7V8 KN2POB8B FV8 N8bD87F8B OAW2NL6]FO2A3  +E6OA@ OF O7 ON2AOU FV6F FV8 O77D8 L6Z M8 FV8 WX6Q8B 8WWO]UO8AUZ 2W .87K2AB8AF^7 OAA8N]2WWOU8 L6OX 78NPOU83  _VOX8 FV8 OAW2NL6FO2AL6Z V6P8 M8 X27F 2N 8NN2A82D7XZ N8BON8UF8B@ FV8N8 O7 A2F 7DWWOUO8AF 8POB8AU8 F2 7V2Q FV6F .87K2AB8AF W6OX8B 2N N8]WD78B F2 KN2POB8 FVO7 OAW2NL6FO2A 67 N8bD87F8B3;003  &UF2M8N 5 N8bD87F7 W2N OAW2NL6FO2A)V8N8 Q8N8 FQ2 78K6N6F8 N8bD87F7 W2N OAW2NL6FO2A B6F8B &U]F2M8N 53  )V8 U2LKX6OAF Q67 6L8AB8B 6F FNO6X F2 6XX8E8 FV6F .8]7K2AB8AF B8X6Z8B OA KN2POBOAE 6 K2NFO2A 2W FV8 OAW2NL6FO2A U2AF6OA8B OA 2A8 2W FV8 &UF2M8N 5 N8bD87F7 W2N OAW2NL6FO2A3  d6776Q F87FOWO8B FV6F 7V8 677O7F8B -6OA87 OA U2XX8UFOAE FV8 OA]W2NL6FO2A W2N M2FV N8bD87F73  +7 Q67 V8N KN6UFOU8@ 7V8 78AF FV8 OAW2NL6FO2A F2 FV8 JAO2A PO6 FV8 OAA8N]2WWOU8 L6OX 7Z7F8L3  $ WOAB d6776Q F2 M8 6 UN8BOMX8 QOFA877 6AB FV8N8 O7 A2FVOAE OA FV8 N8U2NB F2 7DKK2NF 6 WOABOAE FV6F 7V8 A8EXOE8AFXZ@ OAF8AFO2A6XXZ@ 2N B8XOM8N6F8XZ W6OX8B F2 KN2POB8 FV8 OAW2NL6FO2A 67 N8bD87F8B3  13  '2P8LM8N 1 N8bD87F W2N OAW2NL6FO2A_V88X8N F87FOWO8B FV6F QVOX8 7V8 A8P8N N8U8OP8B 6 U2KZ 2W )ND[OXX2^7 '2P8LM8N 1 N8bD87F W2N OAW2NL6FO2A@ 7V8 Q67 6Q6N8 2W FV8 OAW2NL6FO2A N8bD87F8B3  %V8 UN8BOMXZ F87FOWO8B FV6F QV8A )ND[OXX2 WON7F N8bD87F8B FVO7 76L8 OAW2NL6FO2A@ OF Q67 KN2POB8B3  _OFV2DF U2AFN6BOUFO2A@ 7V8 F87FOWO8B FV6F OA N87K2A78 F2 FV8 WON7F N8bD87F@ 7V8 KN8K6N8B FV8 &UF2M8N ;9 X8FF8N F2 )ND[OXX23  )VD7@ FV8 N8U2NB N8WX8UF7 FV6F .87K2AB8AFKN2POB8B FV8 OAW2NL6FO2A 67 N8bD87F8B353  %DLL6NZ+7 BO7UD778B 6M2P8@ .87K2AB8AF V67 A2F 7DWWOUO8AFXZ B8L2A]7FN6F8B FV6F OF WDXXZ KN2POB8B 6XX 2W FV8 OAW2NL6FO2A OA N87K2A78 F2 FV8 JAO2A^7 +DED7F ;4 N8bD87F 2N FV8 RDA8 ;4 N8bD87F W2N OAW2NL6FO2A FV6F Q67 X6F8N OAU2NK2N6F8B OAF2 FV8 +DED7F ;1 N8]bD87F3  #2AFN67FXZ@ FV8N8 O7 A2F 7DWWOUO8AF 8POB8AU8 F2 7V2Q FV6F .87K2AB8AF W6OX8B F2 KN2POB8 FV8 OAW2NL6FO2A N8W8N8AU8B OA FV8 JAO2A^7 N8bD87F7 2W I6Z 5@ %8KF8LM8N ;G@ &UF2M8N 5@ 6AB '2]P8LM8N 13  )V8N8 O7 A2 BO7KDF8 FV6F .87K2AB8AF Q67 A2F W2XX2Q]OAE FV8 KN2U8BDN87 2DFXOA8B OA I6NFOA8c^ '2P8LM8N 4GG; BON8U]FOP83  )V8N8 O7 6X72 A2 8POB8AU8 FV6F FV8 JAO2A Q67 W2XX2QOAE FV8 KN2U8BDN8 2N FV6F FV8 JAO2A KN2F87F8B .87K2AB8AF^7 W6OXDN8 F2 KN2POB8 FV8 OAW2NL6FO2A MZ U8NFOWO8BL6OX 67 N8bDON8B MZ FV8   ;0$AN86UVOAE FVO7 U2AUXD7O2A@ $6L A2F N8XZOAE DK2A FV8 6BLOAO7FN6]FOP8 X6Q [DBE8 B8UO7O2A UOF8B 6AB 6FF6UV8B F2 .87K2AB8AF^7 MNO8W3  #2DA78X 6778NF7 FV6F OF O7 2WW8N8B OA 7DKK2NF 2W V8N 6778NFO2A FV6F `lFmV8 -26NB 7F6F8B FV6F 2AU8 L6A6E8L8AF V67 EOP8A OAW2NL6FO2A OF M8XO8P87 76FO7WO8B FV8 DAO2A^7 N8bD87F@ FV8 MDNB8A 7VOWF7 F2 FV8 DAO2A F2 U2LKX6OA N8E6NBOAE 6AZ OA6B8bD6UO873a4GG; X8FF8N3  $A 8778AU8@ FV8 8POB8AU8 7V2Q7 FV6F M2FV K6NFO87 Q8N8 D7OAE 6 X877 FV6A N8XO6MX8 L8FV2B 2W L6TOAE N8bD87F7 6AB N87K2ABOAE F2 N8bD87F73  _VOX8 FV8 OA8WW8UFOP8A877 2W FV8 B8XOP]8NZ 7Z7F8L W2N OAW2NL6FO2A KN2BDUFO2A L6Z V6P8 KN8P8AF8B 2N B8X6Z8B FV8 JAO2A^7 N8U8OKF 2W FV8 OAW2NL6FO2A@ OF BOB A2F U2A7FO]FDF8 6 W6OXDN8 F2 KN2POB8 2N 6 B8X6Z OA KN2POBOAE FV8 OAW2NL6FO2A N8bD87F8B OA FV8 JAO2A^7 N8bD87F7 2W I6Z 5@ %8KF8LM8N ;G@ &UF2M8N 5@ 6AB '2P8LM8N 1 OA PO2X6FO2A 2W %8UFO2A 9=6?=1? 2W FV8 +UF3  $ B2@ V2Q8P8N@ WOAB FV6F .87K2AB8AF^7 W6OXDN8 F2 KN2]POB8 6XX 2W FV8 OAW2NL6FO2A N8bD87F8B 2A +DED7F ;4 6AB FV8 OA]W2NL6FO2A N8bD87F8B 2A RDA8 ;4 6AB OAU2NK2N6F8B OAF2 FV8 X6F8N +DED7F ;1 N8bD87F F2 U2A7FOFDF8 6 PO2X6FO2A 2W %8UFO2A 9=6?=1? 2W FV8 +UF3_8  O<: A:.://2"( X,& !>:.2#* C:@:%2:/#2DA78X W2N FV8 S8A8N6X #2DA78X 6778NF7 FV6F 6 MN26B K27FOAE N8bDON8L8AF O7 UX86NXZ 6KKN2KNO6F8 OA FVO7 U6783  %V8 6X72 6NED87 FV6F 7OF8]7K8UOWOU A2FOU8 K27FOAE7 D78B OA KNO2N U6787 V6P8 A2F M88A 7DUU877WDX OA 8XOLOA6FOAE .87K2AB8AF^7 N8UOBOPO7F K6FF8NA 2W N8WD7OAE F2 KN2POB8 OAW2NL6FO2A N8bD87F8B MZ U2XX8UFOP8]M6NE6OAOAE N8KN878AF6FOP87 2W OF7 8LKX2Z8873  #2DA78X WDNFV8N 6NED87 FV6F M8U6D78 .87K2AB8AF V67 M88A 7V2QA F2 V6P8 6 KN2]UXOPOFZ F2 PO2X6F8 FV8 +UF 6AB M8U6D78 OF7 DAX6QWDX U2ABDUF QOFV N87K8UF F2 &NX2P7TZ O7 72 8EN8EO2D7 6AB QOB87KN86B@ .87K2A]B8AF V67 B8L2A7FN6F8B 6 E8A8N6X BO7N8E6NB W2N 8LKX2Z887^ 7F6FD]F2NZ NOEVF73  )V8 S8A8N6X #2DA78X 6BBOFO2A6XXZ N8bD87F7 FV6F FV8 -26NB OAUXDB8 MN26B OA[DAUFOP8 X6AED6E8 OA OF7 2NB8N@ KN2VOMOF]OAE FV8 .87K2AB8AF WN2L 8AE6EOAE OA `6AZ 2FV8Na DAX6QWDX U2ABDUF3$A 7DKK2NF 2W V8N N8bD87F W2N 6 MN26B N8L8BO6X 2NB8N 6AB 6 BO7FNOUF]QOB8 K27FOAE@ U2DA78X W2N FV8 S8A8N6X #2DA78X 6778NF7 FV6F .87K2AB8AF V67 6 X2AE VO7F2NZ 2W PO2X6FOAE %8UFO2A 9=6?=1? 6AB =;? 2W FV8 +UF MZ W6OXOAE F2 KN2POB8 N8bD87F8B N8X8P6AF OA]W2NL6FO2A 6F L6AZ 2W OF7 X2U6FO2A7 A6FO2AQOB83  %K8UOWOU6XXZ@ 7V8 UOF87 FV8 -26NB^7 N8U8AF B8UO7O2A7 OA +,/"#* !:&?2.:@ //< ',.- ;;54 =4GG/?@ 6AB +,/"#* !:&?2.:@ //C',.- 94G =4GG4?@ 67 Q8XX 67 FQ2 2FV8N U6787;1OA QVOUV .87K2AB8AF 8AF8N8B OAF2 6 W2NL6X 78FFX8L8AF OAP2XPOAE FV8 +XMDbD8Nb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h `)V8 .87K2AB8AF V67 6 VO7F2NZ 2W PO2X6FOAE %8UFO2A 9=6?=1? 6AB =;? MZ W6OXOAE F2 KN2POB8 N8]bD87F8B N8X8P6AF OAW2NL6FO2A 6F L6AZ 2W OF7 X2U6FO2A7 2P8N FV8 K67F FQ2 B8U6B873a  -8U6D78 .87K2AB8AF V6B 7V2QA 6 K6NFOUDX6N F8AB8AUZ F2 PO2X6F8 %8UFO2A 9=6?=1? QOFVOA OF7 *2D7F2A BO7FNOUF   ;1)V8Z6N8 OB8AFOWO8B 67 #6787 49:#+:;C/9/=>? 6AB 49:#+:;C0G1=>?3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!005MZ W6OXOAE F2 KN2POB8 N8bD87F8B OAW2NL6FO2A@ FV8 -26NB W2DAB 6 BO7FNOUFQOB8 K27FOAE 6KKN2KNO6F83  %K8UOWOU6XXZ@ FV8 -26NBW2DAB FV6F BO7FNOUFQOB8 K27FOAE Q67 A8U8776NZ BD8 F2 FV8 .87K2AB8AF^7 N8K86F8B PO2X6FO2A7 OA FV8 BO7FNOUF 6AB FV8 6M78AU8 2W 6AZ 8PO]B8AU8 FV6F FV8 .87K2AB8AF V6B F6T8A 6AZ 6WWONL6FOP8 7F8K7 F2 U2AFN2X OF7 LO7U2ABDUF3 )V8 -26NB OA 12.3@,"" ;,,%/0404 ',.-;/1C =;<C<?@ V8XB FV6F 6 MN26B U8678]6AB]B87O7F 2NB8N N8bDONOAE 6 .87K2AB8AF F2 U8678 6AB B87O7F WN2L `6AZ 2FV8N L6AA8Na N87FN6OAOAE 2N U28NU]OAE 8LKX2Z887 OA FV8 8Y8NUO78 2W FV8ON %8UFO2A C NOEVF7 N6FV8N FV6A FV8 A6NN2Q `OA FVO7 2N 6AZ XOT8 L6AA8Na X6AED6E8 7V2DXB M8 N878NP8B W2N 7OFD6FO2A7 QV8N8 6 .87K2AB8AF O7 7V2QA F2 V6P8 6 KN2UXOPOFZ F2 PO2X6F8 FV8 +UF 2N V67 8AE6E8B OA 7DUV 8EN8EO2D7 2N QOB87KN86B LO7U2ABDUF 67 F2 B8L2A7FN6F8 6 E8A8N6X BO7N8E6NB W2N FV8 8LKX2Z887^ WDAB6L8AF6X 7F6FDF2NZ NOEVF73  )V8 -26NB Q8AF 2A F2 7F6F8 FV6F 86UV U678 Q2DXB M8 6A6XZc8B F2 B8F8NLOA8 FV8 A6FDN8 6AB 8YF8AF 2W FV8 PO2X6FO2A7 U2LLOFF8B MZ 6 N87K2A]B8AF 72 FV6F FV8 -26NB LOEVF F6OX2N 6A 6KKN2KNO6F8 2NB8N3  $B36F ;/1C3$A +,/"#* !:&?2.:@ 6M2P8 6F 4@ FV8 -26NB 6X72 W2DAB OF 6KKN2]KNO6F8 F2 KN2POB8 MN26B OA[DAUFOP8 X6AED6E8 OA FV8ON 2NB8N@ M6N]NOAE FV8 .87K2AB8AF WN2L 8AE6EOAE OA 6AZ 2FV8N DAX6QWDX U2A]BDUF3  -8U6D78 .87K2AB8AF V6B N8K86F8BXZ N8WD78B F2 KN2POB8 N8bD87F8B N8X8P6AF OAW2NL6FO2A F2 FV8 JAO2A 6F L6AZ 2W OF7 X2U6]FO2A7 2P8N 6 K8NO2B 2W L6AZ Z86N7 6AB M8U6D78 2W .87K2AB8AF^7 N8U6XUOFN6AU8 2A FVO7 O77D8@ 6 MN26B 2NB8N Q67 W2DAB 6KKN2KNO6F83$A FV8 OA7F6AF U678@ .87K2AB8AF 6NED87 FV6F 6 MN26B 2NB8N O7 A2F N8bDON8B M8U6D78 FV8 6XX8E6FO2A7 OA FVO7 U678 6NO78 2DF 2W FVN88 78K6N6F8 W6UOXOFO87@ QVOUV 6N8 U2AF6OA8B 6F 2A8 X2U6FO2Ae FV8 +XMDbD8NbD8 I6OA >27F &WWOU83  .87K2AB8AF 6NED87@ `)VO7 7L6XX ADLM8N 2W PO2X6FO2A7 K6X87 OA U2LK6NO72A F2 FV8 ;4 K27F 2WWOU87 QOFVOA +XMDbD8NbD8 BO7FNOUF FV6F Q8N8 A2F K6NF 2W FVO7 U2LKX6OAF3a  .87K2AB8AF 6X72 6NED87 FV6F `OAUOB8AF7 6F 2AXZ FVN88 W6UOXOFO87 6F 2A8 7OAEDX6N X2U6FO2A@ MZ 6 V6ABWDX 2W 8LKX2Z]887@ OA FV8 8AFON8 +XMDbD8NbD8 6N86 B2 A2F NO78 F2 FV8 X8P8X 2W 8EN8EO2D7 6AB QOB87KN86B LO7U2ABDUF FV6F 6 MN26B 2NB8N O7 L86AF F2 N8L8BZ3a)V8N8 O7A2 8POB8AU8 2W 6 7OLOX6N K6FF8NA 2W PO2X6FO2A7 6WW8UF]OAE 2FV8N K27F6X W6UOXOFO87 OA FV8 +XMDbD8NbD8 BO7FNOUF3  )V8 N8]U2NB N8WX8UF7 FV6F FV8 DAW6ON X6M2N KN6UFOU87 N8X6FOAE F2 6 W6OXDN8 F2 KN2POB8 N8bD87F8B OAW2NL6FO2A W2DAB V8N8OA OAP2XP8 N8bD87F7 W2N OAW2NL6FO2A WOX8B MZ #N6WF !ON8UF2N #V6NX87 )ND[OXX2 QOFV N87K8UF F2 FV8 K27F6X W6UOXOFO87 QOFVOA FV8 UOFZ 2W +XMDbD8NbD83  $ 6X72 A2F8 FV6F FV8 W2NL6X 78FFX8L8AF OA #6787 49:#+:;C/9/=>? 6AB 49:#+:;C0G1=>? N8bDON8B 2AXZ 6 K27FOAE OA FVN88 W6UOXOFO87 OA +XMDbD8NbD83  +UU2NBOAEXZ@ 6 A2FOU8 K27FOAE XOLOF8B F2 FV8 W6UOXOFO87 QOFVOA FV8 UOFZ 2W +XMDbD8NbD8 7V2DXB M8 7DWWOUO8AF F2 N8L8BZ FV8 PO2X6FO2A7 6AB $ 7V6XX A2F N8U2LL8AB 6 BO7FNOUF]QOB8 K27FOAE3  %88 +,/"#* !:&?2.:@ /0; ',.- 511@ 55< =4GG0?3_VOX8 $ B2 A2F WOAB FV8 A8U877OFZ W2N 6 BO7FNOUFQOB8 K27FOAE@ $ A8P8NFV8X877 WOAB FV8 A88B W2N 6 MN26B N8L8BO6X 2NB8N3  '2F 2AXZ V67 FV8 -26NB W2DAB .87K2AB8AF F2 V6P8 6 KN2UXOPOFZ F2 PO2X6F8 FV8 +UF OAP2XPOAE FV8 W6OXDN8 F2 KN2POB8 2N FV8 B8X6Z OA KN2POB]OAE N8bD87F8B OAW2NL6FO2A@ MDF .87K2AB8AF V67 6EN88B MZ PONFD8 2W 6 W2NL6X 78FFX8L8AF@ FV6F OF Q2DXB A2F N8WD78 F2 KN2POB8 2N B8X6Z OA KN2POBOAE N8bD87F8B OAW2NL6FO2A 2N OA 6AZ 2FV8N L6A]A8N OAF8NW8N8 QOFV OF7 8LKX2Z887^ %8UFO2A C NOEVF73  $F O7 87K8]UO6XXZ 7OEAOWOU6AF FV6F FV8 W2NL6X 78FFX8L8AF 7K8UOWOU6XXZ OA]P2XP8B .87K2AB8AF^7 6UFO2A7 F2Q6NB OF7 8LKX2Z887 6F FV8 +XMD]bD8NbD8 W6UOXOFO873  +UU2NBOAEXZ@ $ N8U2LL8AB FV6F 6 MN26B 2NB8N O77D8 OA FVO7 L6FF8N3#&'#,J%$&'% &( ,+_;3  )V8 JAOF8B %F6F87 >27F6X %8NPOU8 O7 A2Q@ 6AB 6F 6XX FOL87 V8N8OA@ V67 M88A 6A 8LKX2Z8N 8AE6E8B OA U2LL8NU8 QOFVOA FV8 L86AOAE 2W %8UFO2A 4=4?@ =5?@ 6AB =C? 2W FV8 +UF343  )V8 +L8NOU6A >27F6X _2NT8N7 JAO2A@ ,2U6X '23 /9G +(,:#$& O7 6 X6M2N 2NE6AOc6FO2A QOFVOA FV8 L86AOAE 2W %8UFO2A 4=1? 2W FV8 +UF3/3  -Z FVN86F8AOAE 8LKX2Z887 QOFV DA7K8UOWO8B N8KNO76X7 M8]U6D78 2W FV8ON 6UFOPOFO87 2A M8V6XW 2W FV8 JAO2A@ .87K2AB8AF PO2X6F8B %8UFO2A 9=6?=;? 2W FV8 +UF303  -Z B8AZOAE R2VA &NX2P7TZ^7 N8bD87F W2N DAO2A N8KN878AF6]FO2A BDNOAE 6 BO7UD77O2A FV6F V8 N8672A6MXZ M8XO8P8B LOEVF N8]7DXF OA BO7UOKXOA8@ .87K2AB8AF PO2X6F8B %8UFO2A 9=6?=;? 2W FV8 +UF313  -Z N8WD7OAE F2 K8NLOF R2VA &NX2P7TZ F2 7K86T QOFV VO7 DA]O2A N8KN878AF6FOP8 KNO2N F2 6A OAP87FOE6F2NZ OAF8NPO8Q FV6F V8 N8672A6MXZ M8XO8P8B Q2DXB N87DXF OA BO7UOKXOA6NZ 6UFO2A@ .8]7K2AB8AF PO2X6F8B %8UFO2A 9=6?=;? 2W FV8 +UF353  -Z W6OXOAE F2 OAW2NL R2VA &NX2P7TZ 6AB VO7 DAO2A N8KN8]78AF6FOP8 2W FV8 7K8UOWOU UV6NE87 FV6F Q8N8 F2 M8 BO7UD778B BDN]OAE 6A OAP87FOE6F2NZ OAF8NPO8Q FV6F &NX2P7TZ N8672A6MXZ M8]XO8P8B Q2DXB N87DXF OABO7UOKXOA6NZ 6UFO2A@ .87K2AB8AF PO2X6F8B %8UFO2A 9=6?=;? 2W FV8 +UF3C3  -Z FVN86F8AOAE 8LKX2Z887 FV6F .87K2AB8AF BO7UV6NE8B R2VA &NX2P7TZ M8U6D78 2W VO7 6UFOPOFO87 2A M8V6XW 2W FV8 JAO2A@ .87K2AB8AF PO2X6F8B %8UFO2A 9=6?=;? 2W FV8 +UF393  -Z N8bDONOAE R2VA &NX2P7TZ F2 K6NFOUOK6F8 OA 6A 2WWOUO6X BO7UD77O2A 2A %8KF8LM8N 1@ 4GG/@ .87K2AB8AF PO2X6F8B %8UFO2A 9=6?=/? 6AB =;? 2W FV8 +UF3<3  -Z N8bDONOAE R2VA &NX2P7TZ F2 K6NFOUOK6F8 OA W6UFWOABOAE L88FOAE7 2A %8KF8LM8N <@ &UF2M8N ;5@ 6AB !8U8LM8N 0@ 4GG/@ .87K2AB8AF PO2X6F8B %8UFO2A 9=6?=/? 6AB =;? 2W FV8 +UF3;G3  -Z O77DOAE 6 X8FF8N 2W Q6NAOAE F2 R2VA &NX2P7TZ 2A %8K]F8LM8N ;;@ 4GG/@ .87K2AB8AF PO2X6F8B %8UFO2A 9=6?=/? 6AB =;?3;;3  -Z O77DOAE 6 C]B6Z 7D7K8A7O2A F2 R2VA &NX2P7TZ 2A '2]P8LM8N 4G@ 4GG/@ .87K2AB8AF PO2X6F8B %8UFO2A 9=6?=/? 6AB =;? 2W FV8 +UF3;43  -Z O77DOAE 6 ;0]B6Z 7D7K8A7O2A F2 R2VA &NX2P7TZ 2A '2P8LM8N 45@ 4GG/@ .87K2AB8AF PO2X6F8B %8UFO2A 9=6?=/? 6AB =;?3;/3  -Z KX6UOAE R2VA &NX2P7TZ 2A 6BLOAO7FN6FOP8 X86P8 2A !8U8LM8N 0@ 4GG/@ .87K2AB8AF PO2X6F8B %8UFO2A 9=6?=/? 6AB =;? 2W FV8 +UF3;03  -Z BO7UV6NEOAE R2VA &NX2P7TZ 2A R6AD6NZ 4<@ 4GG/@ .8]7K2AB8AF PO2X6F8B %8UFO2A 9=6?=/? 6AB =;? 2W FV8 +UF3;13  -Z W6OXOAE 6AB N8WD7OAE F2 KN2POB8 FV8 JAO2A QOFV 6XX 2W FV8 OAW2NL6FO2A OF N8bD87F8B 2A +DED7F ;46AB RDA8 ;4@ 4GG/@ 6AB N87DMLOFF8B 2A +DED7F ;1@ 4GG/@ 67 W2DAB V8N8OA@ FV8 OA]W2NL6FO2A M8OAE N8X8P6AF 6AB A8U8776NZ F2 FV8 JAO2A 67 FV8 U2XX8UFOP8]M6NE6OAOAE N8KN878AF6FOP8 2W FV8 8LKX2Z887 OA FV8 6KKN2KNO6F8 DAOF@ FV8 .87K2AB8AF V67 8AE6E8B OA DAW6ON X6M2N KN6UFOU87 6WW8UFOAE U2LL8NU8 QOFVOA FV8 L86AOAE 2W %8UFO2A 9=6?=1? 6AB =;? 2W FV8 +UF3 >&%)+, %".d$#"00C."I"!H*6POAE W2DAB FV6F FV8 .87K2AB8AF V67 8AE6E8B OA U8NF6OA DA]W6ON X6M2N KN6UFOU87@ $ WOAB FV6F OF LD7F M8 2NB8N8B F2 U8678 6AB B87O7F 6AB F2 F6T8 U8NF6OA 6WWONL6FOP8 6UFO2A B87OEA8B F2 8WW8UFD]6F8 FV8 K2XOUO87 2W FV8 +UF3)V8 .87K2AB8AF V6POAE BO7UNOLOA6F2NOXZ BO7UOKXOA8B 6AB BO7]UV6NE8B R2VA &NX2P7TZ@ OF LD7F 2WW8N VOL N8OA7F6F8L8AF 6AB L6T8 VOL QV2X8 W2N 6AZ X277 2W 86NAOAE7 6AB 2FV8N M8A8WOF7@ U2LKDF8B 2A 6 bD6NF8NXZ M67O7 WN2L B6F8 2W BO7UV6NE8 F2 B6F8 2W KN2K8N 2WW8N 2W N8OA7F6F8L8AF@ X877 6AZ A8F OAF8NOL 86NAOAE7@ 67 KN87UNOM8B OA ;8 )8 ),,*=,&"< 9,8@ <G ',.- 49< =;<1G?@ KXD7 OAF8N87F 67 U2LKDF8B OA A:= 1,&2I,$/ X,& "<: C:"#&%:%@ 49/ ',.- ;;C/ =;<9C?3)V8 .87K2AB8AF V6POAE W6OX8B 6AB N8WD78B F2 KN2POB8 FV8 JA]O2A QOFV 6XX 2W FV8 OAW2NL6FO2A OF N8bD87F8B 2A +DED7F ;4@ 4GG/ 6AB V6POAE W6OX8B 6AB N8WD78B F2 KN2POB8 FV8 JAO2A QOFV U8NF6OA OAW2NL6FO2A OF N8bD87F8B 2A RDA8 ;4 6AB 6E6OA 2A +DED7F ;1@ OF LD7F KN2LKFXZ 7DKKXZ FV8 OAW2NL6FO2A3-8U6D78 FV8 .87K2AB8AF V67 6 KN2UXOPOFZ W2N PO2X6FOAE FV8 +UF@ =788@ 83E3@ +,/"#* !:&?2.:@ //< ',.- ;;54 =4GG/?@ 6AB M8U6D78 2W FV8 78NO2D7 A6FDN8 2W FV8 PO2X6FO2A7@ $ N8U2LL8AB O77D6AU8 2W 6 MN26B &NB8N N8bDONOAE FV8 .87K2AB8AF F2 U8678 6AB B87O7F WN2L OAWNOAEOAE OA 6AZ 2FV8N L6AA8N 2A NOEVF7 ED6N]6AF88B 8LKX2Z887 MZ %8UFO2A C 2W FV8 +UF3  12.3@,"" ;,,%/@ 404 ',.- ;/1C =;<C<?3l.8U2LL8AB8B &NB8N 2LOFF8B WN2L KDMXOU6FO2A3m